Exhibit 10.1

 

EXECUTION COPY

 

 

$400,000,000

FIVE-YEAR CREDIT AGREEMENT

 

AMONG

 

AON PLC

and
AON CORPORATION,

as Borrowers,

 

THE LENDERS,

 

CITIBANK, N.A.,

as Administrative Agent,

 

HSBC BANK (USA), NATIONAL ASSOCIATION,
as Syndication Agent,

 

DATED AS OF

 

October 19, 2017

 

 

CITIGROUP GLOBAL MARKETS INC.,

and

HSBC SECURITIES (USA) INC.,

as Joint Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

1

ARTICLE II THE CREDITS

23

2.1.

Commitment

23

2.2.

Required Payments

24

2.3.

Ratable Loans

24

2.4.

Types of Advances

24

2.5.

Facility Fee; Reductions in Aggregate Commitment

24

2.6.

Minimum Amount of Each Advance

24

2.7.

Principal Payments

24

2.8.

Method of Selecting Types and Interest Periods for New Advances

24

2.9.

Conversion and Continuation of Outstanding Advances

25

2.10.

Changes in Interest Rate, etc.

26

2.11.

Rates Applicable After Default

26

2.12.

Method of Payment

27

2.13.

Noteless Agreement; Evidence of Indebtedness

27

2.14.

Telephonic Notices

28

2.15.

Interest Payment Dates; Interest and Fee Basis

28

2.16.

Notification of Advances, Interest Rates, Prepayments and Commitment Reductions

29

2.17.

Lending Installations

29

2.18.

Non-Receipt of Funds by the Administrative Agent

29

2.19.

Increase in the Aggregate Commitments

30

2.20.

Replacement of Lender

31

2.21.

Defaulting Lenders

32

2.22.

Extension of Facility Termination Date

33

ARTICLE III YIELD PROTECTION; TAXES

34

3.1.

Yield Protection

34

3.2.

Changes in Capital or Liquidity Requirements

34

3.3.

Availability of Types of Advances

35

3.4.

Funding Indemnification

35

3.5.

Taxes

35

3.6.

Lender Statements; Survival of Indemnity

41

ARTICLE IV CONDITIONS PRECEDENT

42

4.1.

Effectiveness

42

4.2.

Initial Advance to Each Designated Subsidiary

43

4.3.

Each Credit Extension

44

4.4.

Each Commitment Increase

44

4.5.

Each Commitment Extension

45

ARTICLE V REPRESENTATIONS AND WARRANTIES

45

5.1.

Corporate Existence and Standing

45

5.2.

Authorization and Validity

45

5.3.

Compliance with Laws

45

5.4.

Governmental Consents

46

5.5.

Financial Statements

46

 

i

--------------------------------------------------------------------------------


 

5.6.

Material Adverse Change

46

5.7.

Taxes

47

5.8.

Litigation and Contingent Obligations

47

5.9.

ERISA

47

5.10.

Regulation U

48

5.11.

Investment Company

48

5.12.

Ownership of Properties

48

5.13.

Environmental Laws

48

5.14.

Insurance

49

5.15.

Insurance Licenses

49

5.16.

Disclosure

49

5.17.

Anti-Corruption Laws and Sanctions

49

ARTICLE VI COVENANTS

50

6.1.

Financial Reporting

50

6.2.

Use of Proceeds

51

6.3.

Notice of Default

52

6.4.

Conduct of Business

52

6.5.

Taxes

52

6.6.

Insurance

52

6.7.

Compliance with Laws

52

6.8.

Maintenance of Properties

53

6.9.

Inspection

53

6.10.

Merger

53

6.11.

Liens

54

6.12.

Affiliates

56

6.13.

Change in Fiscal Year

56

6.14.

Financial Covenants

56

6.15.

ERISA

57

6.16.

Indebtedness

57

6.17.

Additional Guarantors

58

ARTICLE VII DEFAULTS

58

7.1.

Representations and Warranties

58

7.2.

Non-Payment

59

7.3.

Specific Covenants

59

7.4.

Other Defaults

59

7.5.

Cross-Default

59

7.6.

Insolvency

59

7.7.

Involuntary Insolvency

59

7.8.

Condemnation

60

7.9.

Judgments

60

7.10.

Change of Control

60

7.11.

ERISA

60

7.12.

Invalidity of Guaranty

60

ARTICLE VIII ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

60

8.1.

Acceleration

60

8.2.

Amendments

61

 

ii

--------------------------------------------------------------------------------


 

8.3.

Preservation of Rights

62

ARTICLE IX GENERAL PROVISIONS

62

9.1.

Survival of Representations

62

9.2.

Governmental Regulation

62

9.3.

Headings

62

9.4.

Entire Agreement

62

9.5.

Several Obligations; Benefits of this Agreement

62

9.6.

Expenses; Indemnification

63

9.7.

Judgments

64

9.8.

Accounting

64

9.9.

Severability of Provisions

64

9.10.

Nonliability of Lenders

64

9.11.

Confidentiality

64

9.12.

Disclosure

65

9.13.

USA PATRIOT ACT NOTIFICATION

65

9.14.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

66

ARTICLE X THE ADMINISTRATIVE AGENT

66

10.1.

Appointment and Authority

66

10.2.

Rights as a Lender

67

10.3.

Exculpatory Provisions

67

10.4.

Reliance by Administrative Agent

68

10.5.

Delegation of Duties

68

10.6.

Resignation of Administrative Agent

68

10.7.

Non-Reliance on Administrative Agent and Other Lenders

69

10.8.

Administrative Agent’s Reimbursement and Indemnification

70

10.9.

No Other Duties, etc.

70

10.10.

Fees

70

10.11.

Lender ERISA Matters

70

ARTICLE XI SETOFF; RATABLE PAYMENTS

71

11.1.

Setoff

71

11.2.

Ratable Payments

71

ARTICLE XII BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

72

12.1.

Successors and Assigns Generally

72

12.2.

Assignments by Lenders

72

12.3.

Register

74

12.4.

Participations

75

12.5.

Certain Pledges

76

12.6.

Competitors

76

ARTICLE XIII NOTICES

77

13.1.

Giving Notice

77

13.2.

Change of Address, etc.

78

13.3.

Platform

78

ARTICLE XIV COUNTERPARTS

79

ARTICLE XV Guaranty

79

15.1.

Guaranty; Limitation of Liability

79

15.2.

Guaranty Absolute

80

 

iii

--------------------------------------------------------------------------------


 

15.3.

Rights Of Lenders

81

15.4.

Certain Waivers and Acknowledgements

81

15.5.

Obligations Independent

82

15.6.

Subrogation

82

15.7.

Termination; Reinstatement

82

15.8.

Stay Of Acceleration

82

15.9.

Condition Of Borrowers

82

15.10.

Guaranty Supplements

83

ARTICLE XVI miscellaneous;

83

16.1.

Choice of Law

83

16.2.

Consent to Jurisdiction, etc.

83

16.3.

Designated Subsidiaries

84

16.4.

Substitution of Currency

85

16.5.

WAIVER OF JURY TRIAL

86

 

iv

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A

Form of Note

Exhibit B

Form of Compliance Certificate

Exhibit C

Form of Assignment and Assumption

Exhibit D

Form of Guaranty Supplement

Exhibit E

Form of Designation Agreement

Exhibit F-1

Form of U.S. Tax Compliance Certificate

Exhibit F-2

Form of U.S. Tax Compliance Certificate

Exhibit F-3

Form of U.S. Tax Compliance Certificate

Exhibit F-4

Form of U.S. Tax Compliance Certificate

 

SCHEDULES

 

Pricing Schedule

 

Schedule 1

Commitments

Schedule 6.11

Existing Liens

 

v

--------------------------------------------------------------------------------


 

FIVE-YEAR CREDIT AGREEMENT

 

This Five-Year Credit Agreement, dated as of October 19, 2017, is among Aon plc,
a public limited company organized under the laws of England and Wales (the
“Parent”), Aon Corporation, a Delaware corporation (“Aon Corporation”), the
Lenders (as defined below), and Citibank, N.A., a national banking association,
as Administrative Agent.

 

R E C I T A L S:

 

A.                                    The Borrowers have requested the Lenders
to make financial accommodations to it in the aggregate principal amount of
$400,000,000; and

 

B.                                    The Lenders are willing to extend such
financial accommodations on the terms and conditions set forth below.

 

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
made herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE I
DEFINITIONS

 

As used in this Agreement:

 

“2015 Credit Agreement” is defined in Section 6.16(b).

 

“Administrative Agent” means Citibank in its capacity as contractual
representative of the Lenders pursuant to Article X, and not in its individual
capacity as a Lender, and any successor Administrative Agent appointed pursuant
to Article X.

 

“Administrative Agent’s Account” means (a) in the case of Advances denominated
in Dollars, the account of the Administrative Agent maintained at Citibank at
its office at 1615 Brett Road, Building #3, New Castle, Delaware 19720, Account
No. 36852248, Attention:  Bank Loan Syndications, (b) in the case of Advances
denominated in any Committed Currency, the account of the Administrative Agent
designated in writing from time to time by the Administrative Agent to the
Parent and the Lenders for such purpose and (c) in any such case, such other
account of the Administrative Agent as is designated in writing from time to
time by the Administrative Agent to the Parent and the Lenders for such purpose.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Advance” means a borrowing of Loans, (a) advanced by the Lenders on the same
Borrowing Date, or (b) converted or continued by the Lenders on the same date of
conversion or continuation, consisting, in either case, of the aggregate amount
of the several Loans of the same Type and, in the case of Eurocurrency Loans,
for the same currency and same Interest Period.

 

--------------------------------------------------------------------------------


 

“Affected Lender” is defined in Section 2.20.

 

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person.  A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities of the controlled Person or possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of the controlled Person, whether through ownership of
stock, by contract or otherwise.

 

“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as reduced or increased from time to time pursuant to the terms
hereof.  The initial Aggregate Commitment is $400,000,000.

 

“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure of all the Lenders.

 

“Agreement” means this Five-Year Credit Agreement, as it may be amended or
modified and in effect from time to time.

 

“Agreement Accounting Principles” means generally accepted accounting principles
as in effect from time to time, applied in a manner consistent with those used
in preparing the financial statements referred to in Section 5.5.

 

“Alternate Base Rate” means a fluctuating interest rate per annum in effect from
time to time, which rate per annum shall at all times be equal to the sum of the
Applicable Margin for Alternate Base Rate Advances plus the highest of:

 

(a)                                 the rate of interest announced publicly by
Citibank in New York, New York, from time to time, as Citibank’s base rate;

 

(b)                                 1/2 of one percent per annum above the
Federal Funds Effective Rate; and

 

(c)                                  One percent above the ICE Benchmark
Administration Limited LIBOR Rate applicable to Dollars for a period of one
month appearing on Reuters LIBOR01 Page (or other commercially available source
providing such quotations as designated by the Administrative Agent from time to
time) at approximately 11:00 a.m. London time on such day provided, that if the
rate referenced in this clause (c) is less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.

 

“Alternate Base Rate Advance” means an Advance denominated in Dollars which,
except as otherwise provided in Section 2.11, bears interest at the Alternate
Base Rate.

 

“Alternate Base Rate Loan” means a Loan denominated in Dollars which, except as
otherwise provided in Section 2.11, bears interest at the Alternate Base Rate.

 

“Anniversary Date” is defined in Section 2.22(a).

 

2

--------------------------------------------------------------------------------


 

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, as amended, and the U.K. Bribery Act 2010, as amended.

 

“Applicable Facility Fee Rate” means, at any time, the percentage determined in
accordance with the Pricing Schedule at such time.  The Applicable Facility Fee
Rate shall change as and when a Debt Rating changes.

 

“Applicable Margin” means, (a) with respect to Alternate Base Rate Advances, the
percentage rate per annum which is applicable at such time with respect to
Alternate Base Rate Advances as set forth in the Pricing Schedule and (b) with
respect to Eurocurrency Advances, the percentage rate per annum which is
applicable at such time with respect to Eurocurrency Advances as set forth in
the Pricing Schedule.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means Citigroup Global Markets, Inc. and HSBC Securities (USA) Inc.
and their respective successors, in their capacity as “Joint Lead Arrangers”.

 

“Article” means an article of this Agreement unless another document is
specifically referenced.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.2(iii)), and accepted by the Administrative Agent, in
substantially the form of Exhibit C or any other form approved by the
Administrative Agent.

 

“Assuming Lender” is defined in Section 2.19.

 

“Assumption Agreement” is defined in Section 2.19.

 

“Authorized Officer” means any of the president, chief financial officer,
treasurer, vice-president, secretary, assistant secretary, controller, director
or similar officer of the Parent or other Borrower, as applicable, acting
singly.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Borrowers” means, collectively, the Parent, Aon Corporation and the Designated
Subsidiaries from time to time.

 

“Borrowing Date” means a date on which an Advance is made hereunder.

 

3

--------------------------------------------------------------------------------


 

“Borrowing Minimum” means, in respect of Advances denominated in Dollars,
$5,000,000, in respect of Advances denominated in Sterling, £5,000,000 and, in
respect of Advances denominated in Euro, €5,000,000.

 

“Borrowing Multiple” means, in respect of Advances denominated in Dollars,
$1,000,000 in respect of Advances denominated in Sterling, £1,000,000 and, in
respect of Advances denominated in Euro, €1,000,000.

 

“Borrowing Notice” is defined in Section 2.8.

 

“Business Day” means a day (other than a Saturday or Sunday) on which banks
generally are open in New York for the conduct of substantially all of their
commercial lending activities, interbank wire transfers can be made on the
Fedwire system and if the applicable Business Day relates to any borrowing,
payment or rate selection of Eurocurrency Advances, a day on which dealings are
carried on in the London interbank market and banks are open for business in
London and in the country of issue of the currency of such Eurocurrency Advances
(or, in the case of Advances denominated in Euro, a TARGET2 Day).

 

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.

 

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.

 

“Change” is defined in Section 3.2.

 

“Change in Control” means (a) the acquisition by any Person, or two or more
Persons acting in concert, including without limitation any acquisition effected
by means of any transaction contemplated by Section 6.10, of beneficial
ownership (within the meaning of Rule 13d-3 of the SEC under the Securities
Exchange Act of 1934) of 30% or more of the outstanding shares of voting stock
of the Parent, (b) during any period of 25 consecutive calendar months,
commencing on the date of this Agreement, the ceasing of those individuals who
(i) were directors of the Parent on the first day of each such period,
(ii) subsequently became directors of the Parent, and whose initial election or
initial nomination for election subsequent to that date was approved by a
majority of the individuals referred to in clause (i) then on the board of
directors of the Parent or (iii) subsequently became directors of the Parent,
and whose initial election or initial nomination for election subsequent to that
date was approved by a majority of the individuals referred to in clauses (i) or
(ii) then on the board of directors of the Parent to constitute a majority of
the board of directors of the Parent or (c) Aon Corporation or any Designated
Subsidiary ceasing to be a directly or indirectly Wholly-Owned Subsidiary of the
Parent.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request,

 

4

--------------------------------------------------------------------------------


 

rule, guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Citibank” means Citibank, N.A., a national banking association, in its
individual capacity, and its successors.

 

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

 

“Commitment” means, for each Lender, the obligation of such Lender to make Loans
to the Borrowers in an aggregate outstanding amount not exceeding the Dollar
amount set forth opposite its name on Schedule 1 hereto, as it may be modified
as a result of any assignment that has become effective pursuant to
Section 12.3.2 or as otherwise modified from time to time pursuant to the terms
hereof.

 

“Commitment Date” is defined in Section 2.19.

 

“Commitment Increase” is defined in Section 2.19.

 

“Committed Currencies” means Sterling and Euro.

 

“Communications” is defined in Section 13.1.

 

“Competitor” means, as of any date, any Person that is (a) a competitor of the
Borrowers and their Subsidiaries or (b) any Affiliate of a competitor of the
Borrowers and their Subsidiaries, which Person, in each case, has been
designated by the Parent as a “Competitor” by written notice to the
Administrative Agent and the Lenders (including by posting such notice to the
Platform) not less than five Business Days prior to such date; provided that
“Competitor” shall exclude any Person that the Parent has designated as no
longer being a “Competitor” by written notice delivered to the Administrative
Agent from time to time.

 

“Compliance Certificate” means a certificate in substantially the form of
Exhibit B hereto.

 

“Condemnation” is defined in Section 7.8.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

5

--------------------------------------------------------------------------------


 

“Consolidated” or “consolidated”, when used in connection with any calculation,
means a calculation to be determined on a consolidated basis, for the
Consolidated Group, in accordance with generally accepted accounting principles.

 

“Consolidated Adjusted EBITDA” means, for any Measurement Period, Consolidated
Net Income for such period plus, to the extent deducted from revenues in
determining Consolidated Net Income, (i) Consolidated Interest Expense,
(ii) expense for taxes paid or accrued, (iii) depreciation, (iv) amortization,
(v) losses that are of an unusual nature or infrequently occurring,
(vi) non-cash charges and expenses, (vii) restructuring related cash and
non-cash fees, charges and expenses paid or incurred by the Parent or any
Subsidiary (including employee termination costs, technology realization costs,
real estate consolidation costs, asset impairments) (A) in connection with the
“Restructuring Plan” described in the Quarterly Report on Form 10-Q filed by the
Parent with the SEC for the quarterly period ended on March 31, 2017 plus (B) an
additional amount not to exceed $250,000,000 for the period from the date hereof
through the latest Facility Termination Date and (viii) acquisition, investment,
sale, divestiture, disposition or similar transaction related cash and non-cash
fees, charges and expenses paid or incurred by the Parent or any Subsidiary
(including costs of issuance or repayment of debt, issuance of equity interests,
refinancing transactions, modification or amendment of any debt instrument or
restructuring expenses, charges or reserves) (including any transaction
undertaken but not completed), in an aggregate amount not to exceed 5% of the
aggregate consideration for (or principal amounts of) such transactions, minus,
to the extent included in Consolidated Net Income, gains that are of an unusual
nature or infrequently occurring, all calculated, for the Consolidated Group, in
each case on a consolidated basis; provided that, notwithstanding the foregoing
provisions of this definition, no amounts shall be added pursuant to clauses
(i) through (viii) for any losses, costs, expenses or other charges resulting
from the settlement of any Disclosed Claims or any payments in respect of any
judgments or other orders thereon or any restructuring or other charges in
connection therewith or relating thereto.

 

Solely for the purposes of calculating Consolidated Adjusted EBITDA, if during
any Measurement Period the Parent or any Subsidiary shall have completed an
acquisition, disposition, merger, consolidation, business combination,
discontinued operations or other similar transaction, then Consolidated Adjusted
EBITDA for such Measurement Period shall be adjusted on a pro forma basis to
include or exclude, as appropriate, the Consolidated Adjusted EBITDA relating to
such acquisition, disposition, consolidated or merged business or entity,
combined business or other similar transaction or such discontinued operations,
in each case assuming that all such acquisitions, dispositions, mergers,
consolidations, business combinations, or other similar transactions and
discontinuations had occurred on the first day of such Measurement Period;
provided, the calculation of pro forma Consolidated Adjusted EBITDA shall be
adjusted only for such adjustments (i) permitted under Regulation S-X
promulgated by the SEC or (ii) as are reasonably acceptable to the Required
Lenders.

 

“Consolidated Funded Debt” means, without duplication, all Indebtedness listed
on the balance sheet of the Consolidated Group (i) of the types described in
clauses (a), (b), (c), (d) and (e) of the definition of Indebtedness (excluding,
for purposes of clauses (b) and (c), any leases that constitute operating leases
in accordance with Agreement Accounting Principles), and (ii) of the type
described in clause (j) of the definition of Indebtedness with respect to
Indebtedness of the types described in clause (i) above, calculated on a
Consolidated basis, but excluding the

 

6

--------------------------------------------------------------------------------


 

 aggregate Hybrid Securities Amount to the extent that if such Hybrid Securities
Amount were included as Consolidated Funded Debt, such Hybrid Securities Amount
would not exceed 15% of the sum of (i) Consolidated Funded Debt plus (ii) the
total amount of shareholder’s equity of the Parent.

 

“Consolidated Group” means the Parent and its Subsidiaries.

 

“Consolidated Interest Expense” means, for any Measurement Period, the net
interest expense reported on the income statement of the Consolidated Group for
such Measurement Period.

 

“Consolidated Leverage Ratio” means, as of the last day of any Measurement
Period, the ratio of Consolidated Funded Debt at such date to Consolidated
Adjusted EBITDA for such Measurement Period.

 

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Consolidated Group calculated on a consolidated basis for such
period.

 

“Consolidated Net Worth” means, at any date of determination, the consolidated
common stockholders’ equity of the Consolidated Group determined in accordance
with Agreement Accounting Principles.

 

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement or take-or-pay contract or application for a Letter of Credit.

 

“continue” means, with respect to a Default or Unmatured Default, that such
Default or Unmatured Default shall continue or exist until cured or waived.

 

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with any Loan Party or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.

 

“Conversion/Continuation Notice” is defined in Section 2.9.

 

“Credit Extension” means the making of an Advance hereunder.

 

“Credit Extension Date” means the Borrowing Date for an Advance.

 

“CTA” means the Corporation Tax Act 2009 of the United Kingdom.

 

7

--------------------------------------------------------------------------------


 

“Debt Rating” means the rating of the senior unsecured long term debt (without
third party credit enhancement) of the Parent, as determined by a rating agency
identified on the Pricing Schedule.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, administration or similar debtor relief Laws of the United
States or other applicable jurisdictions from time to time in effect.

 

“Default” means an event described in Article VII.

 

“Defaulting Lender” means, subject to Section 2.21(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Parent in writing that such failure is
the result of such Lender’s determination that one or more conditions precedent
to funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within two Business Days of the date
when due, (b) has notified the Parent or the Administrative Agent in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Parent, to confirm in writing to the
Administrative Agent and the Parent that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Parent), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of (1) the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority or (2) in the case of a solvent Lender, the
precautionary appointment of an administrator, guardian, custodian or other
similar official by a Governmental Authority under or based on the law of the
country where such Lender is subject to home jurisdiction supervision if
applicable law requires that such appointment not be publicly disclosed, so long
as, in the case of clause (1) and clause (2), such action does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be

 

8

--------------------------------------------------------------------------------


 

conclusive and binding absent demonstrable error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.21(b)) upon delivery of
written notice of such determination to the Parent and each Lender.

 

“Designated Subsidiary” means any direct or indirect Wholly-Owned Subsidiary of
the Parent designated for borrowing privileges under this Agreement pursuant to
Section 16.3.

 

“Designation Agreement” means, with respect to any Designated Subsidiary, an
agreement in the form of Exhibit E hereto signed by such Designated Subsidiary
and the Parent.

 

“Disclosed Claims” means any litigation, proceeding, investigation or other fact
or circumstance disclosed in the Parent’s annual report on Form 10-K for the
year ended December 31, 2016, and quarterly reports on Form 10-Q for the
quarters ended March 31, 2017 and June 30, 2017, or any other reports filed
prior to the Closing Date (including Form 8-K), in each case, as filed with the
SEC.

 

“Dollars” and the “$” sign each means lawful currency of the United States of
America.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.2(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 12.2(iii)).  For the avoidance of doubt,
any Competitor is subject to Section 12.6.

 

“Environmental Laws” is defined in Section 5.13.

 

“Equivalent” means, at any date of determination thereof, in Dollars of any
Committed Currency or in any Committed Currency of Dollars on any date, means
the spot rate of exchange that appears at 11:00 A.M. (London time), on the
display page applicable to the relevant currency on the Oanda website on such
date; provided that if there shall at any time no longer exist such a page on
such website, the spot rate of exchange shall be determined by reference to
another similar rate publishing service selected by the Administrative Agent.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

 

9

--------------------------------------------------------------------------------


 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“EURIBO Rate” means, for any Interest Period, the rate appearing on Reuters
EURIBOR01 Page (or on any successor or substitute page of Reuters, or any
successor to or substitute for Reuters, providing rate quotations comparable to
those currently provided on such page of Reuters, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to deposits in Euro by reference to the Banking
Federation of the European Union Settlement Rates for deposits in Euro) at
approximately 10:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period, as the rate for deposits in Euro with a
maturity comparable to such Interest Period.

 

“Euro” means the lawful currency of the European Union as constituted by the
Treaty of Rome which established the European Community, as such treaty may be
amended from time to time and as referred to in the EMU legislation.

 

“Eurocurrency Advance” means an Advance denominated in Dollars or a Committed
Currency which, except as otherwise provided in Section 2.11, bears interest at
the applicable Eurocurrency Rate.

 

“Eurocurrency Base Rate” means (a) with respect to a Eurocurrency Advance
denominated in Dollars or Sterling for the Interest Period applicable to such
Eurocurrency Advance, the applicable ICE Benchmark Administration Limited LIBOR
Rate for deposits in Dollars or Sterling, as applicable, appearing on Reuters
LIBOR01 Page (the “Published LIBOR Rate”) as of 11:00 a.m. (London time) two
(2) Business Days prior to the first day of such Interest Period, and having a
maturity equal to such Interest Period, provided that, if Reuters LIBOR01
Page is not available to the Administrative Agent for any reason, the applicable
Eurocurrency Base Rate for the relevant Interest Period shall instead be the
applicable ICE Benchmark Administration Limited LIBOR Rate for deposits in
Dollars or Sterling, as applicable, as reported by any other generally
recognized financial information service as of 11:00 a.m. (London time) two
(2) Business Days prior to the first day of such Interest Period, and having a
maturity equal to such Interest Period and (b) with respect to a Eurocurrency
Advance denominated in Euro, the EURIBO Rate; provided that, if the Eurocurrency
Rate shall be less than zero, such rate shall be deemed zero for purposes of
this Agreement; provided, further that, if such rate is not available at such
time for any reason and such circumstances are unlikely to be temporary, then
the “Published LIBO Rate” for such Interest Period shall be (x) a comparable
successor or alternative interbank rate for deposits in Dollars that is, at such
time, broadly accepted by the syndicated loan market in lieu of the “Published
LIBO Rate” and is reasonably acceptable to the Parent and the Administrative
Agent; provided, that such comparable or successor rate shall not be approved
unless the Administrative Agent shall not have received, within five
(5) Business Days after the date notice of such alternate rate of interest is
provided to the Lenders, a written notice from the Required Lenders stating that
the Required Lenders object to such amendment or (y) solely if no such broadly
accepted comparable successor interbank rate exists at such time, a successor or
alternative index rate as the Administrative Agent and the Parent may determine
with the consent of the Required Lenders.

 

10

--------------------------------------------------------------------------------


 

“Eurocurrency Loan” means a Loan denominated in Dollars or a Committed Currency
which, except as otherwise provided in Section 2.11, bears interest at the
applicable Eurocurrency Rate.

 

“Eurocurrency Rate” means, with respect to a Eurocurrency Advance for the
relevant Interest Period, the sum of (a) the quotient of (i) the Eurocurrency
Base Rate applicable to such Interest Period, divided by (ii) one minus the
Reserve Requirement (expressed as a decimal) applicable to such Interest Period,
plus (b) the Applicable Margin for Eurocurrency Advances.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Lender or the Administrative Agent or required to be withheld or deducted from
a payment to a Lender or the Administrative Agent, (i) Taxes imposed on or
measured by net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case, (A) imposed as a result of such Lender or the
Administrative Agent being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Installation
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (B) that are Other Connection Taxes, (ii) in the case of a Lender,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (A) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrowers under Section 2.20) or (B) such Lender changes its applicable
Lending Installation, except in each case to the extent that, pursuant to
Section 3.5, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its applicable Lending Installation,
(iii) Taxes attributable to such Lender or the Administrative Agent’s failure to
comply with Section 3.5(d), (iv) any Taxes imposed under FATCA, and (v) in the
case of a payment to be made by or on account of any obligation of any Loan
Party hereunder or under any other Loan Document where such Loan Party is a UK
Borrower, Taxes imposed by the United Kingdom, if on the date the payment falls
due (A) the payment could have been made to the relevant Lender without such
imposition if the Lender had been a UK Qualifying Lender, but on that date such
Lender is not or has ceased to be a UK Qualifying Lender other than as a result
of any change after the date it became a Lender hereunder in (or in the
interpretation, administration, or application of) any law or Treaty or practice
or published concession of any relevant tax authority; or (B) the relevant
Lender is a UK Qualifying Lender solely by virtue of clause (a)(ii) of the
definition of “UK Qualifying Lender” and: (1) an officer of H.M. Revenue &
Customs has given (and not revoked) a direction (a “Direction”) under section
931 of the ITA which relates to the payment and such Lender has received from
the Loan Party making the payment or from the Administrative Agent a certified
copy of such Direction; and (2) the payment could have been made to the Lender
without such imposition if that Direction had not been made; or (C) the relevant
Lender is a UK Qualifying Lender solely by virtue of clause (a)(ii) of the
definition of “UK Qualifying Lender” and: (1) the relevant Lender has not given
a UK Tax Confirmation to the Administrative Agent and (2) the payment could have
been made to the Lender without such imposition if the Lender had given a UK Tax
Confirmation to the Administrative Agent, on the basis that the UK Tax
Confirmation would have enabled the Administrative Agent to have formed a
reasonable belief that the payment was an “excepted payment” for the purpose of
section 930 of the ITA; or (D) the relevant Lender is a UK Treaty Lender and the
Loan Party

 

11

--------------------------------------------------------------------------------


 

making the payment is able to demonstrate that the payment could have been made
to the Lender without such imposition had that Lender complied with its
obligations under Section 3.5(e).

 

“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.

 

“Facility Termination Date” means (a) October 19, 2022, subject to the extension
thereof pursuant to Section 2.22 or (b) any earlier date on which the Aggregate
Commitment is reduced to zero or otherwise terminated pursuant to the terms
hereof; provided, however, that the Facility Termination Date of any Lender that
is a Non-Extending Lender to any requested extension pursuant to Section 2.22
shall be the Facility Termination Date in effect immediately prior to the
applicable Anniversary Date for all purposes of this Agreement.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any published intergovernmental
agreement entered into in connection with the implementation of the foregoing
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
such published intergovernmental agreements.

 

“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System on such day, as
published for such day (or, if such day is not a Business Day, for the
immediately preceding Business Day) by the Federal Reserve Bank of New York, or,
if such rate is not so published for any day which is a Business Day, the
average of the quotations at approximately 10:00 a.m. (New York time) on such
day on such transactions received by the Administrative Agent from three Federal
funds brokers of recognized standing selected by the Administrative Agent in its
sole discretion; provided, that if the Federal Funds Effective Rate is less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“Financial Statements” is defined in Section 5.5.

 

“Fiscal Quarter” means each of the four three-month accounting periods
comprising a Fiscal Year.

 

“Fiscal Year” means the twelve-month accounting period ending December 31 of
each year.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time.

 

12

--------------------------------------------------------------------------------


 

“Governmental Authority” means any government (foreign or domestic) or any state
or other political subdivision thereof or any governmental body, agency,
authority, department or commission (including without limitation any taxing
authority or political subdivision) or any instrumentality or officer thereof
(including, without limitation, any court or tribunal and any board of
insurance, insurance department or insurance commissioner) exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government and any corporation, partnership or other entity directly or
indirectly owned or controlled by or subject to the control of any of the
foregoing.

 

“Guarantor” means, collectively, (x) the Parent, (y) Aon Corporation and (z) any
Subsidiary or Intermediate Holding Company that shall have executed and
delivered a Guaranty Supplement to the Administrative Agent.

 

“Guaranty” means the Guaranty set forth in Article XV of this Agreement together
with each Guaranty Supplement.

 

“Guaranty Supplement” is defined in Section 15.10.

 

“Hazardous Materials” is defined in Section 5.13.

 

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement and
all other similar agreements or arrangements designed to alter the risks of any
Person arising from fluctuations in interest rates, currency values or commodity
prices.

 

“Hybrid Securities” means, at any time, trust preferred securities, deferrable
interest subordinated debt securities, mandatory convertible debt or other
hybrid securities issued by the Parent or any Subsidiary that is accorded at
least some equity treatment by S&P, Moody’s or Fitch, Inc. at the time of
issuance thereof.

 

“Hybrid Securities Amount” means, with respect to any Hybrid Securities, the
highest principal amount (which principal amount may be a portion of the
aggregate principal amount) of such Hybrid Securities that is accorded equity
treatment by S&P, Moody’s or Fitch, Inc. at the time of issuance thereof.

 

“IFRS” means International Financial Reporting Standards and applicable
accounting requirements set by the International Accounting Standards Board or
any successor thereto (or the Financial Accounting Standards Board, the
Accounting Principles Board of the American Institute of Certified Public
Accountants, or any successor to either such Board, or the SEC, as the case may
be), as in effect from time to time.

 

“Increase Date” is defined in Section 2.19.

 

“Increasing Lender” is defined in Section 2.19.

 

“Indebtedness” of a Person means, without duplication, (a) such Person’s
obligations for borrowed money, (b) obligations of such Person representing the
deferred purchase price of

 

13

--------------------------------------------------------------------------------


 

Property or services (other than accounts payable arising in the ordinary course
of such Person’s business payable on terms customary in the trade), (c) such
Person’s obligations created or arising under any conditional sale or other
title retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property), (d) 
such Person’s obligations which are evidenced by bonds, notes, debentures,
acceptances, or similar instruments, (e) Capitalized Lease Obligations of such
Person, (f) Contingent Obligations of such Person, (g) obligations, contingent
or otherwise, for which such Person is obligated pursuant to or in respect of
Letters of Credit or bankers’ acceptances, (h) such Person’s obligations under
Hedging Agreements to the extent required to be reflected on a balance sheet of
such Person, (i) repurchase obligations or liabilities of such Person with
respect to accounts or notes receivable sold by such Person, and (j) all
Indebtedness and other obligations referred to in clauses (a) through (i) above
secured by (or for which the holder of such Indebtedness or other obligations
has an existing right, contingent or otherwise, to be secured by) any Lien on
property (including, without limitation, accounts and contract rights) owned by
such Person or payable out of the proceeds or production from property of such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness or other obligations.  Notwithstanding any other provision
contained herein, all computations of Indebtedness herein shall be made without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Debt or other liabilities of the
Parent or any Subsidiary thereof at “fair value”, as defined therein.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on, or
with respect to, any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Information” is defined in Section 9.11.

 

“Interest Period” means, with respect to a Eurocurrency Advance, a period of one
week or one, two, three or six months commencing on a Business Day selected by
the applicable Borrower pursuant to this Agreement.  An Interest Period of one,
two, three or six months shall end on (but exclude) the day which corresponds
numerically to such date one, two, three or six months thereafter; provided,
however, that if there is no such numerically corresponding day in such next,
second, third or sixth succeeding month, such Interest Period shall end on the
last Business Day of such next, second, third or sixth succeeding month.  If an
Interest Period would otherwise end on a day which is not a Business Day, such
Interest Period shall end on the next succeeding Business Day; provided,
however, that, in the case of an Interest Period of one month or longer, if said
next succeeding Business Day falls in a new calendar month, such Interest Period
shall end on the immediately preceding Business Day.

 

“Intermediate Holding Company” means any Subsidiary of the Parent that is a
direct or indirect owner of equity in Aon Corporation.

 

“IRS” means the United States Internal Revenue Service.

 

“ITA” means the Income Tax Act 2007 of the United Kingdom.

 

14

--------------------------------------------------------------------------------


 

“Lenders” means the lending institutions listed on the signature pages of this
Agreement, each Assuming Lender and their respective successors and assigns.

 

“Lending Installation” means, with respect to a Lender or the Administrative
Agent, the office or branch of such Lender or the Administrative Agent listed on
the signature pages hereof, on a Schedule, in an Assumption Agreement or
otherwise selected by such Lender or the Administrative Agent pursuant to
Section 2.17.

 

“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.

 

“Lien” means any security interest, lien (statutory or other), mortgage, pledge,
hypothecation, assignment, deposit arrangement, encumbrance or preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including, without limitation, the interest of a vendor or
lessor under any conditional sale, Capitalized Lease or other title retention
agreement).

 

“Loan” means, with respect to a Lender, such Lender’s loan made pursuant to
Article II (or any conversion or continuation thereof).

 

“Loan Documents” means this Agreement and any Notes issued pursuant to
Section 2.13, each Designation Agreement, each Guaranty Supplement and the other
documents and agreements contemplated hereby and executed by a Loan Party in
favor of the Administrative Agent or any Lender.

 

“Loan Parties” means, collectively, the Parent, each other Borrower and each
Guarantor.

 

“Margin Stock” has the meaning assigned to that term under Regulation U.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
Property, financial condition, performance or results of operations of the Loan
Parties and their respective Subsidiaries, taken as a whole, (b) the ability of
any Loan Party to perform its obligations under the Loan Documents, or (c) the
validity or enforceability of any of the Loan Documents or the rights or
remedies of the Administrative Agent or the Lenders thereunder.

 

“Measurement Period” means, at any date of determination, the most recently
completed four consecutive Fiscal Quarters of the Parent ending on or prior to
such date.

 

“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.

 

“Multiemployer Plan” means a Plan that is a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all or all directly
affected Lenders in accordance with the terms of Section 8.2 and (b) has been
approved by the Required Lenders.

 

15

--------------------------------------------------------------------------------


 

“Non-Extending Lender” is defined in Section 2.22(b).

 

“Non-U.S. Lender” means any Lender or Administrative Agent that is not a U.S.
Person.

 

“Note” is defined in Section 2.13.

 

“Notice” is defined in Section 13.1

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of any Loan Party to the Lenders or to any
Lender, the Administrative Agent or any indemnified party arising under the Loan
Documents and including interest and fees that accrue after the commencement by
or against the Parent or any other Loan Party of any case, proceeding or other
action relating to the bankruptcy, insolvency or reorganization naming such
Person as the debtor in such case, proceeding or action, regardless of whether
such interest and fees are allowed claims in such proceeding.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-US jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or the memorandum and
articles of association (if applicable); and (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and, if applicable, any agreement, instrument, filing or notice
with respect thereto filed in connection with its formation or organization with
the applicable Governmental Authority in the jurisdiction of its formation or
organization and any certificate or articles of formation or organization of
such entity.

 

“Other Connection Taxes” means, with respect to any Lender or the Administrative
Agent, Taxes imposed as a result of a present or former connection between such
Lender or the Administrative Agent, as applicable, and the jurisdiction imposing
such Tax (other than connections arising from such Lender or the Administrative
Agent, as applicable, having executed, delivered, become a party to, performed
its obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” is defined in Section 3.5(b).

 

“Outstanding Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount of its Loans outstanding at such time.

 

“Parent” means Aon plc, a public limited liability company incorporated under
English law, and its successors and permitted assigns.

 

“Participant Register” shall have the meaning assigned to such term in
Section 12.4.

 

“Participants” is defined in Section 12.4.

 

16

--------------------------------------------------------------------------------


 

“Payment Date” means the last day of each March, June, September and December.

 

“Payment Office” means, for any Committed Currency, such office of Citibank as
shall be from time to time selected by the Administrative Agent and notified by
the Administrative Agent to the Parent and the Lenders.

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

 

“Permitted UK Defined Benefit Pension Plan” means each of:

 

(a)                                 the Aon Retirement Plan (composed of the
following sections; Aon Alexander & Alexander UK Pension Scheme Section, the Aon
Bain Hogg Pension Scheme Section, the Aon UK Pension Scheme Section, the Hewitt
Pension Fund Section and the Hewitt Pension & Life Assurance Plan Section), the
Aon Minet Group Pension & Life Assurance Scheme, the Jenner Fenton Slade 1980
Pension Scheme, Industry Wide Coal Staff Superannuation Scheme, the Aon McMillen
Pension Scheme, (in each case, as amended from time to time);

 

(b)                                 any occupational pension scheme (a “Former
Plan”) as to which, as of the date hereof, (i) a transfer payment representing
all of the assets and liabilities of the Former Plan has been made to one of the
plans listed in (a) above, (ii) all of the liabilities of the Former Plan have
been secured by annuities, or (iii) a transfer payment representing assets and
liabilities of the Former Plan has been made to one of the plans listed in
(a) above and all of the remaining liabilities of the Former Plan have been
secured by annuities, and, in each case, the Former Plan has been wound up; and

 

(c)                                  any new occupational pension scheme
established after the date hereof solely for the purpose of receiving a transfer
payment or payments representing the whole or part of the assets and liabilities
of any one or more of the plans listed in (a) above.

 

“Person” means any natural person, corporation, firm, joint venture,
partnership, association, enterprise, limited liability company, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

 

“Plan” means an “employee pension benefit plan,” as defined in Section 3(2) of
ERISA, which is covered by Title IV of ERISA or subject to the minimum funding
standards under Section 412 of the Code, as to which any Loan Party or any
member of the Controlled Group may have any liability.

 

“Platform” is defined in Section 13.3(a).

 

“Pricing Schedule” means the Schedule attached hereto identified as such.

 

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

 

“pro rata” means, when used with respect to a Lender, and any described
aggregate or total amount, an amount equal to such Lender’s pro rata share or
portion based on its percentage

 

17

--------------------------------------------------------------------------------


 

of the Aggregate Commitment or if the Aggregate Commitment has been terminated,
its percentage of the Aggregate Outstanding Credit Exposure.

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to depositary institutions.

 

“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks and certain other Persons for the purpose of
purchasing or carrying margin stocks applicable to member banks of the Federal
Reserve System and certain other Persons.

 

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Release” is defined in the Comprehensive Environmental Response, Compensation
and Liability Act, as amended, 42 U.S.C. 39601 et seq.  “Released” shall have a
corresponding meaning.

 

“Reportable Event” means any reportable event set forth in Section 4043(c) of
ERISA and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within thirty
(30) days of the occurrence of such event; provided, that a failure to meet the
minimum funding standard of Section 412 of the Code or Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with Section 4043(a) of ERISA.

 

“Required Lenders” means one or more Lenders (other than Defaulting Lenders) in
the aggregate having more than 50% of the Aggregate Commitment or, if the
Aggregate Commitment has been terminated, one or more Lenders (other than
Defaulting Lenders) in the aggregate holding more than 50% of the Aggregate
Outstanding Credit Exposure (based on the Equivalent in Dollars at such time);
provided that if any Lender shall be a Defaulting Lender at such time, there
shall be excluded from the determination of Required Lenders at such time
(a) the unused Commitment of such Lender at such time and (b) Outstanding Credit
Exposure of such Lender at such time.

 

18

--------------------------------------------------------------------------------


 

“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on Eurocurrency liabilities.

 

“Risk-Based Capital Guidelines” is defined in Section 3.2.

 

“S&P” means Standard and Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, or any successor thereto.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
the subject or target of any comprehensive territorial Sanctions (as of the date
of this Agreement, Crimea, Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, any Person listed on the Specially
Designated Nationals and Blocked Persons list or the Consolidated Sanctions List
maintained by the Office of Foreign Assets Control of the U.S. Department of the
Treasury or on any list of Sanctions targets designated by the United Nations,
European Union and United Kingdom, maintained by HM Treasury of the United
Kingdom.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the Office of Foreign Assets
Control of the U.S. Department of the Treasury or the U.S. Department of State,
or (b) the United Nations Security Council, the European Union or Her Majesty’s
Treasury of the United Kingdom.

 

“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

 

“Significant Subsidiary” means, at any particular time, any Subsidiary of a Loan
Party (or such Subsidiary and its subsidiaries taken together) that would be a
“significant subsidiary” of such Loan Party within the meaning of Rule 1-02
under Regulation S-X promulgated by the SEC.

 

“Single Employer Plan” means a Plan other than a Multiemployer Plan.

 

“Sterling” means lawful currency of the United Kingdom of Great Britain and
Northern Ireland.

 

“Subsidiary” of a Person means (a) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(b) any partnership, association, joint venture, limited liability company or
similar business organization more than 50% of the ownership interests having

 

19

--------------------------------------------------------------------------------


 

ordinary voting power of which shall at the time be so owned or controlled. 
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Parent.

 

“Substantial Portion” means, with respect to the Property of the Consolidated
Group, Property which (a) represents more than 25% of the consolidated assets of
the Consolidated Group, as would be shown in the consolidated financial
statements of the Consolidated Group as at the end of the quarter next preceding
the date on which such determination is made, or (b) is responsible for more
than 25% of the consolidated net sales or of the consolidated net income of the
Consolidated Group for the 12-month period ending as of the end of the quarter
next preceding the date of determination.

 

“TARGET2 Day” means any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer (TARGET2) System (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings imposed by any Governmental Authority, and
any and all interest, additions to tax or penalties applicable thereto.

 

“Termination Event” means, with respect to any Plan which is subject to Title IV
of ERISA, (a) a Reportable Event, (b) the withdrawal of the Parent or any other
member of the Controlled Group from such Plan during a plan year in which the
Parent or any other member of the Controlled Group was a “substantial employer”
as defined in Section 4001(a)(2) of ERISA, (c) the conditions for imposition of
a lien under Section 303(k) of ERISA shall have been met, (d) a determination
that any Plan is in “at risk” status (within the meaning of Section 303 of
ERISA, (e) the termination of such Plan, the filing of a notice of intent to
terminate such Plan or the treatment of an amendment of such Plan as a
termination under Section 4041 of ERISA, (f) the institution by the PBGC of
proceedings to terminate such Plan or (g) any event or condition which might
constitute grounds under Section 4042 of ERISA for the termination of, or
appointment of a trustee to administer, such Plan.

 

“Treaty” has the meaning assigned to such term in the definition of “Treaty
State”.

 

“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.

 

“Type” means, with respect to any Advance, its nature as an Alternate Base Rate
Advance or a Eurocurrency Advance.

 

“UK Borrower” shall mean any Borrower that is incorporated in the United
Kingdom.

 

“UK Non-Bank Lender” means, with respect to any Lender that becomes a party
hereto after the date hereof, a Lender which gives a UK Tax Confirmation in
accordance with Section 3.5(h).

 

20

--------------------------------------------------------------------------------


 

“UK Borrower DTTP Filing” means a HM Revenue & Customs’ Form DTTP2 duly
completed and filed by a UK Borrower, where a UK Treaty Lender has provided its
scheme reference number and jurisdiction of tax residence stated in the relevant
notification provided under Section 3.5(e)(ii) and (a) where the UK Borrower is
a Borrower as at the date such UK Treaty Lender becomes a Lender, is filed with
HM Revenue & Customs within 30 days of that date or (b) where the UK Borrower is
not a Borrower as at the date such UK Treaty Lender becomes a Lender, is filed
with HM Revenue & Customs within 30 days of the date on which that Borrower
becomes a Borrower.

 

“UK Qualifying Lender” means a Lender which makes an Advance to a UK Borrower
and that is:

 

(a) a Lender which is beneficially entitled to interest payable to that Lender
in respect of an Advance under a Loan Document and is:

 

(i)  a Lender:

 

(A) which is a bank (as defined for the purpose of section 879 of the ITA)
making an advance under a Loan Document and is within the charge to United
Kingdom corporation tax as respects any payments of interest made in respect of
that advance or would be within such charge as respects such payment apart from
section 18A of the CTA; or

 

(B) in respect of an Advance made under a Loan Document by a Person that was a
bank (as defined for the purpose of section 879 of the ITA) at the time  such
Advance was made and within the charge to United Kingdom corporation tax as
respects any payments of interest made in respect of such Advance; or

 

(ii)  a Lender which is:

 

(A) a company resident in the United Kingdom for United Kingdom tax purposes;

 

(B) a partnership each member of which is:

 

(1) a company so resident in the United Kingdom; or

 

(2) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of such Advance
that falls to it by reason of Part 17 of the CTA;

 

(C) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of such Advance in computing the

 

21

--------------------------------------------------------------------------------


 

chargeable profits (within the meaning of section 19 of the CTA) of that
company; or

 

(iii)  a UK Treaty Lender; or

 

(b) a Lender which is a building society (as defined for the purposes of section
880 of the ITA) making an Advance under a Loan Document.

 

“UK Tax Confirmation” means a confirmation by a Lender that the Person
beneficially entitled to interest payable to that Lender in respect of an
Advance to the UK Borrower under a Loan Document is either:

 

(a) a company resident in the United Kingdom for United Kingdom tax purposes;

 

(b) a partnership each member of which is:

 

(i) a company so resident in the United Kingdom; or

 

(ii) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of such Advance
that falls to it by reason of Part 17 of the CTA; or

 

(c) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of such Advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company.

 

“UK Treaty Lender” means a Lender which: (a) is treated (subject to the
completion of procedural formalities) as a resident of a Treaty State for the
purposes of the relevant Treaty, and (b) does not carry on a business in the
United Kingdom through a permanent establishment with which that Lender’s
participation in the Advance is effectively connected, and (c) fulfills any
other conditions which must be fulfilled under the Treaty by residents of that
Treaty State for such residents to obtain full exemption from taxation on
interest imposed by the United Kingdom, subject to the completion of procedural
formalities.

 

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

 

“U.S. Borrower” means a Borrower that is organized in or under the laws of the
United States or any political subdivision thereof.

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” is defined in Section 3.5(d).

 

22

--------------------------------------------------------------------------------


 

“Wholly-Owned Subsidiary” of a Person means (a) any Subsidiary all of the
outstanding voting securities (other than (i) director’s qualifying shares and
(ii) nominal shares issued to foreign nationals to the extent required by
applicable law) of which shall at the time be owned or controlled, directly or
indirectly, by such Person or one or more Wholly-Owned Subsidiaries of such
Person, or by such Person and one or more Wholly-Owned Subsidiaries of such
Person, or (b) any partnership, association, joint venture, limited liability
company or similar business organization 100% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled
(other than (i) director’s qualifying shares and (ii) nominal shares issued to
foreign nationals to the extent required by applicable law).  Unless otherwise
provided, all references herein to a “Wholly-Owned Subsidiary” shall mean a
Wholly-Owned Subsidiary of the Parent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.  In computations of periods of time from a
specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each mean “to but excluding”.

 

If the Parent notifies the Administrative Agent that the Parent requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date of this agreement in GAAP or IFRS or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Parent that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or IFRS or in the application thereof,
then such provision shall be interpreted on the basis of GAAP or IFRS, as
applicable, as in effect and applied immediately before such change shall have
become effective until such notice shall have been withdrawn or such provision
amended in accordance herewith.

 

ARTICLE II
THE CREDITS

 

2.1.                            Commitment.  Each Lender severally agrees, from
and including the date of this Agreement to the Facility Termination Date
applicable to such Lender, on the terms and conditions set forth in this
Agreement, to make Loans to the Borrowers in Dollars or Committed Currencies;
provided that, after giving effect to the making of each such Loan, such
Lender’s Outstanding Credit Exposure (based in respect of any Loans to be
denominated in a Committed Currency by reference to the Equivalent thereof in
Dollars determined on the date of determination of the Eurocurrency Base Rate
applicable thereto) shall not exceed in the aggregate at any one time
outstanding the amount of its Commitment.  Subject to the terms of this
Agreement, the Borrowers may borrow, repay and reborrow under this Section 2.1. 
The Commitment of each Lender to lend hereunder shall expire on the Facility
Termination Date applicable to such Lender.

 

23

--------------------------------------------------------------------------------


 

2.2.                            Required Payments.  All unpaid Obligations owed
to each Lender by any Borrower shall be paid in full by such Borrower on the
Facility Termination Date applicable to such Lender.

 

2.3.                            Ratable Loans.  Each Advance hereunder shall
consist of Loans made from the several Lenders ratably in proportion to the
ratio that their respective Commitments bear to the Aggregate Commitment.

 

2.4.                            Types of Advances.  The Advances denominated in
Dollars may be Alternate Base Rate Advances or Eurocurrency Advances, or a
combination thereof, selected by the applicable Borrower in accordance with
Sections 2.8 and 2.9.  The Advances denominated in a Committed Currency shall be
Eurocurrency Advances, as selected by the applicable Borrower in accordance with
Sections 2.8 and 2.9.

 

2.5.                            Facility Fee; Reductions in Aggregate
Commitment.  The Parent agrees to pay to the Administrative Agent for the
account of each Lender a facility fee at a per annum rate equal to the
Applicable Facility Fee Rate on such Lender’s Commitment from the date hereof to
the Facility Termination Date applicable to such Lender, payable on each Payment
Date hereafter and on the Facility Termination Date applicable to such Lender,
provided that the Parent shall not pay any facility fee nor shall any facility
fee accrue in respect of a Defaulting Lender’s unused Commitment so long as such
Defaulting Lender is a Defaulting Lender.  The Parent may permanently reduce the
Aggregate Commitment in whole, or in part ratably among the Lenders in a minimum
aggregate amount of $5,000,000 or any integral multiple of $1,000,000 in excess
thereof, upon at least three (3) Business Days’ written notice to the
Administrative Agent, which notice shall specify the amount of any such
reduction, provided, however, that the amount of the Aggregate Commitment may
not be reduced below the Aggregate Outstanding Credit Exposure.  All accrued
facility fees shall be payable on the effective date of any termination of the
obligations of the Lenders to make Credit Extensions hereunder.

 

2.6.                            Minimum Amount of Each Advance.  Each Advance
shall be at least the Borrowing Minimum (and in multiples of the Borrowing
Multiple if in excess thereof); provided, however, that (a) any Alternate Base
Rate Advance may be in the amount of the unused Aggregate Commitment and (b) in
no event shall more than six (6) Eurocurrency Advances be permitted to be
outstanding at any time.

 

2.7.                            Principal Payments.  (a)  Optional.  The
Borrowers may from time to time pay, without penalty or premium, all outstanding
Alternate Base Rate Advances, or, in a minimum aggregate amount of $5,000,000 or
any integral multiple of $1,000,000 in excess thereof, any portion of the
outstanding Alternate Base Rate Advances upon notice to the Administrative Agent
by 11:00 a.m. (New York time) on the Business Day of the proposed prepayment. 
The Borrowers may from time to time pay, subject to the payment of any funding
indemnification amounts required by Section 3.4 but without penalty or premium,
all outstanding Eurocurrency Advances, or, in a minimum aggregate amount of the
Borrowing Minimum or any integral multiple of the Borrowing Multiple in excess
thereof, any portion of an outstanding Eurocurrency Advance, upon two
(2) Business Days’ prior notice to the Administrative Agent.

 

24

--------------------------------------------------------------------------------


 

(b)                                 Mandatory.  (i)  If, on any date, the
Administrative Agent notifies the Parent that, on any date of determination
(which, for the avoidance of doubt, shall be no less frequently than quarterly),
the sum of (A) the aggregate principal amount of all Advances denominated in
Dollars plus (B) the Equivalent in Dollars (determined on the third Business Day
prior to such determination date) of the aggregate principal amount of all
Advances denominated in Committed Currencies then outstanding exceeds 103% of
the Aggregate Commitment on such date, the Borrowers shall, as soon as
practicable and in any event within two Business Days after receipt of such
notice, prepay the outstanding principal amount of any Advances owing by the
Borrowers in an aggregate amount sufficient to reduce such sum to an amount not
to exceed 100% of the Aggregate Commitment on such date.  The Administrative
Agent shall give prompt notice of any prepayment required under this
Section 2.7(b)(i) to the Parent and the Lenders, and shall provide prompt notice
to the Parent of any such notice of required prepayment received by it from any
Lender.

 

(ii)                                  Each prepayment made pursuant to this
Section 2.7(b) shall be made together with any interest accrued to the date of
such prepayment on the principal amounts prepaid and, in the case of any
prepayment of a Eurocurrency Advance on a date other than the last day of an
Interest Period or at its maturity, any additional amounts which the applicable
Borrower shall be obligated to reimburse to the Lenders in respect thereof
pursuant to Section 3.4.

 

2.8.                            Method of Selecting Types and Interest Periods
for New Advances.  The applicable Borrower shall select the Type of Advance and,
in the case of each Eurocurrency Advance, the currency and Interest Period
applicable thereto from time to time.  The applicable Borrower shall give the
Administrative Agent irrevocable notice (a “Borrowing Notice”) not later than
12:00 p.m. (New York time) on the Borrowing Date of each Alternate Base Rate
Advance and at least three (3) Business Days before the Borrowing Date for each
Eurocurrency Advance, specifying:

 

(a)                                 the Borrowing Date of such Advance, which
shall be a Business Day;

 

(b)                                 the aggregate amount and currency of such
Advance;

 

(c)                                  the Type of Advance selected; and

 

(d)                                 in the case of each Eurocurrency Advance,
the Interest Period applicable thereto, which shall end on or prior to the
latest Facility Termination Date.

 

Each Lender shall, before 2:00 p.m. (New York time) on the applicable Borrowing
Date, in the case of an Advance denominated in Dollars, and before 9:00
a.m. (New York time) on the applicable Borrowing Date, in the case of an Advance
consisting of Eurocurrency Loans denominated in any Committed Currency, make
available for the account of its applicable Lending Installation to the
Administrative Agent at the applicable Administrative Agent’s Account, in same
day funds, such Lender’s ratable portion of such Advance.  After the
Administrative Agent’s receipt of such funds, the Administrative Agent will make
such funds available to the Borrower requesting the Advance at the
Administrative Agent’s address referred to in Article XIII or at the applicable
Payment Office, as the case may be.

 

25

--------------------------------------------------------------------------------


 

2.9.                            Conversion and Continuation of Outstanding
Advances.  Each Alternate Base Rate Advance shall continue as an Alternate Base
Rate Advance unless and until such Alternate Base Rate Advance is converted into
a Eurocurrency Advance pursuant to this Section 2.9 or is repaid in accordance
with Section 2.7.  Each Eurocurrency Advance shall continue as a Eurocurrency
Advance until the end of the then applicable Interest Period therefor, at which
time such Eurocurrency Advance, if denominated in Dollars shall be automatically
converted into an Alternate Base Rate Advance or, if denominated in a Committed
Currency, be exchanged for an Equivalent amount of Dollars and converted into an
Alternate Base Rate Advance, unless (a) such Eurocurrency Advance is or was
repaid in accordance with Section 2.7 or (b) the applicable Borrower shall have
given the Administrative Agent a Conversion/Continuation Notice (as defined
below) requesting that, at the end of such Interest Period, such Eurocurrency
Advance continue as a Eurocurrency Advance for the same or another Interest
Period.  Subject to the terms of Section 2.6, the applicable Borrower may elect
from time to time to convert all or any part of an Alternate Base Rate Advance
into a Eurocurrency Advance denominated in Dollars.  Subject to the payment of
any funding indemnification amounts required by Section 3.4, the applicable
Borrower may elect from time to time to convert all or any part of a
Eurocurrency Advance denominated in Dollars into an Alternate Base Rate
Advance.  The applicable Borrower shall give the Administrative Agent
irrevocable notice (a “Conversion/Continuation Notice”) of each (x) conversion
of an Alternate Base Rate Advance into a Eurocurrency Advance or the
continuation of a Eurocurrency Advance as a new Eurocurrency Advance not later
than 11:00 a.m. (New York time) at least three (3) Business Days prior to the
date of the requested conversion or continuation and (y) conversion of a
Eurocurrency Advance into an Alternate Base Rate Advance, not later than 12:00
p.m. (New York time) on the date of the requested conversion, in each case
specifying:

 

(a)                                 the requested date of such conversion or
continuation, which shall be a Business Day;

 

(b)                                 the aggregate amount and Type of the Advance
which is to be converted or continued; and

 

(c)                                  the amount and Type(s) of Advance(s) into
which such Advance is to be converted or continued and, in the case of a
conversion into or continuation of a Eurocurrency Advance, the duration of the
Interest Period applicable thereto, which shall end on or prior to the latest
Facility Termination Date.

 

2.10.                     Changes in Interest Rate, etc.  Each Alternate Base
Rate Advance shall bear interest on the outstanding principal amount thereof,
for each day from and including the date such Advance is made or is converted
from a Eurocurrency Advance into an Alternate Base Rate Advance pursuant to
Section 2.9, to but excluding the date it is paid or is converted into a
Eurocurrency Advance pursuant to Section 2.9 hereof, at a rate per annum equal
to the Alternate Base Rate for such day.  Changes in the rate of interest on
that portion of any Advance maintained as an Alternate Base Rate Advance will
take effect simultaneously with each change in the Alternate Base Rate.  Each
Eurocurrency Advance shall bear interest on the outstanding principal amount
thereof from and including the first day of the Interest Period applicable
thereto to (but not including) the last day of such Interest Period at the
Eurocurrency Rate determined by the Administrative Agent as applicable to such
Eurocurrency Advance based upon the applicable

 

26

--------------------------------------------------------------------------------


 

Borrower’s selections under Sections 2.8 and 2.9 and otherwise in accordance
with the terms hereof.  No Interest Period may end after the latest Facility
Termination Date.

 

2.11.                     Rates Applicable After Default.  Notwithstanding
anything to the contrary contained in Section 2.8 or 2.9, no Advance may be made
as, converted into or continued as a Eurocurrency Advance (except with the
consent of the Administrative Agent and the Required Lenders) when any Default
or Unmatured Default has occurred and is continuing.  During the continuance of
a Default the Required Lenders may, at their option, by notice to the Borrowers
(which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.2 requiring unanimous consent of the
Lenders to changes in interest rates), declare that (a) each Eurocurrency
Advance shall bear interest for the remainder of the applicable Interest Period
at the Eurocurrency Rate otherwise applicable to such Interest Period plus 2%
per annum and (b) each Alternate Base Rate Advance, shall bear interest at a
rate per annum equal to the Alternate Base Rate in effect from time to time plus
2% per annum provided that, during the continuance of a Default under
Section 7.6 or 7.7, the interest rates set forth in clauses (a) and (b) above
shall be applicable to all Credit Extensions without any election or action on
the part of the Administrative Agent or any Lender.

 

2.12.                     Method of Payment.  All payments of the Obligations
hereunder (except with respect to principal of, interest on, and other amounts
relating to, Advances denominated in a Committed Currency) shall be made by the
applicable Borrower, without setoff, deduction or counterclaim, in immediately
available funds to the Administrative Agent at the Administrative Agent’s
address specified pursuant to Article XIII, or at any other Lending Installation
of the Administrative Agent specified in writing by the Administrative Agent to
the Borrowers, by 12:00 p.m. (New York time) on the date when due in Dollars and
shall be applied ratably by the Administrative Agent among the Lenders entitled
to such payments.  All payments of principal of, interest on, and other amounts
relating to, Advances denominated in a Committed Currency shall be made by the
applicable Borrower, without setoff, deduction or counterclaim, in immediately
available funds to the Administrative Agent at the Payment Office for such
Committed Currency, by 12:00 p.m. (New York time) on the date when due in the
applicable Committed Currency and shall be applied ratably by the Administrative
Agent among the Lenders entitled to such payments.  Each payment delivered to
the Administrative Agent for the account of any Lender shall be delivered
promptly by the Administrative Agent to such Lender in the same type of funds
that the Administrative Agent received at its address specified pursuant to
Article XIII or at any Lending Installation specified in a notice received by
the Administrative Agent from such Lender.  The Administrative Agent is hereby
authorized to charge the account of each Borrower maintained with Citibank for
each payment of principal, interest and fees owing by such Borrower as it
becomes due hereunder.

 

2.13.                     Noteless Agreement; Evidence of Indebtedness.  (a) 
Each Lender shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness of each Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the currency and
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.

 

(b)                                 The Administrative Agent shall also maintain
accounts in which it will record (i) the currency and amount of each Loan made
hereunder, the Type thereof and the

 

27

--------------------------------------------------------------------------------


 

Interest Period with respect thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from each Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from each Borrower and each Lender’s share thereof.

 

(c)                                  The entries maintained in the accounts
maintained pursuant to paragraphs (a) and (b) above shall be prima facie
evidence of the existence and amounts of the Obligations therein recorded;
provided, however, that the failure of the Administrative Agent or any Lender to
maintain such accounts or any error therein shall not in any manner affect the
obligation of any Borrower to repay the Obligations in accordance with their
terms; provided further, that in the event of any conflict between the accounts
maintained pursuant to paragraphs (a) and (b) above, the accounts maintained by
the Administrative Agent in the Register shall control.

 

(d)                                 Any Lender may request that its Loans be
evidenced by a promissory note in substantially the form of Exhibit A (including
any amendment, modification, renewal or replacement thereof, a “Note”).  In such
event, each Borrower shall prepare, execute and deliver to such Lender such Note
payable to such Lender.  Thereafter, the Loans evidenced by such Note and
interest thereon shall at all times (including after any assignment pursuant to
Section 12.3) be represented by one or more Notes payable to the payee named
therein or any assignee pursuant to Section 12.3, except to the extent that any
such Lender or assignee subsequently returns any such Note for cancellation and
requests that such Loans once again be evidenced as described in paragraphs
(a) and (b) above.  Upon receipt of an affidavit of an officer of any Lender as
to the loss, theft, destruction or mutilation of such Lender’s Note, and, in the
case of any such loss, theft, destruction or mutilation, upon cancellation of
such Note, each Borrower will issue, in lieu thereof, a replacement Note in the
same principal amount thereof and otherwise of like tenor.

 

2.14.                     Telephonic Notices.  The Lenders and the
Administrative Agent may extend, convert or continue Advances, effect selections
of Types of Advances and transfer funds based on telephonic notices made by any
person or persons the Administrative Agent or any Lender in good faith believes
to be acting on behalf of a Borrower.  Each Borrower agrees to deliver promptly
to the Administrative Agent a written confirmation of each telephonic notice
signed by an Authorized Officer of such Borrower.  If the written confirmation
differs in any material respect from the action taken by the Administrative
Agent and the Lenders, the records of the Administrative Agent and the Lenders
shall govern absent demonstrable error.

 

2.15.                     Interest Payment Dates; Interest and Fee Basis. 
Interest accrued on each Alternate Base Rate Advance shall be payable on each
Payment Date, commencing with the first such date to occur after the date
hereof, on any date on which an Alternate Base Rate Advance is prepaid (with
respect to the principal so prepaid), whether due to acceleration or otherwise,
and at maturity.  Interest accrued on that portion of the outstanding principal
amount of any Alternate Base Rate Advance converted into a Eurocurrency Advance
on a day other than a Payment Date shall be payable on the date of conversion. 
Interest accrued on each Eurocurrency Advance shall be payable on the last day
of its applicable Interest Period, on any date on which the Eurocurrency Advance
is prepaid (with respect to the principal so prepaid), whether by acceleration
or otherwise, and at maturity.  Interest accrued on each Eurocurrency Advance
having an Interest Period longer than three (3) months shall also be payable on
the last day of

 

28

--------------------------------------------------------------------------------


 

each three-month interval during such Interest Period.  Interest with respect to
Eurocurrency Loans and facility fees shall be calculated for actual days elapsed
on the basis of a 360-day year.  Interest with respect to Alternate Base Rate
Loans shall be calculated for the actual days elapsed on the basis of a 365 or
366-day year, as applicable.  Interest shall be payable for the day an Advance
is made but not for the day of any payment on the amount paid if payment is made
in full and received prior to 12:00 p.m. (New York time) at the place of
payment.  If any payment of principal of or interest on an Advance shall become
due on a day which is not a Business Day, such payment shall be made on the next
succeeding Business Day and, in the case of a principal payment, such extension
of time shall be included in computing interest in connection with such payment.

 

2.16.                     Notification of Advances, Interest Rates, Prepayments
and Commitment Reductions.  Promptly after receipt thereof, the Administrative
Agent will notify each Lender of the contents of each Aggregate Commitment
reduction notice, Borrowing Notice, Conversion/Continuation Notice, and
repayment notice received by it hereunder.  The Administrative Agent will notify
each Lender of the Eurocurrency Rate applicable to each Eurocurrency Advance
promptly upon determination of such interest rate and will give each Lender
prompt notice of each change in the Alternate Base Rate.

 

2.17.                     Lending Installations.  Each Lender may book its Loans
at any Lending Installation selected by such Lender and may change its Lending
Installation from time to time, which Lending Installation may include any
Affiliate of such Lender or any domestic or foreign branch of such Lender or
such Affiliate.  All terms of this Agreement shall apply to any such Lending
Installation and the Loans and any Notes issued hereunder shall be deemed held
by each Lender for the benefit of any such Lending Installation.  Each Lender
may, by written notice to the Administrative Agent and the Parent in accordance
with Article XIII, designate replacement or additional Lending Installations
through which Loans will be made by it will be issued by it and for whose
account Loan payments are to be made.

 

2.18.                     Non-Receipt of Funds by the Administrative Agent. 
Unless a Borrower or a Lender, as the case may be, notifies the Administrative
Agent prior to the time at which it is scheduled to make payment to the
Administrative Agent of (a) in the case of a Lender, the proceeds of a Loan, or
(b) in the case of a Borrower, a payment of principal, interest or fees to the
Administrative Agent for the account of the Lenders, that it does not intend to
make such payment, the Administrative Agent may assume that such payment has
been made.  The Administrative Agent may, but shall not be obligated to, make
the amount of such payment available to the intended recipient in reliance upon
such assumption.  If such Lender or such Borrower, as the case may be, has not
in fact made such payment to the Administrative Agent, the recipient of such
payment shall, on demand by the Administrative Agent, repay to the
Administrative Agent the amount so made available together with interest thereon
in respect of each day during the period commencing on the date such amount was
so made available by the Administrative Agent until the date the Administrative
Agent recovers such amount at a rate per annum equal to (i) in the case of
payment by a Lender, (A) the Federal Funds Effective Rate in the case of
Advances denominated in Dollars or (B) the cost of funds incurred by the
Administrative Agent in respect of such amount in the case of Loans denominated
in Committed Currencies for such day for the first three (3) days and,
thereafter, the interest rate applicable to

 

29

--------------------------------------------------------------------------------


 

the relevant Loan or (ii) in the case of payment by a Borrower, the interest
rate applicable to the relevant Loan.

 

2.19.                     Increase in the Aggregate Commitments.  (a) The Parent
may, at any time but in any event not more than once in any calendar year prior
to the latest Facility Termination Date, by notice to the Administrative Agent,
request that the Aggregate Commitment be increased by an amount of $10,000,000
or an integral multiple thereof (each a “Commitment Increase”) to be effective
as of a date that is at least thirty (30) days prior to the latest scheduled
Facility Termination Date (or such later date as the Administrative Agent may
agree) then in effect (the “Increase Date”) as specified in the related notice
to the Administrative Agent; provided, however that (i) in no event shall the
aggregate amount of the Commitments at any time exceed $750,000,000 and (ii) on
the date of any request by the Parent for a Commitment Increase and on the
related Increase Date the applicable conditions set forth in Article IV shall be
satisfied.

 

(b)                                 The Parent may, but shall not be obligated
to, offer the increase to (a) its existing Lenders and/or (b) Eligible
Assignees.  The Administrative Agent shall promptly notify the applicable
Lenders and such Eligible Assignees as have been identified by the Parent of a
request by the Parent for a Commitment Increase, which notice shall include
(i) the proposed amount of such requested Commitment Increase, (ii) the proposed
Increase Date and (iii) the date by which Lenders or Eligible Assignees wishing
to participate in the Commitment Increase must commit to participate in the
Commitment Increase, which shall be no later than 15 days after the date of such
notice (or such later date as the Administrative Agent may agree) (the
“Commitment Date”); provided, however, that the Commitment of each such Eligible
Assignee shall be in an amount of $5,000,000 or more.  Each Lender that is
willing to participate in such requested Commitment Increase (each an
“Increasing Lender”) shall, in its sole discretion, give written notice to the
Administrative Agent on or prior to the Commitment Date of the amount by which
it is willing to increase its Commitment.  Any Lender that fails to provide
timely notice of its agreement to participate in the requested Commitment
Increase shall be deemed to have declined to increase its Commitment.  If
Increasing Lenders and Eligible Assignees notify the Administrative Agent that
they are willing to increase the amount of their respective Commitments or
participate in the Commitment Increase by an aggregate amount that exceeds the
amount of the requested Commitment Increase, the requested Commitment Increase
shall be allocated among the Increasing Lenders and such Eligible Assignees in
such amounts (not in excess of the increase committed to by such Increasing
Lender) as are agreed by the Parent in consultation with the Administrative
Agent.

 

(c)                                  On each Increase Date, each Eligible
Assignee that accepts an offer to participate in a requested Commitment Increase
in accordance with Section 2.19(b) (each such Eligible Assignee and each
Eligible Assignee that shall become a party hereto in accordance with
Section 2.22, an “Assuming Lender”) shall become a Lender party to this
Agreement as of such Increase Date and the Commitment of each Increasing Lender
for such requested Commitment Increase shall be so increased by such amount (or
by the amount allocated to such Lender pursuant to the last sentence of
Section 2.19(b)) as of such Increase Date; provided, however, that the
Administrative Agent shall have received on or before such Increase Date the
following, each dated such date:

 

30

--------------------------------------------------------------------------------


 

(i)            (A) certified copies of resolutions of the Board of Directors of
the Parent or the Executive Committee of such Board approving the Commitment
Increase and the corresponding modifications to this Agreement and (B) an
opinion of counsel for the Parent (which may be in-house counsel), in form and
substance reasonably acceptable to the Administrative Agent and its counsel;

 

(ii)           an assumption agreement from each Assuming Lender, if any, in
form and substance satisfactory to the Parent and the Administrative Agent (each
an “Assumption Agreement”), duly executed by such Assuming Lender, the
Administrative Agent and the Parent; and

 

(iii)          confirmation from each Increasing Lender of the increase in the
amount of its Commitment in a writing satisfactory to the Parent and the
Administrative Agent.

 

On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.19(c), the Administrative Agent
shall notify the Lenders (including, without limitation, each Assuming Lender)
and the Parent, on or before 1:00 p.m. (New York time), by telecopier, of the
occurrence of the Commitment Increase to be effected on such Increase Date and
shall record in the Register the relevant information with respect to each
Increasing Lender and each Assuming Lender on such date.  Each Increasing Lender
and each Assuming Lender shall, before 2:00 p.m. (New York time) on the Increase
Date, purchase at par that portion of outstanding Loans of the other Lenders or
take such other actions as the Administrative Agent may determine to be
necessary to cause the Loans to be held pro rata by the Lenders in accordance
with the Commitments.

 

2.20.       Replacement of Lender.  If (a) any Borrower is required pursuant to
Section 3.1, 3.2 or 3.5 to pay any Indemnified Taxes or make any additional
payment to any Lender or any Governmental Authority for the account of any
Lender, (b) any Lender’s obligation to make or continue, or to convert Alternate
Base Rate Advances into, Eurocurrency Advances shall be suspended pursuant to
Section 3.3, (c) any Lender is a Defaulting Lender or (d) any Lender is a
Non-Consenting Lender (any Lender so affected, an “Affected Lender”), the Parent
may elect, if such amounts continue to be charged or such suspension or status
as a Defaulting Lender or Non-Consenting Lender is still effective, to replace
such Affected Lender as a Lender party to this Agreement, provided that no
Default or Unmatured Default shall have occurred and be continuing at the time
of such replacement, and provided further that, concurrently with such
replacement, (i) another bank or other entity which is an Eligible Assignee
shall agree, as of such date, to purchase for cash the Advances at par and other
Obligations due to the Affected Lender pursuant to an assignment substantially
in the form of Exhibit C and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Affected Lender to be terminated
as of such date and to comply with the requirements of Section 12.2 applicable
to assignments, and (ii) the Borrowers and/or the assignee shall pay to such
Affected Lender in same day funds on the day of such replacement (A) all
interest, fees and other amounts then accrued but unpaid to such Affected Lender
by the Borrowers hereunder to and including the date of termination, including
without limitation payments due to such Affected Lender under Sections 3.1, 3.2
and 3.5, and (B) an amount, if any, equal to the payment which would have been
due to such Lender on the day of such replacement under Section 3.4 had the
Loans of such Affected Lender been prepaid on such date rather than sold to the
replacement Lender.

 

31

--------------------------------------------------------------------------------


 

2.21.       Defaulting Lenders.  (a)      Defaulting Lender Adjustments. 
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:

 

(i)            Waivers and Amendments.  Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definition of Required
Lenders.

 

(ii)           Defaulting Lender Waterfall.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent hereunder for the
account of such Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Section 8.1 or otherwise) or received by the Administrative Agent
from a Defaulting Lender pursuant to Section 11.1 shall be applied at such time
or times as may be determined by the Administrative Agent as follows: first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Parent may request (so long as no Default or
Unmatured Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as reasonably determined by the Administrative Agent; third, if so
determined by the Administrative Agent and the Parent, to be held in a deposit
account and released in order to satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement; fourth,
to the payment of any amounts owing to the Lenders as a result of any judgment
of a court of competent jurisdiction obtained by any Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; fifth, so long as no Default or Unmatured
Default exists, to the payment of any amounts owing to a Borrower as a result of
any judgment of a court of competent jurisdiction obtained by such Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made at a time when the conditions set forth in Section 4.3
were satisfied or waived, such payment shall be applied solely to pay the Loans
of all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of such Defaulting Lender until such time as all Loans are
held by the Lenders pro rata in accordance with the Commitments.  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender pursuant to this
Section 2.21 shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.

 

(iii)          Certain Fees.  Each Defaulting Lender shall be entitled to
receive a Facility Fee for any period during which that Lender is a Defaulting
Lender only to the extent allocable to the outstanding principal amount of the
Loans funded by it (and the Parent shall not be required to pay such fee that
otherwise would have been required to have been paid to such Defaulting Lender).

 

32

--------------------------------------------------------------------------------


 

(b)           Defaulting Lender Cure.  If the Parent and the Administrative
Agent agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans to be
held pro rata by the Lenders in accordance with the Commitments, whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Parent while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

 

2.22.       Extension of Facility Termination Date.  (a)  Requests for
Extension.  The Parent may, by notice to the Administrative Agent (who shall
promptly notify the Lenders) not earlier than 60 days (or such earlier date as
the Administrative Agent may agree) and not later than 30 days (or such later
date as the Administrative Agent may agree) prior to any anniversary of the date
of this Agreement (the “Anniversary Date”), but not more than twice, request
that each Lender extend such Lender’s Facility Termination Date for an
additional one year from the Facility Termination Date then in effect with
respect to such Lender.

 

(b)           Lender Elections to Extend.  Each Lender, acting in its sole and
individual discretion, shall, by notice to the Administrative Agent given not
later than the date (the “Notice Date”) that is 20 days (or such later date as
the Administrative Agent may agree) prior to such Anniversary Date , advise the
Administrative Agent whether or not such Lender agrees to such extension (and
each Lender that determines not to so extend its Facility Termination Date (a
“Non-Extending Lender”) shall notify the Administrative Agent of such fact
promptly after such determination (but in any event no later than the Notice
Date) and any Lender that does not so advise the Administrative Agent on or
before the Notice Date shall be deemed to be a Non-Extending Lender).  The
election of any Lender to agree to such extension shall not obligate any other
Lender to so agree.

 

(c)           Notification by Agent.  The Administrative Agent shall notify the
Parent of each Lender’s determination under this Section no later than the date
15 days (or such later date as the Administrative Agent may agree) prior to the
applicable Anniversary Date (or, if such date is not a Business Day, on the next
preceding Business Day).

 

(d)           Additional Commitment Lenders.  The Parent shall have the right on
or before the applicable Anniversary Date to replace each Non-Extending Lender
with, and add as “Lenders” under this Agreement in place thereof, one or more
Eligible Assignees (as an Assuming Lender), each of which Assuming Lenders shall
have entered into an Assumption Agreement pursuant to which such Assuming Lender
shall, effective as of the applicable Anniversary Date, undertake a Commitment
(and, if any such Assuming Lender is already a Lender, its Commitment shall be
in addition to such Lender’s Commitment hereunder on such date).

 

33

--------------------------------------------------------------------------------


 

(e)           Minimum Extension Requirement; Conditions to Effectiveness of
Extensions.  If (and only if) the total of the Commitments of the Lenders that
have agreed to extend their Facility Termination Date and the additional
Commitments of the Assuming Lenders shall be more than 50% of the Aggregate
Commitment in effect immediately prior to the applicable Anniversary Date, then,
effective as of such Anniversary Date, the Facility Termination Date of each
extending Lender and of each Assuming Lender shall be extended to the date
falling one year after the Facility Termination Date in effect for such Lenders
(except that, if such date is not a Business Day, such Facility Termination Date
as so extended shall be the next preceding Business Day) and each Assuming
Lender shall thereupon become a “Lender” for all purposes of this Agreement;
provided, however on the date of any request by the Parent for an extension of
the Facility Termination Date and on the related Anniversary Date the applicable
conditions set forth in Article IV shall be satisfied.

 

ARTICLE III
YIELD PROTECTION; TAXES

 

3.1.         Yield Protection.  If any Change in Law:

 

(a)           subjects any Lender to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (ii) through (iv) of the definition of
Excluded Taxes and (C) Connection Income Taxes) in respect of its Eurocurrency
Loans, or

 

(b)           imposes or increases or deems applicable any reserve, assessment,
compulsory loan, insurance charge, special deposit or similar requirement
against assets of, deposits with or for the account of, or credit extended by,
any Lender or any applicable Lending Installation (other than reserves and
assessments taken into account in determining the interest rate applicable to
Eurocurrency Advances), or

 

(c)           imposes any other condition the result of which is to increase the
cost (other than Taxes) to any Lender or any applicable Lending Installation of
making, funding, continuing, converting into or maintaining its Eurocurrency
Loans, or reduces any amount receivable by any Lender or any applicable Lending
Installation in connection with its Eurocurrency Loans, or requires any Lender
or any applicable Lending Installation to make any payment calculated by
reference to the amount of Eurocurrency Loans, held or interest received by it,
by an amount deemed material by such Lender,

 

and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation of making, funding, continuing, converting into
or maintaining its Eurocurrency Loans or Commitment or to reduce the return
received by such Lender or applicable Lending Installation in connection with
such Eurocurrency Loans or Commitment, then, within fifteen (15) days of demand
by such Lender as provided in Section 3.6, the Parent or the applicable Borrower
shall pay such Lender such additional amount or amounts as will compensate such
Lender for such increased cost or reduction in amount received.

 

3.2.         Changes in Capital or Liquidity Requirements.  If a Lender
determines that any Change in Law affecting such Lender, any Lending
Installation of such Lender or any

 

34

--------------------------------------------------------------------------------


 

corporation controlling such Lender, if any, regarding capital or liquidity
requirements, has or would have the effect of reducing the rate of return on
such Lender’s capital or the capital of such Lending Installation of such Lender
or such corporation controlling such Lender as a consequence of this Agreement,
its Outstanding Credit Exposure or its Commitment to make Loans hereunder to a
level below that which could have been achieved but for such Change in Law
(after taking into account such Lender’s policies as to capital adequacy), then,
within fifteen (15) days of demand by such Lender as provided in Section 3.6,
the Parent or the applicable Borrower shall pay such Lender the amount necessary
to compensate for any such reduction.

 

3.3.         Availability of Types of Advances.  If any Lender determines that
maintenance of its Eurocurrency Loans at a suitable Lending Installation would
violate any applicable law, rule, regulation, interpretation or directive,
whether or not having the force of law, if the Administrative Agent determines
that the Eurocurrency Base Rate cannot be determined by reference to any
generally recognized financial information service or if the Required Lenders
determine that (a) deposits of a type and maturity appropriate to match fund
Eurocurrency Advances are not available or (b) the interest rate applicable to
Eurocurrency Advances does not accurately or fairly reflect the cost of making
or maintaining Eurocurrency Advances, then the Administrative Agent shall
suspend the availability of Eurocurrency Advances and require any affected
Eurocurrency Advances, if denominated in Dollars. to be repaid or converted to
Alternate Base Rate Advances or, if denominated in a Committed Currency, to be
repaid or exchanged for an Equivalent amount of Dollars and converted to
Alternate Base Rate Advances, in each case subject to the payment of any funding
indemnification amounts required by Section 3.4.

 

3.4.         Funding Indemnification.  If (a) any continuation, conversion,
payment or prepayment of a Eurocurrency Advance occurs on a date other than the
last day of the applicable Interest Period (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise), (b) a Borrower fails (for a
reason other than the failure of a Lender to make a Loan) to prepay, borrow,
continue or convert a Eurocurrency Advance on the date or in the amount notified
by such Borrower or (c) any assignment of a Eurocurrency Loan occurs on a day
other than the last day of the applicable Interest Period as a result of a
request by the Parent pursuant to Section 2.20, the Parent or the applicable
Borrower will indemnify each Lender for any loss or cost incurred by it
resulting therefrom, including, without limitation, any loss or cost in
liquidating or employing deposits acquired to fund or maintain such Eurocurrency
Advance but excluding loss of Applicable Margin.

 

3.5.         Taxes.  (a) Subject to applicable law, all payments by any Loan
Party to or for the account of any Lender or the Administrative Agent hereunder
or under any Note shall be made free and clear of and without deduction for any
and all Taxes.  Subject to subsection (e) below and Section 3.6, if any Loan
Party shall be required by law (as determined in its good faith discretion) to
deduct any Tax from or in respect of any sum payable hereunder to any Lender or
the Administrative Agent, (i) if such Tax is an Indemnified Tax, the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 3.5) such Lender or the Administrative Agent (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Loan Party shall make such deductions,
(iii) such Loan Party shall pay the full amount deducted to the relevant
Governmental Authority in accordance

 

35

--------------------------------------------------------------------------------


 

with applicable law and (iv) such Loan Party shall furnish to the Administrative
Agent the original or a certified copy of a receipt evidencing payment thereof,
a copy of the return reporting such payment or other evidence reasonably
acceptable to the Administrative Agent, within thirty (30) days after such
payment is made.

 

(b)           In addition, the Loan Parties hereby agree to pay any present or
future stamp, court or documentary, intangible, recording, filing or similar
Taxes that arise from any payment made under, from the execution, delivery,
performance, enforcement or registration of, or from the receipt or perfection
of a security interest under this Agreement or any Note, except any such Taxes
that are Other Connection Taxes imposed with respect to an assignment (other
than an assignment made pursuant to Section 2.20) (“Other Taxes”).

 

(c)           The Loan Parties hereby agree to indemnify the Administrative
Agent and each Lender for the full amount of any Indemnified Taxes (including
any Indemnified Taxes imposed on amounts payable under this Section 3.5) paid by
the Administrative Agent or such Lender and any reasonable out-of-pocket
expenses arising therefrom or with respect thereto.  Payments due under this
indemnification shall be made within thirty (30) days of the date the
Administrative Agent or such Lender makes demand therefor pursuant to
Section 3.6.

 

(d)           (i)            Any Lender or Administrative Agent that is entitled
to an exemption from or reduction of withholding Tax with respect to payments
made under any Loan Document shall deliver to each Borrower and the
Administrative Agent, at the time or times reasonably requested by any Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by any Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender or Administrative Agent, if reasonably
requested by any Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by any
Borrower or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not it is subject to backup
withholding or information reporting requirements.  Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Sections 3.5(d)(ii)(A), 3.5(d)(ii)(B) and 3.5(d)(ii)(D) below) shall not be
required if in the Lender’s or Administrative  Agent’s reasonable judgment, as
applicable, such completion, execution or submission would subject such Lender
or Administrative Agent to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender or
Administrative Agent.

 

(ii)           Without limiting the generality of the foregoing,

 

(A)             each Lender and Administrative Agent that is a U.S. Person shall
deliver to each U.S. Borrower and the Administrative Agent, on or prior to the
date it becomes a party to this Agreement (and from time to time thereafter upon
the reasonable request of any U.S. Borrower or the Administrative Agent),
executed originals of IRS Form W-9 certifying that it is exempt from U.S.
federal backup withholding tax;

 

36

--------------------------------------------------------------------------------


 

(B)             each Non-U.S. Lender shall, to the extent it is legally entitled
to do so, deliver to the U.S. Borrowers and the Administrative Agent (in such
number of copies as shall be requested by the recipient), on or prior to the
date on which it becomes a party to this Agreement (and from time to time
thereafter upon the reasonable request of any U.S. Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(i)                               in the case of a Non-U.S. Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed originals of
IRS Form W-8BEN or W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or W-8BEN-E establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

(ii)         executed originals of IRS Form W-8ECI or W-8EXP;

 

(iii)                         in the case of a Non-U.S. Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit F-1 to the effect
that such Non-U.S. Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10-percent shareholder” of any U.S.
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN or W-8BEN-E; or

 

(iv)                        to the extent a Non-U.S. Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Non-U.S. Lender is a partnership and one or more direct or
indirect partners of such Non-U.S. Lender are claiming the portfolio interest
exemption, such Non-U.S. Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit F-4 on behalf of each such direct and
indirect partner;

 

37

--------------------------------------------------------------------------------


 

(C)  any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the U.S. Borrowers and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
it becomes a party to this Agreement (and from time to time thereafter upon the
reasonable request of any U.S. Borrower or the Administrative Agent), executed
copies of any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit the U.S. Borrowers or the Administrative Agent to
determine the withholding or deduction required to be made; and

 

(D)             if a payment made to a Lender or the Administrative Agent under
this Agreement or any  other Loan Document would be subject to U.S. federal
withholding tax imposed by FATCA if it were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender or
Administrative Agent shall deliver to the U.S. Borrowers and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by any U.S. Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by any U.S. Borrower or the Administrative Agent as may be
necessary for the U.S. Borrowers and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender or
Administrative Agent has complied with such Lender’s or Administrative Agent’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

Each Lender and the Administrative Agent agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Borrowers and the Administrative Agent in writing of its legal inability to
do so.

 

(e)           In the case of an Advance by a Lender to a UK Borrower:

 

(i) A UK Treaty Lender and each Loan Party which makes a payment to which that
UK Treaty Lender is entitled under such Advance to a UK Borrower shall
co-operate in completing any procedural formalities necessary for that Loan
Party to obtain authorization to make that payment without a deduction or
withholding for or on account of Tax including submitting written applications,
making and filing an application for

 

38

--------------------------------------------------------------------------------


 

relief under a double tax treaty and otherwise complying with the requirements
of the relevant tax authority.

 

(ii)           (A)          A UK Treaty Lender which becomes a Party on the day
on which this Agreement is entered into which holds a passport under the HMRC DT
Treaty Passport Scheme and which desires that such scheme applies to this
Agreement shall on or before the date of this Agreement indicate to the
Administrative Agent that it wishes the scheme to apply to a Loan to a UK
Borrower under this Agreement and provide the Administrative Agent with its
scheme reference number and its jurisdiction of tax residence (and the
Administrative Agent shall, without unreasonable delay, notify the relevant UK
Borrower of the same); and

 

(B)          A UK Treaty Lender which becomes a Party after the day on which
this Agreement is entered into which holds a passport under the HMRC DT Treaty
Passport Scheme and which desires that such scheme applies to this Agreement,
shall indicate to the Administrative Agent that it wishes the scheme to apply to
an Advance to a UK Borrower under this Agreement and provide the Administrative
Agent with its scheme reference number and its jurisdiction of tax residence in
the Assumption Agreement or the Assignment and Assumption which it executes,

 

and having done so, that UK Treaty Lender shall, subject to Section 3.5(i)(ii),
be under no obligation pursuant to paragraph (e)(i) above.

 

(f)            If HM Revenue & Customs or any other Governmental Authority of
the United Kingdom, the IRS or any other Governmental Authority of the United
States or any other country or any political subdivision thereof asserts a claim
that the Administrative Agent did not properly withhold tax from amounts paid to
or for the account of any Lender (because such Lender was not a UK Qualifying
Lender, the appropriate form was not delivered or properly completed, because
such Lender failed to notify the Administrative Agent of a change in
circumstances which rendered its exemption from withholding ineffective, or for
any other reason not caused by or constituting gross negligence or willful
misconduct of the Administrative Agent), such Lender shall indemnify the
Administrative Agent fully for all amounts paid, directly or indirectly, by the
Administrative Agent as tax, withholding therefor, or otherwise, including
penalties and interest, and including taxes imposed by any jurisdiction on
amounts payable to the Administrative Agent under this subsection, together with
all reasonable costs and expenses related thereto (including reasonable
attorneys’ fees and reasonable time charges of attorneys for the Administrative
Agent, which attorneys may be employees of the Administrative Agent).  The
obligations of the Lenders under this Section 3.5(f) shall survive the payment
of the Obligations and termination of this Agreement.

 

(g)           In the case of an Advance to a UK Borrower, a UK Non-Bank Lender
shall promptly notify the Administrative Agent if there is any change in the
position from that set out in the UK Tax Confirmation.

 

(h)           In the case of an Advance to a UK Borrower, each Lender which
becomes a party to this Agreement after the date hereof shall indicate in the
Assumption Agreement or Assignment and Assumption that it executes on becoming a
party hereto, and for the benefit of

 

39

--------------------------------------------------------------------------------


 

the Administrative Agent and without liability to any Loan Party which of the
following categories it constitutes (in relation to such UK Borrower):

 

(i) not a UK Qualifying Lender;

 

(ii) a UK Qualifying Lender (other than a UK Treaty Lender); or

 

(iii) a UK Treaty Lender.

 

If a Lender fails to indicate its status in accordance with this paragraph
(h) then such Lender shall be treated for the purposes of this Agreement by the
Administrative Agent and each Loan Party as if it was not a UK Qualifying Lender
until such time as it notifies the Administrative Agent which category applies
(and the Administrative Agent upon receipt of such notification, shall inform
the relevant UK Borrower).  For the avoidance of doubt, an Assumption Agreement
or Assignment and Assumption shall not be invalidated by any failure of a Lender
to comply with this paragraph (h).

 

(i)            HMRC DT Treaty Passport Scheme.

 

(i) If a UK Treaty Lender has confirmed its scheme reference number and its
jurisdiction of tax residence in accordance with Section 3.5(e)(ii) above, the
UK Borrower shall make a UK Borrower DTTP Filing and shall promptly deliver a
copy of that filing to the relevant UK Treaty Lender.

 

(ii) If a Lender has confirmed its scheme reference number and its jurisdiction
of tax residence in accordance with Section 3.5(e)(ii) above and: (a) a UK
Borrower making a payment to that Lender has not made a UK Borrower DTTP Filing
in respect of that Lender, or (b) a UK Borrower making a payment to that Lender
has made a UK Borrower DTTP Filing in respect of that Lender but: (1) that UK
Borrower DTTP Filing has been rejected by HM Revenue & Customs, or (2) HM
Revenue & Customs has not given the UK Borrower authority to make payments to
that Lender without a deduction or withholding for or on account of Tax within
60 days of the date of the UK Borrower DTTP Filing, and in each of cases (a) and
(b) (as applicable), the UK Borrower has notified that Lender in writing, that
Lender and the UK Borrower shall, pursuant to Section 3.5(e)(i), co-operate in
completing any additional procedural formalities necessary for that UK Borrower
to obtain authorization to make that payment without a withholding or deduction
for or on account of Tax.

 

(iii) If a UK Treaty Lender has not confirmed its scheme reference number and
jurisdiction of tax residence in accordance with Section 3.5(e)(ii) above, no UK
Borrower shall make a UK Borrower DTTP Filing or file any other form relating to
the HMRC DT Treaty Passport scheme in respect of that Lender’s Commitment or its
participation in any Loan unless the UK Treaty Lender otherwise agrees.

 

(j)            If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 3.5 (including by the payment of additional
amounts pursuant to this Section 3.5), it shall pay to the indemnifying party an
amount equal to such refund (but only to the extent of indemnity

 

40

--------------------------------------------------------------------------------


 

payments made under this Section with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) of such indemnified
party and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund). Such indemnifying party,
upon the request of such indemnified party, shall repay to such indemnified
party the amount paid over pursuant to this paragraph (j) (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event that such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (j), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph (j) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

3.6.                            Lender Statements; Survival of Indemnity.  To
the extent reasonably possible, each Lender shall designate an alternate Lending
Installation with respect to its Loans to reduce any liability of the Loan
Parties to such Lender under Sections 3.1, 3.2 and 3.5 or to avoid the
unavailability of Eurocurrency Advances under Section 3.3, so long as such
designation is not, in the judgment of such Lender, disadvantageous to such
Lender.  Each Lender shall deliver a written statement of such Lender to the
Parent (with a copy to the Administrative Agent) as to the amount due, if any,
under Section 3.1, 3.2, 3.4 or 3.5.  Such written statement shall set forth in
reasonable detail the calculations upon which such Lender determined such amount
and shall be final, conclusive and binding on the Parent in the absence of
demonstrable error.  If any Lender fails to deliver such written statement in
respect of claims made under Section 3.1, 3.2 or 3.4 within 180 days after the
date on which such Lender becomes aware of the event or occurrence giving rise
to such claim, and in respect of claims made under Section 3.5(a), (b) or (c),
within 180 days after the date any amount is paid by such Lender or such Lender
receives actual written notice of a proposed assessment, the Loan Parties shall
have no obligation to reimburse, compensate or indemnify such Lender with
respect to any such claim under this Article III for any period more than 180
days before the date on which such statement is delivered (except that, if such
change, event or occurrence giving rise to such claim is retroactive, then the
180 day period referred to above shall be extended to include the period of
retroactive effect thereof).  Determination of amounts payable under such
Sections in connection with a Eurocurrency Loan shall be calculated as though
each Lender funded its Eurocurrency Loan through the purchase of a deposit of
the type and maturity corresponding to the deposit used as a reference in
determining the Eurocurrency Rate applicable to such Loan, whether in fact that
is the case or not.  Unless otherwise provided herein, the amount specified in
the written statement of any Lender shall be payable on demand after receipt by
the Parent of such written statement.  The obligations of each party under
Sections 3.1, 3.2, 3.4 and 3.5 shall survive the resignation or replacement of
the Administrative Agent or any assignment of rights by, or the replacement of,
a Lender, the termination of the Commitments, and the repayment, satisfaction or
discharge of the Obligations under any Loan Document and termination of this
Agreement.  This Section 3.6 shall not be construed to require any Lender to
make available its tax returns (or

 

41

--------------------------------------------------------------------------------


 

any information relating to its taxes which it deems confidential) to the Parent
or any other Person.

 

ARTICLE IV
CONDITIONS PRECEDENT

 

4.1.                            Effectiveness.  This Agreement shall not become
effective unless and until the Parent has furnished the following to the
Administrative Agent and the other conditions set forth below have been
satisfied:

 

(a)         Charter Documents; Good Standing Certificates.  Copies of the
certificate of incorporation of each Borrower, together with all amendments
thereto, certified by the appropriate governmental officer in its jurisdiction
of incorporation, if applicable, together with a good standing certificate
issued by the Secretary of State or comparable official of the jurisdiction of
its organization, if applicable, and such other jurisdictions as shall be
requested by the Administrative Agent as well as any other information required
by Section 326 of the USA PATRIOT ACT or necessary for the Administrative Agent
or any Lender to verify the identity of such Borrower as required by Section 326
of the USA PATRIOT ACT requested by the Administrative Agent or any Lender at
least five Business Days prior to the Closing Date.

 

(b)         By-Laws and Resolutions.  Copies, certified by the Secretary or
Assistant Secretary of each Borrower, of its by-laws, articles of association or
other operating documents and of its Board of Directors’ resolutions authorizing
the execution, delivery and performance of the Loan Documents.

 

(c)          Secretary’s Certificate.  An incumbency certificate, executed by
the Secretary, Assistant Secretary or director of each Borrower, which shall
identify by name and title and bear the signature of the officers or directors
of such Borrower authorized to sign the Loan Documents and to make borrowings
hereunder, upon which certificate the Administrative Agent and the Lenders shall
be entitled to rely until informed of any change in writing by such Borrower.

 

(d)         Officer’s Certificate.  A certificate, dated the date of this
Agreement, signed by an Authorized Officer of the Parent, in form and substance
satisfactory to the Administrative Agent, to the effect that:  (i) on such date
(both before and after giving effect to the making of any Credit Extension
hereunder on such date) no Default or Unmatured Default has occurred and is
continuing; (ii) each of the representations and warranties set forth in
Article V of this Agreement is true and correct on and as of such date; and
(iii) since December 31, 2016, excluding the effect of any Disclosed Claims, no
event or change has occurred that has caused or evidences a Material Adverse
Effect.

 

(e)          Legal Opinions of Counsel to Borrowers.  Written opinions of
Latham & Watkins LLP, special counsel to the Borrowers, addressed to the
Administrative Agent and the Lenders in form and substance reasonably acceptable
to the Administrative Agent and its counsel.

 

42

--------------------------------------------------------------------------------


 

(f)           Notes.  Any Notes requested by a Lender pursuant to Section 2.13,
requested at least two Business Days prior to the date of this Agreement,
payable to each such requesting Lender.

 

(g)          Loan Documents.  Executed counterparts of this Agreement and each
of the other Loan Documents, which shall be in full force and effect, together
with all schedules, exhibits, certificates, instruments, opinions, documents and
financial statements required to be delivered pursuant hereto and thereto.

 

(h)         Payment of Fees.  The Parent shall have paid all fees due to each of
the Arrangers under the respective fee letters dated September 26, 2017.

 

4.2.                            Initial Advance to Each Designated Subsidiary. 
The obligation of each Lender to make an initial Advance to each Designated
Subsidiary is subject to the receipt by the Administrative Agent on or before
the date of such initial Advance of each of the following, dated such date:

 

(a)         Designation Agreement.  A Designation Agreement duly executed by
such Designated Subsidiary and the Parent.

 

(b)         Charter Documents; Good Standing Certificates.  Copies of the
certificate of incorporation of such Designated Subsidiary, together with all
amendments thereto, certified by the appropriate governmental officer in its
jurisdiction of incorporation, together with a good standing certificate issued
by the Secretary of State or comparable official of the jurisdiction of its
organization and such other jurisdictions as shall be requested by the
Administrative Agent as well as any other information required by Section 326 of
the USA PATRIOT ACT or necessary for the Administrative Agent or any Lender to
verify the identity of such Designated Subsidiary as required by Section 326 of
the USA PATRIOT ACT.

 

(c)          By-Laws and Resolutions.  Copies, certified by the Secretary or
Assistant Secretary of such Designated Subsidiary, of its by-laws and of its
Board of Directors’ resolutions (with a certified English translation if the
original thereof is not in English) authorizing the execution, delivery and
performance of the Loan Documents.

 

(d)         Secretary’s Certificate.  An incumbency certificate, executed by the
Secretary or Assistant Secretary of such Designated Subsidiary, which shall
identify by name and title and bear the signature of the officers of such
Designated Subsidiary authorized to sign the Loan Documents and to make
borrowings hereunder, upon which certificate the Administrative Agent and the
Lenders shall be entitled to rely until informed of any change in writing by
such Designated Subsidiary.

 

(e)          Legal Opinions of Counsel to Borrowers.  Written opinions of
counsel to such Designated Subsidiary, addressed to the Administrative Agent and
the Lenders in form and substance reasonably acceptable to the Administrative
Agent and its counsel.

 

43

--------------------------------------------------------------------------------


 

(f)           Notes.  Any Notes requested by a Lender pursuant to Section 2.13,
requested at least two Business Days prior to the date of such initial Advance,
payable to each such requesting Lender.

 

(g)          Such other approvals, opinions or documents as any Lender, through
the Administrative Agent may reasonably request.

 

4.3.                            Each Credit Extension.  The Lenders shall not be
required to make any Credit Extension unless on the applicable Credit Extension
Date:

 

(a)         There exists no Default or Unmatured Default and none would result
from such Credit Extension.

 

(b)         The representations and warranties contained in Article V (other
than Section 5.6 and 5.8(a)) are true and correct (in all respects to the extent
qualified by “material” or “material adverse effect” and in all material
respects to the extent not so qualified) as of such Credit Extension Date, both
immediately before and immediately after giving effect to such Credit Extension
(or, to the extent that any such representation and warranty specifically refers
to an earlier date, as of such earlier date) and additionally, if such Borrowing
shall have been requested by a Designated Subsidiary, the representations and
warranties of such Designated Subsidiary contained in its Designation Agreement
are true and correct (in all respects to the extent qualified by “material” or
“material adverse effect” and in all material respects to the extent not so
qualified) as of such Credit Extension Date, both immediately before and
immediately after giving effect to such Credit Extension (or, to the extent that
any such representation and warranty specifically refers to an earlier date, as
of such earlier date).

 

(c)          A Borrowing Notice shall have been properly submitted.

 

Each Borrowing Notice with respect to each such Credit Extension shall
constitute a representation and warranty by the applicable Borrower that the
applicable conditions contained in Section 4.3 shall be satisfied (or waived).

 

4.4.                            Each Commitment Increase.  The Commitments shall
not be increased in accordance with Section 2.19 unless on the applicable
Increase Date:

 

(a) There exists no Default or Unmatured Default and none would result from such
Commitment Increase.

 

(b) The representations and warranties contained in Article V are true and
correct (in all respects to the extent qualified by “material” or “material
adverse effect” and in all material respects to the extent not so qualified) as
of such Increase Date immediately after giving effect to such Commitment
Increase (or, to the extent that any such representation and warranty
specifically refers to an earlier date, as of such earlier date).

 

Each notice of Commitment Increase with respect to each such Commitment Increase
shall constitute a representation and warranty by the Parent that the applicable
conditions contained in Section 4.4 shall be satisfied (or waived).

 

44

--------------------------------------------------------------------------------


 

4.5.                            Each Commitment Extension.  The Commitments
shall not be extended in accordance with Section 2.22 unless on the applicable
Anniversary Date:

 

(a)         There exists no Default or Unmatured Default and none would result
from such Commitments.

 

(b)         The representations and warranties contained in Article V are true
and correct (in all respects to the extent qualified by “material” or “material
adverse effect” and in all material respects to the extent not so qualified) as
of such Anniversary Date, both immediately before and immediately after giving
effect to such extension of the Facility Termination Date (or, to the extent
that any such representation and warranty specifically refers to an earlier
date, as of such earlier date).

 

Each request for an extension of the Facility Termination Date shall constitute
a representation and warranty by the Parent that the applicable conditions
contained in Section 4.5 shall be satisfied (or waived).

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

The Parent represents and warrants to the Lenders that:

 

5.1.                            Corporate Existence and Standing.  Each Loan
Party and each of its Significant Subsidiaries is duly organized, validly
existing and in good standing (or its equivalent, if any) under the laws of its
jurisdiction of organization and is duly qualified and in good standing (or its
equivalent, if any) and is duly authorized to conduct its business in each
jurisdiction in which its business is conducted or proposed to be conducted that
requires such authorization or qualification, except where failure to be in such
good standing (or its equivalent, if any) or so qualified or authorized would
not reasonably be expected to have a Material Adverse Effect.

 

5.2.                            Authorization and Validity.  Each Loan Party has
all requisite corporate or limited liability company power and authority and
legal right to execute and deliver each of the Loan Documents to which it is a
party and to perform its obligations thereunder.  The execution and delivery by
each Loan Party of the Loan Documents to which it is a party and the performance
of its obligations thereunder have been duly authorized by proper corporate
proceedings or other organizational action and such Loan Documents constitute
legal, valid and binding obligations of such Loan Party enforceable against such
Loan Party in accordance with their terms, except as enforceability may be
limited by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally.

 

5.3.                            Compliance with Laws.  Each Loan Party and its
Subsidiaries have complied in all material respects with all the requirements of
applicable statutes, rules, regulations, orders and restrictions of any domestic
or foreign government, or any instrumentality or agency thereof having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective properties except (i) if such requirement of statute, rule,
regulation, order or restriction is being contested in good faith by appropriate
proceedings or (ii) where the failure to so comply

 

45

--------------------------------------------------------------------------------


 

would not reasonably be expected to have a Material Adverse Effect.  None of the
execution, delivery and performance by any Loan Party of the Loan Documents to
which it is a party, the application of the proceeds of the Loans, or compliance
with the provisions of the Loan Documents will, or at the relevant time did,
(a) violate any law, rule, regulation (including Regulation U), order, writ,
judgment, injunction, decree or award binding on such Loan Party or such Loan
Party’s Organization Documents, (b) violate the provisions of or require the
approval or consent of any party to any indenture, instrument or agreement to
which such Loan Party is a party or is subject, or by which it, or its Property,
is bound, or conflict with or constitute a default thereunder, or result in the
creation or imposition of any Lien (other than Liens permitted by the Loan
Documents) in, of or on the Property of such Loan Party pursuant to the terms of
any such indenture, instrument or agreement, or (c) require any consent of the
stockholders of any Person (other than to the extent obtained and in full force
and effect), in the case of each of clauses (a), (b) and (c), except those which
are being contested in good faith by appropriate proceedings or for any
violation of, or failure to obtain an approval or consent required under, any
such indenture, instrument or agreement that would not reasonably be expected to
have a Material Adverse Effect.

 

5.4.                            Governmental Consents.  No order, consent,
approval, qualification, license, authorization, or validation of, or filing,
recording or registration with, or exemption by, or other action in respect of,
any court, governmental or public body or authority, or any subdivision thereof,
any securities exchange or other Person is required to authorize in connection
with the execution, delivery, consummation or performance of any of the Loan
Documents or the application of the proceeds of the Loans, except for such
orders, consents, approvals, qualifications, licenses, authorizations, or
validations of, or filings, recordings or registrations, exemptions, or other
actions that have already been taken, given or received or the failure of which
to take, give or receive could not reasonably be expected to have a Material
Adverse Effect.  No Loan Party or any Subsidiary is in default under or in
violation of any foreign, federal, state or local law, rule, regulation, order,
writ, judgment, injunction, decree or award binding upon or applicable to such
Loan Party or such Subsidiary, in each case the consequence of which default or
violation would reasonably be expected to have a Material Adverse Effect.

 

5.5.                            Financial Statements.  The Parent has heretofore
made available to each of the Lenders (a) the December 31, 2016 audited
consolidated financial statements of the Parent and its Subsidiaries, and
(b) the unaudited quarterly consolidated financial statements of the Parent and
its Subsidiaries through June 30, 2017 (collectively, the “Financial
Statements”).  Each of the Financial Statements was prepared in accordance with
generally accepted accounting principles and fairly presents, in all material
respects, the consolidated financial condition and operations of the Parent and
its Subsidiaries at such dates and the consolidated results of their operations
for the respective periods then ended (except, in the case of such unaudited
statements, for normal year-end audit adjustments and the absence of footnotes).

 

5.6.                            Material Adverse Change.  Since December 31,
2016, as of the date hereof, excluding the effect of any Disclosed Claims, there
has not occurred any event, change, effect, development, state of facts,
condition, circumstance or occurrence that has had or would reasonably be
expected to have a Material Adverse Effect.

 

46

--------------------------------------------------------------------------------


 

5.7.                            Taxes.  Each Loan Party and its Subsidiaries
have filed or caused to be filed all United States federal, United Kingdom and
other material Tax returns which are required to be filed by them and have paid
all Taxes due pursuant to said returns or pursuant to any assessment received by
such Loan Party or Subsidiary, except such Taxes, if any, as are being contested
in good faith and as to which adequate reserves have been provided in accordance
with generally accepted accounting principles or which would not reasonably be
expected to have a Material Adverse Effect.

 

5.8.                            Litigation and Contingent Obligations.  There is
no litigation, arbitration, proceeding, inquiry or governmental investigation
(including, without limitation, by the Federal Trade Commission) pending or, to
the knowledge of any of their officers, threatened against any Loan Party that
would reasonably be expected (a) to have a Material Adverse Effect as of the
date hereof, except for Disclosed Claims or (b) to prevent or enjoin the making
of any Credit Extensions under this Agreement.

 

5.9.                            ERISA.  (a)  Neither any Loan Party nor any
member of the Controlled Group maintains, or is obligated to contribute to, any
Multiemployer Plan or has incurred, or is reasonably expected to incur, any
withdrawal liability to any Multiemployer Plan.  Each Plan complies in all
material respects with its terms and with all applicable requirements of law and
regulations, except if failure to comply would not reasonably be expected to
have a Material Adverse Effect.  Neither any Loan Party nor any member of the
Controlled Group has, with respect to any Plan, failed to make any contribution
or pay any amount required under Section 412 of the Code or Section 302 of ERISA
or the terms of such Plan which would reasonably be expected to have a Material
Adverse Effect.  There are no pending or, to the knowledge of any officer of a
Loan Party, threatened claims, actions, investigations or lawsuits against any
Plan, any fiduciary thereof, or such Loan Party or any member of the Controlled
Group with respect to a Plan which would reasonably be expected to have a
Material Adverse Effect.  Neither any Loan Party nor any member of the
Controlled Group has engaged in any prohibited transaction (as defined in
Section 4975 of the Code or Section 406 of ERISA) in connection with any Plan
which would subject such Person to any material liability.  No Termination Event
has occurred or is reasonably expected to occur with respect to any Plan which
would reasonably be expected to have a Material Adverse Effect.

 

(b)                                 As of the date hereof, no Borrower is nor
will be (1) an employee benefit plan subject to Title I of ERISA, (2) a plan or
account subject to Section 4975 of the Code; (3) an entity deemed to hold “plan
assets” of any such plans or accounts for purposes of ERISA or the Code; or
(4) a “governmental plan” within the meaning of ERISA.

 

(c)                                  Except as would not reasonably be expected
to have a Material Adverse Effect, neither the Parent nor any Subsidiary as of
the date hereof is, or has at any time in the six years prior to the date hereof
been, (i) an employer (for the purposes of Sections 38 to 51 of the Pensions Act
2004) of any occupational pension scheme which is not a money purchase scheme
(as both such terms are defined in the Pension Schemes Act 1993), is not a
Permitted UK Defined Benefit Pension Plan and is not a scheme within
Section 38(1)(b) of the Pensions Act 2004 or (ii) “connected” with or an
“associate” (as those terms are used in Sections 38 and 43 of the Pensions Act
2004) of such an employer.  The present value of all accumulated benefit
obligations under each Permitted UK Defined Benefit Pension Plan (based on the
assumptions

 

47

--------------------------------------------------------------------------------


 

used for purposes of Statement of Financial Accounting Standards No. 87) did not
exceed the fair market value of the assets of such Permitted UK Defined Benefit
Pension Plan, in each case as of the date of the most recent financial
statements prior to the date hereof reflecting such amounts, except where any
underfunding of the Permitted UK Defined Benefit Pension Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) as of such date would not reasonably be expected to have a Material
Adverse Effect.  As of the date hereof, neither the Parent nor any Subsidiary
has been issued with a contribution notice or financial support direction by the
UK Pensions Regulator or received any warning notice from the UK Pensions
Regulator relating to the issue of a contribution notice or financial support
direction.

 

5.10.                     Regulation U.  Margin Stock constitutes less than 25%
of those assets of the Loan Parties and their Subsidiaries, which are subject to
any limitation on sale, pledge or other restriction hereunder.  No Loan Party or
any Subsidiary is engaged, principally, or as one of its important activities,
in the business of extending, or arranging for the extension of, credit for the
purpose of purchasing or carrying Margin Stock.  No part of the proceeds of any
Loan will be used in a manner which would violate, or result in a violation of,
Regulation U or for carrying any Margin Stock or any other purpose that might
cause any Advance to be considered a “purpose credit” within the meaning of
Regulations T, U or X.  Neither the making of any Advance hereunder nor the use
of the proceeds thereof will violate or be inconsistent with the provisions of
Regulation U.

 

5.11.                     Investment Company.  No Loan Party or any Subsidiary
is, or after giving effect to any Advance will be required to be registered as,
an “investment company” or a company “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

 

5.12.                     Ownership of Properties.  As of the date of this
Agreement, the Parent and its Subsidiaries have fee simple title to all of the
Properties reflected in the Financial Statements as being owned by the Parent
and its Subsidiaries, except for Properties sold, transferred or otherwise
disposed of in the ordinary course of business or as disclosed in the Disclosed
Claims, since the date thereof.  Each Loan Party and its Subsidiaries own or
possess rights to use all patents, patent applications, copyrights, service
marks, trademarks and trade names necessary to continue to conduct their
business as currently conducted, except where the failure to have any such
rights would not reasonably be expected to have a Material Adverse Effect, and
no such patent or trademark has been declared invalid, been limited by order of
any court or by agreement or is the subject of any infringement, interference or
similar proceeding or challenge, except for invalidities, limitations,
proceedings and challenges which would not reasonably be expected to have a
Material Adverse Effect.

 

5.13.                     Environmental Laws.  There are no claims,
investigations, litigation, administrative proceedings, notices, requests for
information, whether pending or, to the knowledge of any officer of a Loan
Party, threatened, or judgments or orders asserting violations of applicable
federal, state and local environmental, health and safety statutes, regulations,
ordinances, codes, rules, orders, decrees, directives and standards
(“Environmental Laws”) or alleging potential liability or responsibility under
Environmental Laws relating to any toxic or hazardous waste, substance or
chemical or any pollutant, contaminant, chemical or other

 

48

--------------------------------------------------------------------------------


 

substance defined or regulated pursuant to any Environmental Law, including,
without limitation, asbestos, petroleum, crude oil or any fraction thereof
(“Hazardous Materials”) asserted against any Loan Party or any of its
Subsidiaries which, in any case, would reasonably be expected to have a Material
Adverse Effect.  Neither any Loan Party nor any Subsidiary has caused or
permitted any Hazardous Materials to be Released, either on or under real
property, currently or formerly, legally or beneficially owned or operated by
such Loan Party or any Subsidiary or on or under real property to which such
Loan Party or any of its Subsidiaries transported, arranged for the transport or
disposal of, or disposed of Hazardous Materials, which Release would reasonably
be expected to have a Material Adverse Effect.

 

5.14.                     Insurance.  Each Loan Party and its Subsidiaries
maintain, with insurance companies believed to be financially sound and
reputable, insurance on their tangible Property in such amounts and covering
such risks as is consistent with sound business practice.

 

5.15.                     Insurance Licenses.  No material license, permit or
authorization of any Loan Party or any Subsidiary to engage in the business of
insurance or insurance-related activities is the subject of a proceeding for
suspension or revocation, except where such suspension or revocation would not
reasonably be expected to have a Material Adverse Effect.

 

5.16.                     Disclosure.  None of the (a) written information,
exhibits or reports furnished by the Parent or any Subsidiary to the
Administrative Agent or to any Lender in connection with the negotiation of the
Loan Documents, or (b) representations or warranties of any Loan Party or any
Subsidiary contained in this Agreement, the other Loan Documents, or any other
document, certificate or written statement furnished to the Administrative Agent
or the Lenders by or on behalf of any Loan Party or any Subsidiary for use in
connection with the transactions contemplated by this Agreement (in the case of
each of clause (a) and (b), other than (i) projections, financial estimates,
forecasts and other forward-looking information and (ii) information of a
general economic or industry nature), as the case may be, when taken together,
as of the date of its delivery, contains any untrue statement of a material fact
or omitted, omits or will omit to state a material fact necessary in order to
make the statements contained herein or therein not misleading in light of the
circumstances in which the same were made.  As of the date hereof, there is no
fact known to any officer of a Loan Party (other than matters of a general
economic or industry nature) that has had or would reasonably be expected to
have a Material Adverse Effect and that has not been disclosed herein or in such
other documents, certificates and statements made available to the Lenders for
use in connection with the transactions contemplated by this Agreement.

 

5.17.                     Anti-Corruption Laws and Sanctions.  The Parent has
implemented and maintains in effect policies and procedures reasonably designed
to promote compliance by the Parent, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.  The Parent, its Subsidiaries and their respective
directors, officers and employees and, to the knowledge of any officer of the
Parent, the agents of the Parent and its Subsidiaries, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects.  None of
the Parent, any Subsidiary or, to the knowledge of any officer of the Parent,
any of their respective directors, officers, or employees is a Sanctioned
Person.

 

49

--------------------------------------------------------------------------------


 

ARTICLE VI
COVENANTS

 

So long as any Loan shall remain unpaid or any Lender shall have any Commitment
hereunder, unless the Required Lenders shall otherwise consent in writing:

 

6.1.                            Financial Reporting.  Each Loan Party will
maintain, for itself and its Subsidiaries, a system of accounting designed to
produce the financial statements required pursuant to this Section 6.1 in
accordance with the Agreement Accounting Principles, and the Parent will furnish
to the Lenders:

 

(a)                                 As soon as practicable and in any event
within ninety (90) days after the close of its Fiscal Year, an audit report of
the Parent and its Subsidiaries on a Consolidated basis, certified by
independent certified public accountants of nationally recognized standing, or
as reasonably acceptable to the Required Lenders, which report shall not be
subject to any “going concern” or like qualification or qualified as to the
scope of such audit, prepared in accordance with generally accepted accounting
principles on a consolidated basis for itself and its Subsidiaries, including
balance sheets as of the end of such period and related statements of income,
retained earnings and cash flows.

 

(b)                                 As soon as practicable and in any event
within 45 days after the close of the first three Fiscal Quarters of each of its
Fiscal Years, for itself and its Subsidiaries, consolidated unaudited balance
sheets as at the close of each such period and consolidated statements of
income, retained earnings and cash flows for the period from the beginning of
such Fiscal Year to the end of such quarter, all certified by its president,
chief financial officer or treasurer as fairly presenting in all material
respects the financial condition, results of operations and cash flows of the
Parent and its Subsidiaries, subject to normal year-end adjustments and the
absence of footnotes.

 

(c)                                  Together with the financial statements
required by clauses (a) and (b) above, a Compliance Certificate signed by its
president, chief financial officer or treasurer (i) showing the calculations
necessary to determine compliance with Section 6.14, provided that in the event
of any change in generally accepted accounting principles used in the
preparation of such financial statements, it shall also provide, if necessary
for the determination of compliance with Section 6.14, a statement of
reconciliation conforming such financial statements to Agreement Accounting
Principles, and (ii) stating that no Default or Unmatured Default exists, or if
any Default or Unmatured Default exists, stating the nature and status thereof.

 

(d)                                 Promptly upon an officer of the Parent
acquiring knowledge thereof, notice that a Single Employer Plan of any Loan
Party or any member of the Controlled Group is in “at risk” status within the
meaning of Section 303 of ERISA or Section 430(i)(4) of the Code.

 

(e)                                  As soon as possible and in any event within
thirty (30)  days after an officer of the Parent acquiring knowledge that any
Termination Event has occurred with

 

50

--------------------------------------------------------------------------------


 

respect to any Plan, a statement, signed by its chief financial officer or
treasurer, describing said Termination Event and the action which it proposes to
take with respect thereto; provided that no such notice shall be required to be
given unless such Termination Event could reasonably be expected to result in
liabilities of the Parent or any of its Subsidiaries in excess of $100,000,000.

 

(f)                                   As soon as possible and in any event
within thirty (30) days after an officer of the Parent acquiring knowledge
thereof, notice of the assertion or commencement of any claims, action, suit or
proceeding against or affecting any Loan Party or any Subsidiary which would
reasonably be expected to have a Material Adverse Effect.

 

(g)                                  Promptly upon an officer of the Parent
acquiring knowledge thereof, notice of any change in the credit rating of the
senior unsecured long term debt of the Parent by S&P or Moody’s or any notice of
an intent to make such change or cease to provide a credit rating for such debt
by either such ratings agency.

 

(h)                                 Promptly upon the furnishing thereof to its
shareholders, copies of all financial statements, reports and proxy statements
so furnished (or links to pages on its website where such information may be
accessed by each Lender).

 

(i)                                     Promptly upon the filing thereof, copies
of all registration statements and annual, quarterly, monthly or other regular
reports which its or any of its Subsidiaries files with the SEC (or links to
pages on its website where such information may be accessed).

 

(j)                                    Such other information (including,
without limitation, non-financial information) as the Administrative Agent or
any Lender may from time to time reasonably request; provided that neither the
Parent nor any of its Subsidiaries will be required to disclose any document,
information or other matter in respect of which disclosure to the Administrative
Agent or any Lender (or its respective designated representative) is as
reasonably determined by an officer of the Parent then prohibited by applicable
law or any agreement binding on the Parent or any of its Subsidiaries or is
subject to attorney-client or similar privilege or constitutes attorney work
product.

 

Notwithstanding the foregoing, the obligations in paragraphs (a), (b), (h) and
(i) of this Section 6.1 may be satisfied with respect to the Parent and its
Subsidiaries by the filing with the SEC of (A) the Parent’s form 10-K or 10-Q,
as applicable, and (B) such other financial statements, reports, proxy
statements, registration statements and other reports.

 

6.2.                            Use of Proceeds.  The Parent will, and will
cause each Subsidiary of the Parent to, use the proceeds of the Credit
Extensions for general corporate purposes and the financing of transactions
permitted hereunder.  The Parent will not, nor will it permit any Subsidiary to,
use any of the proceeds of the Advances to purchase or carry any “margin stock”
(as defined in Regulation U).  No Borrower or any of its Subsidiaries shall
directly, or to the knowledge of an officer of the Parent, indirectly use the
proceeds of any Borrowing in furtherance of an offer, payment, promise to pay,
or authorization of the payment or giving of money, or anything else of

 

51

--------------------------------------------------------------------------------


 

value, to any Person in violation of any Anti-Corruption Laws.  No Borrower, any
of its Subsidiaries or their respective directors, officers, employees or agents
shall directly, or to the knowledge of an officer of the Parent, indirectly use
the proceeds of any Borrowing for the purpose of financing any activities,
business or transaction of or with any Sanctioned Person or a Person known by
the Parent to be 50% or more owned by a Sanctioned Person, or in any Sanctioned
Country, except where such activities, business or transaction could be
conducted legally by U.S. Persons generally.

 

6.3.                            Notice of Default.  The Parent will give prompt
(but in any case within ten (10) days) notice in writing to the Lenders of the
occurrence of (a) any Default or Unmatured Default and (b) subject to
Section 6.1(f), any other event or development, financial or other, relating
specifically to any Loan Party or any of its Subsidiaries (and not of a general
economic or political nature) which would reasonably be expected to have a
Material Adverse Effect.

 

6.4.                            Conduct of Business.  The Parent will, and will
cause each Subsidiary to, (a) carry on and conduct its business in substantially
the same manner and in substantially the same fields of enterprise as it is
presently conducted, and will not, and will not permit any of its Subsidiaries
to, engage in any business other than (i) businesses in the same fields of
enterprise as now conducted by it and its Subsidiaries or (ii) businesses that
are reasonably related or incidental thereto or that, in the judgment of its
board of directors, are reasonably expected to materially enhance the other
businesses in which it and its Subsidiaries are engaged, and (b) do all things
necessary to remain duly organized, validly existing and in good standing (or
the equivalent, if any) in its jurisdiction of organization and maintain all
requisite authority to conduct its business in each jurisdiction in which its
business is conducted, except where failure to be in such good standing (or the
equivalent, if any) or so qualified or authorized would not reasonably be
expected to have a Material Adverse Effect; provided, however, that nothing in
this Section 6.4 shall prohibit the dissolution or sale, transfer or other
disposition of any Subsidiary that is not otherwise prohibited by this
Agreement.

 

6.5.                            Taxes.  The Parent will, and will cause each
Subsidiary to, pay when due all material Taxes required to be paid by it, except
those which are being contested in good faith by appropriate proceedings and
with respect to which adequate reserves have been set aside or nonpayment of
which would not reasonably be expected to have a Material Adverse Effect.

 

6.6.                            Insurance.  The Parent will, and will cause each
Subsidiary to, maintain with insurance companies believed to be financially
sound and reputable insurance on all their tangible Property in such amounts and
covering such risks as is consistent with sound business practice, and it will
furnish to the Administrative Agent and any Lender upon reasonable written
request, reasonably detailed information as to the insurance carried.

 

6.7.                            Compliance with Laws.  The Parent will, and will
cause each Subsidiary to, comply with all laws, rules, regulations, orders,
writs, judgments, injunctions, decrees or awards to which it may be subject, the
failure to comply with which would reasonably be expected to have a Material
Adverse Effect.  The Parent will maintain in effect policies and procedures
reasonably designed to promote compliance by the Parent, its Subsidiaries and
their respective directors, officers and employees with Anti-Corruption Laws and
applicable Sanctions.

 

52

--------------------------------------------------------------------------------


 

6.8.                            Maintenance of Properties.  The Parent will, and
will cause each Subsidiary to, do all things necessary to maintain, preserve,
protect and keep its tangible Property in good repair, working order and
condition, and make all necessary and proper repairs, renewals and replacements
except to the extent that failure to do so would not reasonably be expected to
have a Material Adverse Effect.

 

6.9.                            Inspection.  The Parent will, and will cause
each Subsidiary to, permit the Administrative Agent and the Lenders, by their
respective representatives and agents, during normal business hours, to inspect
any of the Property, corporate books and financial records of such Loan Party
and each Subsidiary, to examine and make copies of the books of accounts and
other financial records of such Loan Party and each Subsidiary, and to discuss
the affairs, finances and accounts of such Loan Party and each Subsidiary with,
and to be advised as to the same by, their respective officers at such
reasonable times and intervals as the Lenders may designate; provided that
neither the Parent nor any of its Subsidiaries will be required to disclose,
permit the inspection, examination or making of extracts, or discussion of, any
document, information or other matter in respect of which disclosure to the
Administrative Agent or any Lender (or its respective designated representative)
is as reasonably determined by an officer of the Parent then prohibited by
applicable law or any agreement binding on the Parent or any of its Subsidiaries
or is subject to attorney-client or similar privilege or constitutes attorney
work product; provided, further, excluding any such visits and inspections
during the continuation of a Default, no Lender shall exercise such rights more
often than one (1) time during any calendar year at the expense of the Parent;
provided, further, when a Default is continuing, the Administrative Agent, and
each Lender may do any of the foregoing at the expense of the Parent at any time
during normal business hours and upon reasonable advance notice.  The Parent
will keep or cause to be kept, and cause each Subsidiary to keep or cause to be
kept, appropriate records and books of account in which complete entries are to
be made reflecting its and their business and financial transactions, sufficient
to permit the preparation of financial statements in accordance with
Section 6.1.

 

6.10.                     Merger.  The Parent will not, nor will it permit any
Subsidiary to, merge or consolidate with or into any other Person or convey,
transfer, lease or otherwise dispose of (whether in one transaction or in a
series of transactions) all or substantially all of the assets of the Parent,
except that:

 

(a) a Wholly-Owned Subsidiary (other than a Borrower) may merge into,
consolidate with or dispose of assets to any Loan Party or any Wholly-Owned
Subsidiary of a Loan Party;

 

(b)                                 any Loan Party or any Subsidiary may merge
or consolidate with or dispose of assets to any other Person so long as

 

(i)                                     in the case of a merger or consolidation
to which the Parent is a party, (A) the Parent is the surviving corporation and
(B) the Parent remains organized under the laws of the United Kingdom (including
its member countries) or of the United States, any state thereof or the District
of Columbia;

 

(ii)                                  in the case of a Borrower, (A) a Borrower
is the surviving corporation and (B) such Borrower remains organized under the
laws of the United Kingdom (including

 

53

--------------------------------------------------------------------------------


 

its member countries) or of the United States, any state thereof or the District
of Columbia;

 

(iii)                               in the case of a merger or consolidation to
which any Guarantor (other than the Parent) is a party or a disposal of all or
substantially all of the assets of any Guarantor (other than the Parent), such
Guarantor is the surviving Person or the surviving Person shall expressly assume
the obligations of such Guarantor in a manner reasonably acceptable to the
Administrative Agent; and

 

(iv)                              in the case of a merger or consolidation to
which a Subsidiary is a party and to which a Loan Party is not a party or a
disposal of all or substantially all of the assets of any Subsidiary (other than
to a Loan Party), the surviving corporation is a Subsidiary, and in any such
case, prior to and after giving effect to such merger or consolidation, no
Default or Unmatured Default shall exist; and

 

(c) any Subsidiary may enter into a merger or consolidation as a means of
effecting a disposition or acquisition which would not result in the disposition
of all or substantially all of the assets of the Parent.

 

6.11.                     Liens.  The Parent will not, nor will it permit any
Subsidiary to, create, incur, or suffer to exist any Lien in, of or on the
Property of the Parent or any of its Subsidiaries, except:

 

(a)         Liens for taxes, assessments or governmental charges or levies that
are not delinquent, can be paid without penalty or are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves in
accordance with generally accepted principles of accounting shall have been set
aside;

 

(b)         Liens imposed by law, such as carriers’, warehousemen’s and
mechanics’ liens and other similar liens arising in the ordinary course of
business which secure the payment of obligations not more than ninety (90) days
past due or which are being contested in good faith by appropriate proceedings
and for which adequate reserves shall have been set aside on its books;

 

(c)          Liens arising out of pledges or deposits under worker’s
compensation laws, unemployment insurance, old age pensions, or other social
security or retirement benefits, or similar legislation;

 

(d)         Liens arising out of deposits to secure the performance of bids,
trade contracts, leases, subleases, statutory obligations, surety, stay, customs
and appeal bonds, performance bonds and other obligations of like nature
(including those to secure health, safety and environmental obligations);

 

(e)          Utility easements, building restrictions and such other
encumbrances or charges against real property as are of a nature generally
existing with respect to properties of a similar character;

 

(f)           Banker’s liens, rights of set-off or similar rights with respect
to (i) deposit accounts maintained with a depository institution in the ordinary
course of business, (ii) 

 

54

--------------------------------------------------------------------------------


 

securing obligations with respect to the maintenance of such accounts (and in no
event securing any Indebtedness or other obligations) and (iii) pooled deposit
or sweep accounts of the Parent or its Subsidiaries to permit satisfaction of
overdraft or similar obligations in the ordinary course of business;

 

(g)          Any Lien arising by operation of law in the ordinary course of
business in respect of any obligation which is less than ninety (90) days
overdue or which is being contested in good faith and by appropriate means and
for which adequate reserves have been made;

 

(h)         Liens created by any Loan Party or its Subsidiaries over deposits
and investments in the ordinary course of such Person’s insurance and
reinsurance business to comply with the requirements of any regulatory body of
insurance or insurance brokerage business;

 

(i)             Any Liens arising for the benefit of a credit institution
pursuant to Clause 24 General Banking Conditions of the Netherlands Bankers
Association (Algemene Voorwaarden van de Nederlandse Vereniging van Banken) in
respect of any bank account held with a credit institution in the Netherlands;

 

(j)            Liens over and limited to the balance of credit balances on bank
accounts of any Loan Party and its Subsidiaries created in order to facilitate
the operation of such bank accounts and other bank accounts of such Loan Party
and its Subsidiaries on a net balance basis with credit balances and debit
balances on the various accounts being netted off for interest purposes;

 

(k)         Liens existing on the date hereof and set forth on Schedule 6.11;

 

(l)             leases, licenses, subleases or sublicenses granted to other
Persons in the ordinary course of business (or other agreement under which the
Parent or a Subsidiary has granted rights to end users to access and use the
Parent or any Subsidiary’s products, technologies, facilities or services);

 

(m)     ground leases in respect of real property on which facilities owned or
leased of the Parent or any of its Subsidiaries are located;

 

(n)         Liens on Property of the Parent or any of its Subsidiaries created
solely for the purpose of securing purchase money indebtedness or Capitalized
Leases and representing or incurred to finance, refinance or refund the purchase
price of Property; provided that no such Lien shall extend to or cover other
Property of the Parent or such Subsidiary other than the respective Property so
acquired or leased;

 

(o)         Liens arising out of conditional sale, title retention, consignment
or similar arrangements for sale of goods entered into by the Parent or any of
its Subsidiaries in the ordinary course of business;

 

(p)         Liens existing on Property at the time of (and not in contemplation
of) its acquisition or existing on the Property of any Person at the time such
Person becomes

 

55

--------------------------------------------------------------------------------


 

(and not in contemplation of such Person becoming) a Subsidiary, after the date
of this Agreement; provided, such Lien does not extend to or cover any other
assets or Property (other than the proceeds or products thereof and other than
after-acquired Property of such acquired Subsidiary);

 

(q)         purported Liens evidenced by the filing of precautionary Uniform
Commercial Code financing statements or similar public filings; and

 

(r)            other Liens securing an aggregate principal amount of obligations
at no time exceeding an amount equal to the greater of $1,000,000,000 or ten
percent (10%) of Consolidated Net Worth at such time.

 

6.12.                     Affiliates.  The Parent will not, and will not permit
any Subsidiary to, enter into any transaction (including, without limitation,
the purchase or sale of any Property or service) with, or make any payment or
transfer to, any Affiliate except:

 

(a)         for transactions between such Person and any Wholly Owned Subsidiary
or between Wholly Owned Subsidiaries,

 

(b)         payment of employees, consultants, officers and directors and
benefits (including retirement, health, stock option and other benefit plans),
severance and indemnification arrangements in the ordinary course or as approved
by the board of directors or comparable governing body of the Parent or any
Subsidiary,

 

(c)          provision of financial and other services and the sharing of
know-how, technology and office space in the ordinary course of business, and

 

(d)         upon terms no less favorable to such Person than such Person would
obtain in a comparable arm’s-length transaction.

 

6.13.                     Change in Fiscal Year.  The Parent shall not change
its Fiscal Year to end on any date other than December 31 of each year.

 

6.14.                     Financial Covenants.

 

6.14.1.           Consolidated Adjusted EBITDA to Consolidated Interest
Expense.  The Parent will maintain as of the last day of each Measurement Period
a ratio of Consolidated Adjusted EBITDA to Consolidated Interest Expense of not
less than 4.0 to 1.0.

 

6.14.2.           Consolidated Leverage Ratio.  The Parent will maintain as of
the last day of each Measurement Period a Consolidated Leverage Ratio of not
more than 3.25:1.00; provided that, upon the written notice of the Parent (such
notice, which shall include a listing of the acquisitions so made, a “Covenant
Reset Notice”), but without any action on the part of the Administrative Agent
or any Lender, at any time where during the prior twelve month period the Parent
can demonstrate that it and/or any Subsidiaries of the Parent have made
acquisitions whose aggregate consideration equals or exceeds $500,000,000
(without duplication of any acquisition that was included in any previous

 

56

--------------------------------------------------------------------------------


 

Covenant Reset Notice), the maximum Consolidated Leverage Ratio permitted under
this Section 6.14.2 shall be automatically increased from 3.25 to 1.00 to 3.50
to 1.00 for a period of four fiscal quarters (a “Covenant Reset Period”),
commencing with the fiscal quarter in which one of the subject acquisitions
included in the Covenant Reset Request is consummated; provided, further, that
the Parent shall provide to the Administrative Agent such details with respect
to such acquisitions as the Administrative Agent, in its reasonable discretion,
shall request; provided, further, that after the end of each Covenant Reset
Period, the Parent shall deliver to the Administrative Agent an executed
Compliance Certificate that shall evidence the Parent’s compliance with a
Consolidated Leverage Ratio of 3.25 to 1.00 for a full fiscal quarter following
the end of such Covenant Reset Period before becoming entitled to make an
additional Covenant Reset Request (which, for the avoidance of doubt, must
nonetheless comply with the other requirements of this Section 6.14.2).

 

6.15.                     ERISA.  (a)  The Parent will (i) fulfill and cause
each member of the Controlled Group to fulfill its obligations under the minimum
funding standards of Section 302 of ERISA and Section 412 of the Code with
respect to each Plan, (ii) comply with all applicable provisions of ERISA and
the Code with respect to each Plan, except where such failure or noncompliance
would not reasonably be expected to have a Material Adverse Effect and
(iii) not, and not permit any member of the Controlled Group, to (A) seek a
waiver of the minimum funding standards under ERISA, (B) terminate or withdraw
from any Plan or (C) take any other action with respect to any Plan which would
reasonably be expected to entitle the PBGC to terminate, impose liability in
respect of, or cause a trustee to be appointed to administer, any Plan, unless
the actions or events described in the foregoing clauses (A), (B) or (C) would
not reasonably be expected to have a Material Adverse Effect.

 

(b)                                 Except as would not reasonably be expected
to have a Material Adverse Effect, neither the Parent nor any Subsidiary will be
(i) an employer (for the purposes of Sections 38 to 51 of the Pensions Act 2004)
of any occupational pension scheme which is not a money purchase scheme (as both
such terms are defined in the Pension Schemes Act 1993), is not a Permitted UK
Defined Benefit Pension Plan and is not a scheme within Section 38(1)(b) of the
Pensions Act 2004 or (ii) “connected” with or an “associate” (as those terms are
used in Sections 38 and 43 of the Pensions Act 2004) of such an employer.

 

6.16.                     Indebtedness.  The Parent will not permit any
Subsidiary (other than a Guarantor) to create, incur, assume or suffer to exist
any Indebtedness, except:

 

(a)                                         Indebtedness under the Loan
Documents;

 

(b)                                         Indebtedness under the Five Year
Credit Agreement dated as of February 2, 2015 among the Parent, Aon Corporation,
Aon UK Limited, the lenders parties thereto and Citibank, as administrative
agent, and any replacement, renewal or refinancing thereof (the “2015 Credit
Agreement”), provided (i) that the committed amount thereof is not increased to
an aggregate amount greater than $1,500,000,000 and (ii) no other Subsidiary
(other than a Subsidiary that becomes a borrower thereunder) becomes obligated
in respect thereof;

 

(c)                                          Indebtedness owed to a Loan Party
or a Subsidiary of a Loan Party;

 

57

--------------------------------------------------------------------------------


 

(d)                                         Indebtedness under performance
bonds, surety bonds or letter of credit obligations to provide security under
worker’s compensation laws, unemployment insurance, old age pensions, or other
social security or retirement benefits, or similar legislation, and bank
overdrafts, in each case, incurred in the ordinary course of business;

 

(e)                                          Indebtedness of any Subsidiary
existing as of the date hereof (other than Indebtedness described in clause
(a) or (b) above), and any replacement, renewal or refinancing thereof
(including any other Subsidiary becoming a primary obligor in respect thereof);
provided that the principal amount thereof is not increased, other than by the
amount of premiums paid thereon and the fees and expenses incurred in connection
therewith and by the amount of unfunded commitments with respect thereto;

 

(f)                                           Indebtedness under Hedging
Agreements entered into in the ordinary course of business and not for
speculative purposes;

 

(g)                                          Capitalized Lease Obligations and
purchase money indebtedness;

 

(h)                                         Contingent Obligations not reflected
as debt on the Consolidated balance sheet of the Parent and its Subsidiaries;

 

(i)                                             Indebtedness in respect of
netting services, overdraft protection, pooling agreements and similar
arrangements in the ordinary course of business;

 

(j)                                            Indebtedness representing
deferred compensation to employees of the Parent or any Subsidiary incurred in
the ordinary course of business; and

 

(k)                                         other Indebtedness in an aggregate
principal amount outstanding at no time exceeding an amount equal to the greater
of $1,000,000,000 or ten percent (10%) of Consolidated Net Worth at such time.

 

6.17.                     Additional Guarantors.  If any Intermediate Holding
Company provides a guarantee of the obligations of Aon Corporation under the
2015 Credit Agreement, the Parent shall cause such Intermediate Holding Company
to promptly, and within no later than 10 Business Days thereafter, execute and
deliver a Guaranty Supplement to the Administrative Agent.

 

ARTICLE VII
DEFAULTS

 

The occurrence of any one or more of the following events shall constitute a
Default:

 

7.1.                            Representations and Warranties.  Any
representation or warranty made or deemed made by or on behalf of any Loan Party
or any of its Subsidiaries to the Lenders or the Administrative Agent under or
in connection with this Agreement, any other Loan Document, any Credit
Extension, or any certificate or information delivered in connection with this
Agreement or any other Loan Document shall be false in any material respect on
the date as of which made or deemed made.

 

58

--------------------------------------------------------------------------------


 

7.2.                            Non-Payment.  Nonpayment of any principal of any
Loan when due or nonpayment of any interest upon any Loan or of any facility fee
or other fee or obligation under any of the Loan Documents within five
(5) Business Days after the same becomes due.

 

7.3.                            Specific Covenants.  The breach by any Loan
Party of any of the terms or provisions of Section 6.2, Section 6.3(a) or
Sections 6.10 through 6.17.

 

7.4.                            Other Defaults.  The breach by any Loan Party
(other than a breach which constitutes a Default under Section 7.1, 7.2 or 7.3)
of any of the terms or provisions of this Agreement which is not remedied within
thirty (30) days after receipt of written notice from the Administrative Agent
or any Lender.

 

7.5.                            Cross-Default.  (i) Failure of any Loan Party or
any of its Subsidiaries to pay any Indebtedness aggregating in excess of
$100,000,000 when due (after giving effect to any applicable grace period);
(ii) the default by any Loan Party or any of its Subsidiaries in the performance
of any term, provision or condition contained in any agreement or agreements
under which any such Indebtedness was created or is governed, or the occurrence
of any other event or existence of any other condition, in each case, the effect
of any of which is to cause such Indebtedness to become due prior to its stated
maturity; or (iii) any such Indebtedness of any Loan Party or any of its
Subsidiaries shall be required to be prepaid (other than by a regularly
scheduled payment) prior to the stated maturity thereof; provided that this
clause (iii) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the Property securing such
Indebtedness.

 

7.6.                            Insolvency.  Any Loan Party or any of its
Significant Subsidiaries shall (a) have an order for relief entered with respect
to it under any Debtor Relief Laws as now or hereafter in effect, (b) make an
assignment for the benefit of creditors, (c) apply for, seek, consent to, or
acquiesce in, the appointment of a receiver, custodian, trustee, examiner,
liquidator, administrator, administrative receiver, compulsory manager or
similar official for it or any Substantial Portion of its Property,
(d) institute any proceeding seeking an order for relief under any Debtor Relief
Laws as now or hereafter in effect or seeking to adjudicate it a bankrupt or
insolvent, or seeking suspension of payments, a moratorium of any indebtedness,
dissolution, winding-up, liquidation, reorganization, arrangement, adjustment or
composition of it or its debts under any law relating to bankruptcy, insolvency,
administration or reorganization or relief of debtors or fail to file an answer
or other pleading denying the material allegations of any such proceeding filed
against it, (e) take any corporate action to authorize or effect any of the
foregoing actions set forth in this Section 7.6, (f) fail to contest in good
faith any appointment or proceeding described in Section 7.7 or (g) become
unable to pay, not pay, or admit in writing its inability to pay, its debts
generally as they become due.

 

7.7.                            Involuntary Insolvency.  Without the
application, approval or consent of such Loan Party or any of its Significant
Subsidiaries, a receiver, trustee, examiner, liquidator, administrator,
compulsory manager or similar official shall be appointed for any Loan Party or
any of its Significant Subsidiaries or any Substantial Portion of its Property
or a proceeding described in Section 7.6(d) shall be instituted against any Loan
Party or any of its Significant Subsidiaries and such appointment continues
undischarged or such proceeding continues undismissed or unstayed for a period
of sixty (60) consecutive days.

 

59

--------------------------------------------------------------------------------


 

7.8.                            Condemnation.  Any court, government or
governmental agency shall condemn, seize or otherwise appropriate, or take
custody or control of (each, a “Condemnation”), all or any portion of the
Property of the Parent or any of its Significant Subsidiaries which, when taken
together with all other Property of the Parent and its Significant Subsidiaries
so condemned, seized, appropriated, or taken custody or control of, during the
twelve-month period ending with the month in which any such Condemnation occurs,
constitutes a Substantial Portion and would result in a Material Adverse Effect.

 

7.9.                            Judgments.  Any Loan Party or any of its
Significant Subsidiaries shall fail within thirty (30) days to pay, bond or
otherwise discharge any one or more final judgments or orders for the payment of
money an aggregate amount in excess of $100,000,000, which is not stayed on
appeal or otherwise being appropriately contested in good faith and as to which
no enforcement actions have been commenced; provided, however, that any such
judgment or order shall not be a Default under this Section 7.9 to the extent
(i) such judgment or order is covered by a valid and binding policy of insurance
between the defendant and the insurer covering payment thereof and (ii) if such
insurer, which shall be rated at least “A” by A.M. Best Company, has been
notified of, and has not disputed the claim made for payment of, the amount of
such judgment or order.

 

7.10.                     Change of Control.  Any Change in Control shall occur.

 

7.11.                     ERISA.  Any Termination Event shall occur in
connection with any Plan which would reasonably be expected to have a Material
Adverse Effect.

 

7.12.                     Invalidity of Guaranty.  Section 15.1 shall cease to
be valid and binding on or enforceable against any Guarantor, or any Guarantor
shall so state in writing.

 

ARTICLE VIII
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

 

8.1.                            Acceleration.  (a)  If any Default described in
Section 7.6 or 7.7 occurs with respect to any Borrower organized under the laws
of the United States, the obligations of the Lenders to make Loans hereunder
shall automatically terminate and the Obligations shall immediately become due
and payable without any election or action on the part of the Administrative
Agent or any Lender.  If any other Default occurs, the Required Lenders (or the
Administrative Agent with the consent or upon the instruction of the Required
Lenders) may terminate or suspend the obligations of the Lenders to make Loans
hereunder, or declare the Obligations to be due and payable, or both, whereupon
the Obligations shall become immediately due and payable, without presentment,
demand, protest or notice of any kind, all of which each Borrower hereby
expressly waives.

 

(b)                                 If, within ten (10) Business Days after
(i) acceleration of the maturity of the Obligations or (ii) termination of the
obligations of the Lenders to make Loans hereunder as a result of any Default
(other than any Default as described in Section 7.6 or 7.7 with respect to any
Borrower) and before any judgment or decree for the payment of the Obligations
due shall have been obtained or entered, the Required Lenders, in their sole
discretion, shall so direct the

 

60

--------------------------------------------------------------------------------


 

Administrative Agent, then the Administrative Agent shall, by notice to the
Borrowers, rescind and annul such acceleration and/or termination.

 

8.2.                            Amendments.  No Loan Document, nor any provision
thereof may be waived, amended or modified except that, subject to the
provisions of this Article VIII, the Required Lenders (or the Administrative
Agent with the consent in writing of the Required Lenders) and the Parent may
enter into agreements supplemental hereto for the purpose of adding or modifying
any provisions to the Loan Documents or changing in any manner the rights of the
Lenders or the Borrowers hereunder or thereunder or waiving any Default or
Unmatured Default hereunder or thereunder; provided, however, that no such
supplemental agreement shall, without the consent of each Lender directly
affected thereby:

 

(a)                                 Extend the Facility Termination Date with
respect to such Lender, compromise or forgive the principal amount of any Loan,
or reduce the rate of interest or compromise or forgive payment of interest on
any Loan, or reduce the amount of, or compromise or forgive payment of, any fee
payable hereunder; provided that a waiver of a Default or Unmatured Default
shall not constitute a waiver or amendment under this clause (a);

 

(b)                                 Reduce the percentage specified in the
definition of Required Lenders or any other provision hereof specifying the
number or percentage of Lenders required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder;

 

(c)                                  Increase the amount of the Commitment of
any Lender hereunder;

 

(d)                                 Amend this Section 8.2;

 

(e)                                  Permit any assignment by any Borrower of
its Obligations or its rights hereunder;

 

(f)                                   Postpone the date fixed for any payment of
principal of or interest on any Loan or the date fixed for any payment of fees
or other amounts due hereunder; or

 

(g)                                  Release any Guarantor from its guaranty of
the Borrowers’ obligations hereunder.

 

No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent.  The Administrative Agent may waive payment of the fee required under
Section 12.3.2 without obtaining the consent of any other party to this
Agreement.

 

In addition, notwithstanding anything to the contrary contained in this
Section 8.2, this Agreement and the other Loan Documents may be amended and
waived with the consent of the Administrative Agent at the request of the Parent
without the need to obtain the consent of any other Lender if such amendment or
waiver is delivered in order (i) to comply with local Law or advice of local
counsel, (ii) to cure ambiguities or defects or (iii) to cause such other Loan

 

61

--------------------------------------------------------------------------------


 

Documents to be consistent with this Agreement and, in each case, the impact of
such amendment or waiver on the Lenders is de minimus.

 

8.3.                            Preservation of Rights.  No delay or omission of
the Lenders or the Administrative Agent to exercise any right under the Loan
Documents shall impair such right or be construed to be a waiver of any Default
or an acquiescence therein, and the making of a Credit Extension notwithstanding
the existence of a Default or the inability of any Borrower to satisfy the
conditions precedent to such Credit Extension shall not constitute any waiver or
acquiescence.  Any single or partial exercise of any such right shall not
preclude other or further exercise thereof or the exercise of any other right,
and no waiver, amendment or other variation of the terms, conditions or
provisions of the Loan Documents whatsoever shall be valid unless in writing
signed by the Lenders required pursuant to Section 8.2, and then only to the
extent in such writing specifically set forth.  All remedies contained in the
Loan Documents or by law afforded shall be cumulative and all shall be available
to the Administrative Agent and the Lenders until the Obligations have been paid
in full.

 

ARTICLE IX
GENERAL PROVISIONS

 

9.1.                            Survival of Representations.  All
representations and warranties of the Parent contained in this Agreement or of
any Loan Party or any Subsidiary contained in any Loan Document shall survive
the making of the Credit Extensions herein contemplated.

 

9.2.                            Governmental Regulation.  Anything contained in
this Agreement to the contrary notwithstanding, no Lender shall be obligated to
extend credit to any Borrower in violation of any limitation or prohibition
provided by any applicable statute or regulation.

 

9.3.                            Headings.  Section headings in the Loan
Documents are for convenience of reference only, and shall not govern the
interpretation of any of the provisions of the Loan Documents.

 

9.4.                            Entire Agreement.  The Loan Documents embody the
entire agreement and understanding among the Parent, the other Loan Parties, the
Administrative Agent and the Lenders and supersede all prior agreements and
understandings among the Parent, the other Loan Parties, the Administrative
Agent and the Lenders relating to the subject matter thereof other than the fee
letter described in Section 10.10.

 

9.5.                            Several Obligations; Benefits of this
Agreement.  The respective obligations of the Lenders hereunder are several and
not joint and no Lender shall be the partner or agent of any other (except to
the extent to which the Administrative Agent is authorized to act as such).  The
failure of any Lender to perform any of its obligations hereunder shall not
relieve any other Lender from any of its obligations hereunder.  This Agreement
shall not be construed so as to confer any right or benefit upon any Person
other than the parties to this Agreement and their respective successors and
assigns; provided, however, that the parties hereto expressly agree that each of
the Arrangers shall enjoy the benefits of the provisions of Sections 9.6, 9.10
and 10.09 to the extent specifically set forth therein and shall have the right
to enforce such provisions on its own behalf and in its own name to the same
extent as if it were a party to this Agreement.

 

62

--------------------------------------------------------------------------------


 

9.6.                            Expenses; Indemnification. 
(a)                      The Parent shall reimburse the Administrative Agent and
the Arrangers for all reasonable out-of-pocket expenses (including reasonable
and reasonably documented attorneys’ fees and time charges of one primary
counsel and, if reasonably necessary, one local counsel in each relevant
jurisdiction material to the interests of the Lenders taken as a whole (which
may be a single counsel acting in multiple material jurisdictions) for the
Administrative Agent and the Arrangers) paid or incurred by the Administrative
Agent or the Arrangers in connection with the preparation, negotiation,
execution, delivery, syndication, distribution (including, without limitation,
via the internet), review, amendment, modification, and administration of the
Loan Documents.  The Parent also agrees to reimburse the Administrative Agent,
the Arrangers and the Lenders for any costs, internal charges and out-of-pocket
expenses (including attorneys’ fees and time charges of attorneys for the
Administrative Agent, the Arrangers and the Lenders, which attorneys may be
employees of the Administrative Agent, the Arrangers or the Lenders) paid or
incurred by the Administrative Agent, the Arrangers or any Lender in connection
with the collection of the Obligations or the enforcement of the Loan Documents.

 

(b)                                 The Parent further agrees to indemnify the
Administrative Agent, the Arrangers and each Lender, their respective
affiliates, and each of their partners, trustees, administrators, advisors,
agents, directors, officers and employees (each, an “Indemnified Party”) against
all losses, claims, damages, penalties, judgments, liabilities and expenses
(including without limitation, fees and disbursements of counsel), that may be
incurred by or asserted or awarded against any Indemnified Party (including,
without limitation, in connection with any investigation, litigation or
proceeding or the preparation of a defense in connection therewith) (each, a
“Proceeding”)) in each case, arising out of or in connection with or by reason
of this Agreement or the Loan Documents or the transactions contemplated hereby
or thereby, or the direct or indirect application or proposed application of the
proceeds of any Credit Extension hereunder, except to the extent that (i) they
are determined in a final non-appealable judgment by a court of competent
jurisdiction (x) to have resulted from the gross negligence, bad faith or
willful misconduct of the party seeking indemnification or (y) to arise from a
material breach of the obligations of an Indemnified Party under this Agreement
or the other Loan Documents or (ii) they arise from any Proceeding (other than a
Proceeding against an Administrative Agent or Arranger acting pursuant to any
Loan Document in its capacity as such or of any of its affiliates or its or
their respective officers, directors, employees, agents, advisors and other
representatives and the successors of each of the foregoing) solely between or
among Indemnified Parties not arising from any act or omission by the Parent or
any of its affiliates.  It shall be a condition precedent to the foregoing
indemnity obligations that each Indemnified Party seeking indemnity hereunder
agree to return to the Parent amounts received when any of the foregoing clauses
(i) or (ii) of the immediately preceding sentence apply.  In the case of an
investigation, litigation or other proceeding to which the indemnity in this
paragraph applies, such indemnity will be effective whether or not such
investigation, litigation or proceeding is brought by the Parent, any of its
directors, security holders or creditors, an Indemnified Party or any other
person or an Indemnified Party is otherwise a party thereto and whether or not
the transactions contemplated hereby are consummated; provided, however, that as
to any Indemnified Party, such indemnity shall not be effective with respect to
any litigation or proceeding brought by such Indemnified Party to the extent
such litigation or proceeding results in an final, non-appealable judgment by a
court of competent jurisdiction against such Indemnified Party.  This
Section 9.6 shall supersede any and all indemnification provisions entered into
before the date hereof among the Parent and

 

63

--------------------------------------------------------------------------------


 

the Administrative Agent, any Arrangers and any Lenders.  The obligations of the
Parent under this Section 9.6 shall survive the termination of this Agreement. 
This Section 9.6 shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

 

9.7.                                    Judgments.  If for the purposes of
obtaining judgment in any court it is necessary to convert a sum due hereunder
in Dollars or any other Committed Currency (the “Judgment Currency”) into a
different currency (the “Other Currency”), the parties hereto agree, to the
fullest extent they may effectively do so, that the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the Judgment Currency with such Other Currency at the spot
rate of exchange quoted by the Administrative Agent at 11:00 a.m. (New York City
time) on the Business Day preceding that on which final judgment is given (or
such other rate as may be required by any applicable Law), for the purchase of
the Judgment Currency, for delivery two Business Days thereafter.

 

9.8.                            Accounting.  Except as provided to the contrary
herein, all accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with Agreement Accounting
Principles.

 

9.9.                            Severability of Provisions.  Any provision in
any Loan Document that is held to be inoperative, unenforceable, or invalid in
any jurisdiction shall, as to that jurisdiction, be inoperative, unenforceable,
or invalid without affecting the remaining provisions in that jurisdiction or
the operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable.

 

9.10.                     Nonliability of Lenders.  The relationship between the
Borrowers on the one hand and the Lenders and the Administrative Agent on the
other hand shall be solely that of borrower and lender.  None of the
Administrative Agent, the Arrangers or any Lender shall have any fiduciary
responsibilities to any Loan Party.  None of the Administrative Agent, the
Arrangers or any Lender undertakes any responsibility to any Loan Party to
review or inform any Loan Party of any matter in connection with any phase of
any Loan Party’s business or operations.  None of the Administrative Agent, the
Arrangers or any Lender shall have any liability with respect to, and each Loan
Party hereby waives, releases and agrees not to sue for, any special, indirect,
consequential or punitive damages suffered by such Loan Party in connection
with, arising out of, or in any way related to the Loan Documents or the
transactions contemplated thereby, including use by unintended recipients of
information distributed electronically as provided herein.

 

9.11.                     Confidentiality.  Each of the Administrative Agent and
the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors and other
representatives, and third party settlement providers (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it or its Affiliates (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws

 

64

--------------------------------------------------------------------------------


 

or regulations or by any subpoena or similar legal process (in which case such
Person shall, except with respect to any audit or examination conducted by bank
accountants or any Governmental Authority or regulatory or self-regulatory
authority exercising examination or regulatory authority, notify the Parent as
soon as practicable in the event of any such disclosure by such Person unless
such notification is prohibited by law, rule or regulation), (d) to any other
party hereto, (e) in connection with the exercise of any remedies hereunder or
under any Note or any action or proceeding relating to this Agreement or any
Note or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions no less restrictive than those of this Section,
to (i) any assignee of or participant in, or any prospective assignee of or
participant in, any of its rights or obligations under this Agreement, (ii) any
actual or prospective party (or its managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors and other
representatives) to any swap, derivative or other transaction under which
payments are to be made by reference to any Loan Party and its obligations, this
Agreement or payments hereunder, (iii) any rating agency or (iv) the CUSIP
Service Bureau or any similar organization, (g) with the consent of the Parent
or (h) to the extent such Information (x) becomes publicly available other than
as a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than any Loan Party; provided that no
disclosure shall be made to any Competitor.  In addition, the Administrative
Agent and the Lenders may disclose the existence of this Agreement and
information about this Agreement to market data collectors, similar service
providers to the lending industry and service providers to the Administrative
Agent or any of the Lenders in connection with the administration or servicing
of this Agreement, the other Loan Documents and the Commitments.

 

For purposes of this Section, “Information” means all information received from
any Loan Party or any of its Subsidiaries relating to any Loan Party or any of
its Subsidiaries or any of their respective businesses, including information
received prior to the date of this Agreement, other than any such information
that is available to the Administrative Agent or any Lender on a nonconfidential
basis prior to disclosure by any Loan Party or any of its Subsidiaries.  Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

Without limiting Section 9.4, each Loan Party agrees that the terms of this
Section 9.11 shall set forth the entire agreement between the Loan Parties and
each Lender (including the Administrative Agent) with respect to any
confidential information previously or hereafter received by such Lender in
connection with this Agreement, and this Section 9.11 shall supersede any and
all prior confidentiality agreements entered into by such Lender with respect to
such confidential information.

 

9.12.                     Disclosure.  Each Loan Party and each Lender hereby
acknowledge and agree that Citibank and/or its Affiliates from time to time may
hold investments in, make other loans to or have other relationships with any
Loan Party and its Affiliates.

 

9.13.                             USA PATRIOT ACT NOTIFICATION.  Each Lender
hereby notifies each Loan Party that pursuant to the requirements of the USA
Patriot Act (title III of Pub.L.107-56 (signed

 

65

--------------------------------------------------------------------------------


 

into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies such Loan Party, which information includes
the name and address of such Loan Party and other information that will allow
such Lender to identify such Loan Party in accordance with the Act.  The Parent
shall provide such information promptly upon the request of a Lender.

 

9.14.                     Acknowledgement and Consent to Bail-In of EEA
Financial Institutions.  Notwithstanding anything to the contrary in this
Agreement, any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any EEA Financial Institution arising under this Agreement or any
other Loan Document, to the extent such liability is unsecured, may be subject
to the Write-Down and Conversion Powers of an EEA Resolution Authority and
agrees and consents to, and acknowledges and agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any Note; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the Write-Down and Conversion Powers of any
EEA Resolution Authority.

 

ARTICLE X
THE ADMINISTRATIVE AGENT

 

10.1.                     Appointment and Authority.  Each Lender hereby
irrevocably appoints Citibank, N.A. to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  Other than Sections 10.6 and 10.10, the provisions of this Article are
solely for the benefit of the Administrative Agent and the Lenders, and the Loan
Parties shall have no rights as a third party beneficiary of any of such
provisions.  It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law. 
Instead such term is used as a matter of market

 

66

--------------------------------------------------------------------------------


 

custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

 

10.2.                     Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent, and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for, and generally engage in any kind of business with, any
Loan Party or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

 

10.3.                     Exculpatory Provisions.  (a) The Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents, and its duties hereunder shall be
administrative in nature.  Without limiting the generality of the foregoing, the
Administrative Agent:

 

(i)                                     shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default or Unmatured Default has
occurred and is continuing;

 

(ii)                                  shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents); provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(iii)                               shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to any Loan
Party or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

(b)                                 The Administrative Agent shall not be liable
for any action taken or not taken by it (i) with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Sections 8.1 or 8.2),
or (ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment.  The Administrative Agent shall be deemed not to have knowledge of any
Default or Unmatured Default unless and until notice

 

67

--------------------------------------------------------------------------------


 

describing such Default or Unmatured Default is given to the Administrative
Agent in writing by any Loan Party or any Lender.

 

(c)                                  The Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default or Unmatured Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

10.4.                     Reliance by Administrative Agent.  The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan that by its terms must be fulfilled
to the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

10.5.                     Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the
Commitments as well as activities as Administrative Agent.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

 

10.6.                     Resignation of Administrative Agent.  (a) The
Administrative Agent may at any time give notice of its resignation to the
Lenders and the Parent.  Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, with the consent of the Parent unless a
Default has occurred and is continuing (and otherwise in consultation with the
Parent), to appoint a successor, which shall be a commercial bank having capital
and retained earnings of at least

 

68

--------------------------------------------------------------------------------


 

$100,000,000 with an office in the United States, or an Affiliate of any such
bank with an office in the United States.  If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to), on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above.  Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

 

(b)                                 If the Person serving as Administrative
Agent is a Defaulting Lender pursuant to clause (d) of the definition thereof,
the Required Lenders may, to the extent permitted by applicable law, by notice
in writing to the Parent and such Person remove such Person as Administrative
Agent and, with the consent of the Parent unless a Default has occurred and is
continuing (and otherwise in consultation with the Parent), appoint a
successor.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days (or such earlier
day as shall be agreed by the Required Lenders) (the “Removal Effective Date”),
then such removal shall nonetheless become effective in accordance with such
notice on the Removal Effective Date.

 

(c)                                  With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable), (1) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) except for any indemnity
payments owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time, if any, as the Required Lenders appoint a successor Administrative
Agent as provided for above.  Upon the acceptance of a successor’s appointment
as Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than any rights to indemnity payments owed
to the retiring or removed Administrative Agent), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents.  The fees payable by the Parent to
a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Parent and such successor. 
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Sections 9.6 and 9.10 shall continue in effect for the benefit of such retiring
or removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.

 

10.7.                     Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make

 

69

--------------------------------------------------------------------------------


 

its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder.

 

10.8.                     Administrative Agent’s Reimbursement and
Indemnification.  The Lenders severally agree to reimburse and indemnify the
Administrative Agent (to the extent not promptly reimbursed by the Parent)
ratably in proportion to their respective Commitments (or, if the Commitments
have been terminated, in proportion to their Commitments immediately prior to
such termination) (i) for any expenses incurred by the Administrative Agent on
behalf of the Lenders, in connection with the preparation, execution, delivery,
administration and enforcement of the Loan Documents (including, without
limitation, for any expenses incurred by the Administrative Agent in connection
with any dispute between the Administrative Agent and any Lender or between two
or more of the Lenders) and (iii) for any liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind and nature whatsoever which may be imposed on, incurred by or
asserted against the Administrative Agent in any way relating to or arising out
of the Loan Documents or any other document delivered in connection therewith or
the transactions contemplated thereby (including, without limitation, for any
such amounts incurred by or asserted against the Administrative Agent in
connection with any dispute between the Administrative Agent and any Lender or
between two or more of the Lenders), or the enforcement of any of the terms of
the Loan Documents or of any such other documents, provided that (A) no Lender
shall be liable for any of the foregoing to the extent any of the foregoing is
found in a final non-appealable judgment by a court of competent jurisdiction to
have resulted from the gross negligence or willful misconduct of the
Administrative Agent and (B) any indemnification required pursuant to
Section 3.5(f) shall, notwithstanding the provisions of this Section 10.8, be
paid by the relevant Lender in accordance with the provisions thereof.  The
obligations of the Lenders under this Section 10.8 shall survive payment of the
Obligations and termination of this Agreement.

 

10.9.                     No Other Duties, etc.  None of the Lenders (or
affiliates of Lenders) identified in this Agreement as the “Syndication Agent”
or “Arrangers” or “Joint Bookrunners” or “Documentation Agents” shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
in such identified capacity other than those (in the case of those who are
Lenders) applicable to all Lenders as such.  Without limiting the foregoing,
none of such Lenders (or affiliates of Lenders) shall have or be deemed to have
a fiduciary relationship with any Lender.  Each Lender hereby makes the same
acknowledgments with respect to such Lenders (and such affiliates) as it makes
with respect to the Administrative Agent in Section 10.7.

 

10.10.                      Fees.  The Parent agrees to pay to the
Administrative Agent and Citigroup Global Markets Inc., for their respective
accounts, the fees agreed to by the Parent, the Administrative Agent and
Citigroup Global Markets Inc. pursuant to that certain letter agreement dated
September 26, 2017, or as otherwise agreed in writing from time to time.

 

10.11.                      Lender ERISA Matters.  Each Lender represents and
warrants as of the date hereof to the Administrative Agent and each Arranger and
their respective Affiliates, and not, for the avoidance of doubt, for the
benefit of the Parent or any other Borrower, that such Lender is not and will
not be (i) an employee benefit plan subject to Title I of ERISA, (ii) a plan or
account subject to Section 4975 of the Code; (iii) an entity deemed to hold
“plan assets” of any such plans or accounts for purposes of ERISA or the Code
that is using “plan assets” of any such

 

70

--------------------------------------------------------------------------------


 

plans or accounts to fund or hold Loans or perform its obligations under this
Agreement; or (iv) a “governmental plan” within the meaning of ERISA.

 

ARTICLE XI
SETOFF; RATABLE PAYMENTS

 

11.1.                     Setoff.  If a Default shall have occurred and be
continuing, each Lender and each its Affiliates is hereby authorized at any time
and from time to time, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held, and other
obligations (in whatever currency) at any time owing, by such Lender or any such
Affiliate, to or for the credit or the account of the Parent or any other Loan
Party against any and all of the obligations of the Parent or such Loan Party
now or hereafter existing under this Agreement or any other Loan Document to
such Lender or its Affiliates, irrespective of whether or not such Lender or
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Parent or such Loan Party may be
contingent or unmatured or are owed to a branch, office or Affiliate of such
Lender different from the branch, office or Affiliate holding such deposit or
obligated on such indebtedness; provided that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.21 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender and
its Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender or its Affiliates may have. 
Each Lender agrees to notify the Parent and the Administrative Agent promptly
after any such setoff and application; provided that the failure to give such
notice shall not affect the validity of such setoff and application.

 

11.2.                     Ratable Payments.  If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such obligations
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
and such other obligations of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them;
provided that:

 

(i)                                     if any such participations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price promptly restored to
the extent of such recovery, without interest; and

 

(ii)                                  the provisions of this paragraph shall not
be construed to apply to (x) any payment made by the Borrowers pursuant to and
in accordance with the express terms of

 

71

--------------------------------------------------------------------------------


 

this Agreement (including the application of funds arising from the existence of
a Defaulting Lender), or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans to any
assignee or participant, other than to the Parent or any Subsidiary thereof (as
to which the provisions of this paragraph shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

 

ARTICLE XII
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

 

12.1.                     Successors and Assigns Generally.  The provisions of
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby, except that
neither the Parent nor any other Loan Party may assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 12.2, (ii) by way of participation in
accordance with the provisions of Section 12.4, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of Section 12.5
(and any other attempted assignment or transfer by any party hereto shall be
null and void).  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in Section 12.4 and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

 

12.2.                     Assignments by Lenders.  Any Lender may at any time
assign to one or more assignees all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it); provided unless a Default has occurred and is
continuing at the time of such assignment, no Lender or other assignee shall
acquire rights under any such assignment that would cause the Commitment of such
Lender or assignee to be greater than 20% of the Aggregate Commitment; provided
further that any such assignment shall be subject to the following conditions:

 

(i)                                     Minimum Amounts.

 

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in paragraph (i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

 

72

--------------------------------------------------------------------------------


 

(B) in any case not described in paragraph (i)(A) of this Section, the aggregate
amount of the Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the applicable Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Default has occurred and is continuing, the Parent otherwise
consents (each such consent not to be unreasonably withheld or delayed).

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loan or the Commitment assigned.

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by paragraph (i)(B) of
this Section and, in addition:

 

(A) the consent of the Parent (such consent not to be unreasonably withheld,
conditioned or delayed) shall be required unless (x) a Default has occurred and
is continuing at the time of such assignment, or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund with respect to such
Lender; provided that the Parent shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten Business Days after having received notice
thereof (including the Administrative Agent’s confirmation by telephone that the
Parent has received such notice); and

 

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld, conditioned or delayed) shall be required unless such assignment is to
a Lender, an Affiliate of such Lender or an Approved Fund with respect to such
Lender;

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
$3,500; provided that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made (A) to the Parent or any of the Parent’s Affiliates or
Subsidiaries, (B) to Competitors or (C) to any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (C).

 

73

--------------------------------------------------------------------------------


 

(vi)                              No Assignment to Natural Persons.  No such
assignment shall be made to a natural Person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural Person).

 

(vii)                           Certain Additional Payments.  In connection with
any assignment of rights and obligations of any Defaulting Lender hereunder, no
such assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations, or other compensating
actions, including funding, with the consent of the Parent and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans in accordance with its pro rata share.  Notwithstanding the foregoing,
in the event that any assignment of rights and obligations of any Defaulting
Lender hereunder shall become effective under applicable law without compliance
with the provisions of this paragraph, then the assignee of such interest shall
be deemed to be a Defaulting Lender for all purposes of this Agreement until
such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 12.3, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party to this Agreement and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
3.1, 3.2 and 3.5 and Sections 9.6 and 9.10 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 12.4.

 

12.3.                     Register.  The Administrative Agent, acting solely for
this purpose as an agent of the Borrowers, shall maintain at one of its offices
in the United States a copy of each Assignment and Assumption and each
Assumption Agreement delivered to it and a register for the recordation of the
names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive absent demonstrable error, and the Borrowers, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender

 

74

--------------------------------------------------------------------------------


 

hereunder for all purposes of this Agreement.  The Register shall be available
for inspection by the Borrowers and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.

 

12.4.                     Participations.  Any Lender may at any time, without
the consent of, or notice to, the Parent or the Administrative Agent, sell
participations to any Person (other than a natural Person or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural Person or the Parent or any of the Parent’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (iii) the Borrowers, the Administrative Agent and Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.  For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 10.8
with respect to any payments made by such Lender to its Participant(s).

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver which would require consent of all of
the affected Lenders pursuant to the terms of Section 8.2 or of any other Loan
Document that affects such Participant.  The Borrowers agree that each
Participant shall be entitled to the benefits of Sections 3.1, 3.2, 3.4 and 3.5
(subject to the requirements and limitations therein, including the requirements
under Section 3.5(d) (it being understood that the documentation required under
Section 3.5(d) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 12.2; provided that such Participant (A) agrees to be
subject to the provisions of Sections 2.20 and 3.6 as if it were an assignee
under Section 12.2; and (B) shall not be entitled to receive any greater payment
under Sections 3.1, 3.2 or 3.5, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.  Each Lender
that sells a participation agrees, at the Parent’s request and expense, to use
reasonable efforts to cooperate with the Parent to effectuate the provisions of
Section 2.20 with respect to any Participant.  To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 11.1 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 11.2 as though it were a Lender.  Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrowers,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment,

 

75

--------------------------------------------------------------------------------


 

loan, letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations.  The entries in
the Participant Register shall be conclusive absent demonstrable error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

12.5.                     Certain Pledges.  Any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

12.6.                     Competitors.   (i)  Notwithstanding anything to the
contrary contained in this Agreement, no assignment or participation shall be
made to any Person that was a Competitor as of the date (the “Trade Date”) on
which the assigning Lender entered into a binding agreement to sell and assign
all or a portion of its rights and obligations under this Agreement to such
Person (unless the Parent has consented to such assignment in writing in its
sole and absolute discretion, in which case such Person will not be considered a
Competitor for the purpose of such assignment or participation).  For the
avoidance of doubt, with respect to any assignee that becomes a Competitor after
the applicable Trade Date (including as a result of the delivery of a notice
pursuant to, and/or the expiration of the notice period referred to in, the
definition of “Competitor”), (x) such assignee shall not retroactively be
disqualified from becoming a Lender and  (y) the execution by the Parent of an
Assignment and Assumption with respect to such assignee will not by itself
result in such assignee no longer being considered a Competitor.  Any assignment
in violation of this clause 12.6(i) shall not be void, but the other provisions
of this Section 12.6 shall apply.

 

(ii)                                  If any assignment or participation is made
to any Competitor without the Parent’s prior written consent in violation of
clause (i) above, or if any Person becomes a Competitor after the applicable
Trade Date, the Parent may, at its sole expense and effort, upon notice to the
applicable Competitor and the Administrative Agent, (A) terminate any Commitment
of such Competitor and repay all obligations of the Borrowers owing to such
Competitor in connection with such Commitment and/or (B) require such Competitor
to assign, without recourse (in accordance with and subject to the restrictions
contained in this Section 12.2), all of its interest, rights and obligations
under this Agreement to one or more Eligible Assignees at the lesser of (x) the
principal amount thereof and (y) the amount that such Competitor paid to acquire
such interests, rights and obligations, in each case plus accrued interest,
accrued fees and all other amounts (other than principal amounts) payable to it
hereunder.

 

(iii)                               Notwithstanding anything to the contrary
contained in this Agreement, Competitors (A) will not (x) have the right to
receive information, reports or other materials provided to Lenders by the
Borrowers, the Administrative Agent or any other Lender, (y) attend or
participate in meetings attended by the Lenders and the

 

76

--------------------------------------------------------------------------------


 

Administrative Agent, or (z) access any electronic site established for the
Lenders or confidential communications from counsel to or financial advisors of
the Administrative Agent or the Lenders and (B) (x) for purposes of any consent
to any amendment, waiver or modification of, or any action under, and for the
purpose of any direction to the Administrative Agent or any Lender to undertake
any action (or refrain from taking any action) under this Agreement or any other
Loan Document, each Competitor will be deemed to have consented in the same
proportion as the Lenders that are not Competitors consented to such matter, and
(y) for purposes of voting on any for purposes of voting on any plan of
reorganization or plan of liquidation pursuant to any Debtor Relief Laws (a
“Plan”), each Competitor party hereto hereby agrees (1) not to vote on such
Plan, (2) if such Competitor does vote on such Plan notwithstanding the
restriction in the foregoing clause (1), such vote will be deemed not to be in
good faith and shall be “designated” pursuant to Section 1126(e) of the
Bankruptcy Code (or any similar provision in any other Debtor Relief Laws), and
such vote shall not be counted in determining whether the applicable class has
accepted or rejected such Plan in accordance with Section 1126(c) of the
Bankruptcy Code (or any similar provision in any other Debtor Relief Laws) and
(3) not to contest any request by any party for a determination by the
Bankruptcy Court (or other applicable court of competent jurisdiction)
effectuating the foregoing clause (2).

 

(iv)                              The Administrative Agent shall have the right,
and the Parent hereby expressly authorizes the Administrative Agent, to (A) post
the list of Competitors provided by the Parent and any updates thereto from time
to time (collectively, the “Competitor List”) on the Platform, including that
portion  of the Platform that is designated for “public side” Lenders and/or
(B) provide the Competitor List to each Lender requesting the same.

 

ARTICLE XIII
NOTICES

 

13.1.                     Giving Notice(a)        Notices Generally.  Except in
the case of notices and other communications expressly permitted to be given by
telephone (and except as provided in paragraph (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile as follows:

 

(i)                                     if to the Parent or any other Loan
Party, to it at 122 Leadenhall Street, London, England, EC3V 4AN, Attention of
Treasurer (Facsimile No. 44 (0)20 7621 1511; Telephone No. (20) 7086-6111) with
a copy to 200 East Randolph St. Chicago, IL 60601, Attention of Treasurer
(Facsimile No. 312 381-6060; Telephone No. 312 381-3338);

 

(ii)                                  if to the Administrative Agent, to
Citibank, N.A. at 1615 Brett Road, Building #3, New Castle, Delaware 19720,
Attention of Bank Loans Syndication Department  (Facsimile No. 212 994-0961;
Telephone No. 302 894-6010;

 

(iii)                               if to a Lender, to it at its address (or
facsimile number) set forth in its Administrative Questionnaire.

 

77

--------------------------------------------------------------------------------


 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender pursuant to Article II if
such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication.  The
Administrative Agent or any Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

13.2.                     Change of Address, etc.  Any party hereto may change
its address or facsimile number for notices and other communications hereunder
by notice to the other parties hereto.

 

13.3.                     Platform.(a)                              Each Loan
Party agrees that the Administrative Agent may, but shall not be obligated to,
make the Communications (as defined below) available to the Lenders by posting
the Communications on Debt Domain, Intralinks, Syndtrak or a substantially
similar electronic transmission system (the “Platform”).

 

(b)                                 The Platform is provided “as is” and “as
available.”  The Agent Parties (as defined below) do not warrant the adequacy of
the Platform and expressly disclaim liability for errors or omissions in the
Communications.  No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or the Platform.  In no event shall the Administrative Agent or
any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Parent or the other Loan Parties, any Lender or any other
Person or entity for damages of any kind, including, without limitation, direct
or indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise)

 

78

--------------------------------------------------------------------------------


 

arising out of any Loan Party’s or the Administrative Agent’s transmission of
communications through the Platform.  “Communications” means, collectively, any
notice, demand, communication, information, document or other material provided
by or on behalf of any Loan Party pursuant to any Loan Document or the
transactions contemplated therein which is distributed to the Administrative
Agent or any Lender by means of electronic communications pursuant to this
Section, including through the Platform.

 

ARTICLE XIV
COUNTERPARTS

 

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart.  This Agreement shall be
effective when it has been executed by the Borrowers, the Administrative Agent
and the Lenders and each party has notified the Administrative Agent by
facsimile transmission or telephone that it has taken such action.

 

ARTICLE XV
GUARANTY

 

15.1.                     Guaranty; Limitation of Liability.  (a)  Each
Guarantor, jointly and severally, hereby absolutely, unconditionally and
irrevocably guarantees, as a guaranty of payment and performance and not merely
as a guaranty of collection, prompt payment when due, whether at stated
maturity, by required prepayment, upon acceleration, demand or otherwise, and at
all times thereafter, of any and all of the Obligations, whether for principal,
interest, premiums, fees, indemnities, damages, costs, expenses or otherwise, of
the Borrowers to the Lenders, the Administrative Agent or any indemnified party
arising under the Loan Documents (including all renewals, extensions,
amendments, refinancings and other modifications thereof and all costs,
attorneys’ fees and expenses incurred by the Lenders, the Administrative Agent
or any indemnified party in connection with the collection or enforcement
thereof).  This Guaranty shall not be affected by the genuineness, validity,
regularity or enforceability of the Obligations or any instrument or agreement
evidencing any Obligations, or by any fact or circumstance relating to the
Obligations which might otherwise constitute a defense to the obligations of any
Guarantor under this Guaranty (other than payment thereof), and each Guarantor
hereby irrevocably waives any defenses it may now have or hereafter acquire in
any way relating to any or all of the foregoing.  For the avoidance of doubt,
the respective obligations of each Borrower are several and not joint, except to
the extent such Borrower is providing a guarantee as a Guarantor.

 

(b)                                 Notwithstanding anything to the contrary in
clause (a) above, each Guarantor, and by its acceptance of this Guaranty, the
Administrative Agent and each Lender, hereby confirms that it is the intention
of all such Persons that this Guaranty, the Guaranteed Obligations and any other
obligations of each Guarantor hereunder not constitute a fraudulent transfer or
conveyance for purposes of any Debtor Relief Law, the Uniform Fraudulent
Conveyance Act, the Uniform Fraudulent Transfer Act or any similar avoidable or
invalid transaction under foreign, federal or state law to the extent applicable
to this Guaranty and the obligations of each Guarantor hereunder.  To effectuate
the foregoing intention, the Administrative Agent, the other Lenders and the
Guarantors hereby irrevocably agree that the Guaranteed Obligations of each
Guarantor

 

79

--------------------------------------------------------------------------------


 

under this Guaranty at any time shall be limited to the maximum amount as will
result in the Guaranteed Obligations of such Guarantor under this Guaranty not
constituting such fraudulent transfer or conveyance or other similarly avoidable
or invalid transaction.

 

(c)                                  Each Guarantor hereby unconditionally and
irrevocably agrees that in the event any payment shall be required to be made to
the Administrative Agent or any Lender under this Guaranty, such Guarantor will
contribute, to the maximum extent permitted by law, such amounts to the other
Guarantor so as to maximize the aggregate amount paid to the Administrative
Agent and the Lenders under or in respect of this Agreement.  In no event,
however, shall the Administrative Agent and the Lenders be entitled to more than
a single recovery.

 

15.2.                     Guaranty Absolute.  Each Guarantor guarantees that the
Obligations will be paid strictly in accordance with the terms of the Loan
Documents, regardless of any Law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the
Administrative Agent or any lender with respect thereto.  The liability of each
Guarantor under this Guaranty shall be irrevocable, absolute and unconditional
irrespective of, and each Guarantor hereby irrevocably waives any defenses, it
may now have or hereafter acquire in any way relating to, any or all of the
following:

 

(a)                                 any lack of validity or enforceability of
any Loan Document or any agreement or instrument relating thereto;

 

(b)                                 any change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations under or in
respect of the Loan Documents, or any other amendment or waiver of or any
consent to departure from any Loan Document, including, without limitation, any
increase in the Obligations resulting from the extension of additional credit to
any Borrower or any of its Subsidiaries or otherwise;

 

(c)                                  any taking, release or amendment or waiver
of, or consent to departure from, any other guaranty, for all or any of the
Obligations;

 

(d)                                 any change, restructuring or termination of
the corporate structure or existence of any Borrower or any of its Subsidiaries;

 

(e)                                  any failure of the Administrative Agent or
any Lender to disclose to such Guarantor any information relating to the
business, condition (financial or otherwise), operations, performance,
properties or prospects of any other Loan Party now or hereafter known to the
Administrative Agent or such Lender (such Guarantor waiving any duty on the part
of the Administrative Agent and the Lenders to disclose such information);

 

(f)                                   the failure of any other Person to execute
or deliver this Guaranty, any supplement to this Guaranty or any other guaranty
or agreement or the release or reduction of liability of any Guarantor or other
guarantor or surety with respect to the Obligations; or

 

(g)                                  any other circumstance or any existence of
or reliance on any representation by the Administrative Agent or any Lender that
might otherwise constitute a defense

 

80

--------------------------------------------------------------------------------


 

available to, or a discharge of, such Guarantor or any other guarantor or surety
(other than payment thereof).

 

15.3.                     Rights Of Lenders.  Each Guarantor consents and agrees
that the Lenders, the Administrative Agent or any indemnified party may at any
time and from time to time, without notice or demand, and without affecting the
enforceability or continuing effectiveness hereof:  (a) amend, extend, renew,
compromise, discharge, accelerate or otherwise change the time for payment or
the terms of the Obligations or any part thereof; (b) take, hold, exchange,
enforce, waive, release, fail to perfect, sell, or otherwise dispose of any
security for the payment of this Guaranty or any Obligations; and (c) apply such
security and direct the order or manner of sale thereof as the Administrative
Agent and the Lenders in their sole discretion may determine.  Without limiting
the generality of the foregoing, each Guarantor consents to the taking of, or
failure to take, any action which might in any manner or to any extent vary the
risks of such Guarantor under this Guaranty or which, but for this provision,
might operate as a discharge of such Guarantor .

 

15.4.                     Certain Waivers and Acknowledgements.  (a)  Each
Guarantor waives (i) any defense arising by reason of any disability or other
defense of any Borrower, or the cessation from any cause whatsoever (including
any act or omission of any Lenders, the Administrative Agent or any indemnified
party) of the liability of such Borrower; (ii) any defense based on any claim
that such Guarantor’s obligations exceed or are more burdensome than those of
any Borrower; (iii) the benefit of any statute of limitations affecting such
Guarantor’s liability hereunder; (iv) any right to proceed against any Borrower
or pursue any other remedy in the power of any Lender, the Administrative Agent
or any indemnified party whatsoever until the Administrative Agent and the
Lenders shall have received payment in full in respect of the Obligations; and
(v) to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable law limiting the
liability of or exonerating guarantors or sureties.  Each Guarantor expressly
waives all setoffs and counterclaims and all presentments, demands for payment
or performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Obligations, and all notices of acceptance
of this Guaranty or of the existence, creation or incurrence of new or
additional Obligations.

 

(b)                                 Each Guarantor hereby unconditionally and
irrevocably waives any right to revoke this Guaranty and acknowledges that this
Guaranty is continuing in nature and applies to all Obligations of each
Borrower, whether existing now or in the future.

 

(c)                                  Each Guarantor hereby unconditionally and
irrevocably waives (i) any defense arising by reason of any claim or defense
based upon an election of remedies by the Administrative Agent or any Lender
that in any manner impairs, reduces, releases or otherwise adversely affects the
subrogation, reimbursement, exoneration, contribution or indemnification rights
of such Guarantor or other rights of such Guarantor to proceed against any other
Person and (ii) any defense based on any right of set-off or counterclaim
against or in respect of the Obligations of such Guarantor hereunder.

 

(d)                                 Each Guarantor acknowledges that it will
receive substantial direct and indirect benefits from the financing arrangements
contemplated by the Loan Documents and that the

 

81

--------------------------------------------------------------------------------


 

waivers set forth in Section 15.02 and this Section 15.04 are knowingly made in
contemplation of such benefits.

 

(e)                                  The waivers of each Guarantor set forth in
this Section 15.04 are made to the fullest extent permitted by applicable Law.

 

15.5.                     Obligations Independent.  The obligations of each
Guarantor hereunder are those of primary obligor, and not merely as surety, and
are independent of the Obligations, and a separate action may be brought against
such Guarantor to enforce this Guaranty whether or not any Borrower or any other
person or entity is joined as a party.

 

15.6.                     Subrogation.  No Guarantor shall exercise any right of
subrogation, contribution, indemnity, reimbursement or similar rights with
respect to any payments it makes under this Guaranty until all of the
Obligations and any amounts payable under this Guaranty have been indefeasibly
paid and performed in full and the Commitments are terminated.  If any amounts
are paid to any Guarantor in violation of the foregoing limitation, then such
amounts shall be held in trust for the benefit of the Lenders, the
Administrative Agent or any indemnified party and shall forthwith be paid to the
Lenders, the Administrative Agent or any indemnified party to reduce the amount
of the Obligations, whether matured or unmatured.

 

15.7.                     Termination; Reinstatement.  This Guaranty is a
continuing and irrevocable guaranty of all Obligations now or hereafter existing
and shall remain in full force and effect until the later of (a) all Obligations
and any other amounts payable under this Guaranty are indefeasibly paid in full
in cash and (b) the Facility Termination Date.  Notwithstanding the foregoing,
this Guaranty shall continue in full force and effect or be revived, as the case
may be, if any payment by or on behalf of any Borrower or any Guarantor is made,
or any of the Lenders or any Lender, the Administrative Agent or any indemnified
party exercises its right of setoff, in respect of the Obligations and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by any of the Lenders, the
Administrative Agent or any indemnified party in their discretion) to be repaid
to a trustee, receiver or any other party, in connection with any proceeding
under any Debtor Relief Laws or otherwise, all as if such payment had not been
made or such setoff had not occurred and whether or not the Lenders, the
Administrative Agent or any indemnified party are in possession of or have
released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction.  The obligations of each Guarantor under this
paragraph shall survive termination of this Guaranty.

 

15.8.                     Stay Of Acceleration.  If acceleration of the time for
payment of any of the Obligations is stayed, in connection with any case
commenced by or against any Borrower under any Debtor Relief Laws, or otherwise,
all such amounts shall nonetheless be payable by each Guarantor immediately upon
demand by the Lenders, the Administrative Agent or any indemnified party.

 

15.9.                     Condition Of Borrowers.  Each Guarantor acknowledges
and agrees that it has the sole responsibility for, and has adequate means of,
obtaining from the Borrowers such information concerning the financial
condition, business and operations of the Borrowers as such Guarantor requires,
and that none of the Lenders, the Administrative Agent or any indemnified

 

82

--------------------------------------------------------------------------------


 

party has any duty, and such Guarantor is not relying on the Lenders, the
Administrative Agent or any indemnified party at any time, to disclose to such
Guarantor any information relating to the business, operations or financial
condition of the Borrowers (each Guarantor waiving any duty on the part of the
Lenders, the Administrative Agent or any indemnified party to disclose such
information and any defense relating to the failure to provide the same).

 

15.10.              Guaranty Supplements.  Upon the execution and delivery by
any Person of a guaranty supplement in substantially the form of Exhibit D
hereto (each, a “Guaranty Supplement”), (a) such Person shall be referred to as
a “Additional Guarantor” and shall become and be a Guarantor hereunder, and each
reference in this Section to a “Guarantor” shall also mean and be a reference to
such Additional Guarantor, and (b) each reference herein to “this Guaranty,”
“hereunder,” “hereof” or words of like import referring to this Section, and
each reference in this Agreement to the “Guaranty,” “thereunder,” “thereof” or
words of like import referring to this Section, shall mean and be a reference to
this Section as supplemented by such Guaranty Supplement.

 

ARTICLE XVI
MISCELLANEOUS;

 

16.1.                     Choice of Law.  THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN
CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS
EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

16.2.                     Consent to Jurisdiction, etc. 
(a)                       Jurisdiction.  The Parent and each other Loan Party
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether at law or in
equity, whether in contract or in tort or otherwise, against the Administrative
Agent, any Lender or any Related Party of the foregoing in any way relating to
this Agreement or any other Loan Document or the transactions relating hereto or
thereto, in any forum other than the courts of the State of New York sitting in
New York County, and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, and each of the
parties hereto irrevocably and unconditionally submits to the jurisdiction of
such  courts and agrees that all claims in respect of any such action,
litigation or proceeding may be heard and determined in such New York State
court or, to the fullest extent permitted by applicable law, in such federal
court.  Each of the parties hereto agrees that a final judgment in any such
action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement or in any other Loan Document shall affect any
right that the Administrative Agent, any Lender may otherwise have to bring any
action or proceeding relating to this Agreement or any other Loan Document
against the Parent or any other Loan Party or its Properties in the courts of
any jurisdiction.

 

83

--------------------------------------------------------------------------------


 

(b)                                 Waiver of Venue.  The Parent and each other
Loan Party irrevocably and unconditionally waives, to the fullest extent
permitted by applicable law, any objection that it may now or hereafter have to
the laying of venue of any action or proceeding arising out of or relating to
this Agreement or any other Loan Document in any court referred to in
paragraph (a) of this Section.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by applicable law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

(c)                                  Service of Process.  Each party hereto
irrevocably consents to service of process in the manner provided for notices in
Section 13.1.  Nothing in this Agreement will affect the right of any party
hereto to serve process in any other manner permitted by applicable law.

 

(d)                                 Agent for Service of Process.  Each Loan
Party hereby irrevocably appoints Aon Corporation as its agent for service of
process with respect to all of the Loan Documents and all other related
agreements to which it is a party (the “Process Agent”) and Aon Corporation
hereby accepts such appointment as the Process Agent and hereby agrees to
forward promptly to the Parent all legal process addressed to the Parent
received by the Process Agent.  Each Loan Party hereby agrees that the failure
of Aon Corporation to give any notice of any such service shall not impair or
affect the validity of such service or of any judgment rendered in any action or
proceeding based thereon.  To the extent that each Designated Subsidiary has or
hereafter may acquire any immunity from jurisdiction of any court or from any
legal process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) with respect to itself
or its Property, each Designated Subsidiary hereby irrevocably waives such
immunity in respect of its obligations under this Agreement.

 

16.3.                     Designated Subsidiaries. 
(a)                                         Designation.  The Parent may at any
time, and from time to time, upon not less than 15 Business Days’ notice in the
case of any Subsidiary so designated after the date hereof, notify the
Administrative Agent (who shall promptly notify the Lenders) that the Parent
intends to designate a Subsidiary as a “Designated Subsidiary” for purposes of
this Agreement.  On or after the date that is 15 Business Days after such
notice, upon delivery to the Administrative Agent and each Lender of a
Designation Letter duly executed by the Parent and the respective Subsidiary and
substantially in the form of Exhibit E hereto, such Subsidiary shall thereupon
become a “Designated Subsidiary” for purposes of this Agreement and, as such,
shall have all of the rights and obligations of a Borrower hereunder.  The
Administrative Agent shall promptly notify each Lender of the Parent’s notice of
such pending designation by the Parent and the identity of the respective
Subsidiary.  Following the giving of any notice pursuant to this
Section 16.3(a), if the designation of such Designated Subsidiary obligates the
Administrative Agent or any Lender to comply with “know your customer” or
similar identification procedures in circumstances where the necessary
information is not already available to it, the Parent shall, promptly upon the
request of the Administrative Agent or any Lender, supply such documentation and
other evidence as is reasonably requested by the Administrative Agent or any
Lender in order for the Administrative Agent or such Lender to carry out and be
satisfied it has complied with the results of all necessary “know your customer”
or other similar checks under all applicable laws and regulations.

 

If the Parent shall designate as a Designated Subsidiary hereunder any
Subsidiary not organized under the laws of the United States, any State thereof
or the United Kingdom and

 

84

--------------------------------------------------------------------------------


 

Wales, any Lender may, with notice to the Administrative Agent and the Parent,
fulfill its Commitment by causing an Affiliate of such Lender to act as the
Lender in respect of such Designated Subsidiary.

 

As soon as practicable after receiving notice from the Parent or the
Administrative Agent of the Parent’s intent to designate a Subsidiary as a
Designated Borrower, and in any event no later than ten Business Days after the
delivery of such notice, for a Designated Subsidiary that is organized under the
laws of a jurisdiction other than of the United States or a political
subdivision thereof, any Lender that may not legally lend to, establish credit
for the account of and/or do any business whatsoever with such Designated
Subsidiary, either directly or through an Affiliate of such Lender selected
pursuant to the immediately preceding paragraph (a “Protesting Lender”) shall so
notify the Parent and the Administrative Agent in writing.  With respect to each
Protesting Lender, the Parent shall, effective on or before the date that such
Designated Subsidiary shall have the right to borrow hereunder, either
(A) notify the Administrative Agent and such Protesting Lender that the
Commitments of such Protesting Lender shall be terminated; provided that such
Protesting Lender shall have received payment of an amount equal to the
outstanding principal of its Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Parent or
the relevant Designated Subsidiary (in the case of all other amounts), or
(B) cancel its request to designate such Subsidiary as a “Designated Subsidiary”
hereunder.

 

(b)                                 Termination.  Upon the payment and
performance in full of all of the indebtedness, liabilities and obligations
under this Agreement and the Notes of any Designated Subsidiary then, so long as
at the time no Borrowing Notice in respect of such Designated Subsidiary is
outstanding, such Subsidiary’s status as a “Designated Subsidiary” shall
terminate upon notice to such effect from the Administrative Agent to the
Lenders (which notice the Administrative Agent shall give promptly upon its
receipt of a request therefor from the Parent).  Thereafter, the Lenders shall
be under no further obligation to make any Advance hereunder to such Designated
Subsidiary.

 

16.4.                     Substitution of Currency. If a change in any Committed
Currency occurs pursuant to any applicable law, rule or regulation of any
governmental, monetary or multi-national authority, this Agreement (including,
without limitation, the definition of Eurocurrency Rate) will be amended to the
extent determined by the Administrative Agent (acting reasonably and in
consultation with the Parent) to be necessary to reflect the change in currency
and to put the Lenders and the Borrowers in the same position, so far as
possible, that they would have been in if no change in such Committed Currency
had occurred.

 

85

--------------------------------------------------------------------------------


 

16.5.                     WAIVER OF JURY TRIAL.  EACH LOAN PARTY, THE
ADMINISTRATIVE AGENT AND EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.

 

[signature pages to follow]

 

86

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrowers, the Lenders and the Administrative Agent have
executed this Agreement as of the date first above written.

 

 

AON PLC

 

 

 

By:

 

 

 

 

 

Print Name:

 

 

 

 

 

Title:

 

 

 

 

 

Address:

122 Leadenhall Street

 

 

London EC3V 4AN

 

 

United Kingdom

 

 

Attn.: Treasurer

 

 

 

 

Telecopy:

44 (0) 20 7621 1511

 

Telephone:

33 (0) 20 7086 6111

 

E-mail:

paul.hagy@aon.com

 

 

 

 

AON CORPORATION

 

 

 

By:

 

 

 

 

 

Print Name:

 

 

 

 

 

Title:

 

 

 

 

 

Address:

Aon Center

 

 

200 East Randolph Street

 

 

Chicago, Illinois 60601

 

 

Attn.: Treasurer

 

 

 

 

Telecopy:

(312) 381-6060

 

Telephone:

(312) 381-3338

 

E-mail:

paul.hagy@aon.com

 

[Signature Page to Five-Year Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.,

 

 

 

individually and as Administrative Agent

 

 

 

By:

 

 

 

 

 

Print Name:

 

 

 

 

 

Title:

 

 

[Signature Page to Five-Year Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, NATIONAL ASSOCIATION, as Lender

 

 

 

By:

 

 

 

 

 

Print Name:

 

 

 

 

 

Title:

 

 

[Signature Page to Five-Year Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A., as Lender

 

 

 

By:

 

 

 

 

 

Print Name:

 

 

 

 

 

Title:

 

 

[Signature Page to Five-Year Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK MELLON, as Lender

 

 

 

By:

 

 

 

 

 

 

Print Name:

 

 

 

 

 

Title:

 

 

[Signature Page to Five-Year Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as Lender

 

 

 

By:

 

 

 

 

 

 

 

Print Name:

 

 

 

 

 

Title:

 

 

[Signature Page to Five-Year Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

THE NORTHERN TRUST COMPANY, as Lender

 

 

 

By:

 

 

 

 

 

 

 

Print Name:

 

 

 

 

 

Title:

 

 

[Signature Page to Five-Year Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as Lender

 

 

 

By:

 

 

 

 

 

 

 

Print Name:

 

 

 

 

 

Title:

 

 

[Signature Page to Five-Year Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lender

 

 

 

By:

 

 

 

 

 

 

 

Print Name:

 

 

 

 

 

Title:

 

 

[Signature Page to Five-Year Credit Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

NOTE

 

[$              ]

[Date]

 

[Aon plc, a public limited company organized under the laws of England and
Wales] [Aon Corporation, a Delaware corporation] (the “Borrower”), promises to
pay            (the “Lender”) the lesser of the principal sum of           
Dollars or the aggregate unpaid principal amount of all Loans made by the Lender
to the Borrower pursuant to Article II of the Credit Agreement (as hereinafter
defined), in immediately available funds at the main office of Citibank, N.A. in
New York, New York, as Administrative Agent, together with interest on the
unpaid principal amount hereof at the rates and on the dates set forth in the
Credit Agreement.  The Borrower shall pay the principal of and accrued and
unpaid interest on the Loans in full on the Facility Termination Date applicable
to the Lender and shall make such mandatory payments as are required to be made
under the terms of Article II of the Credit Agreement.

 

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder.

 

This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Five-Year Credit Agreement dated as of October 19, 2017 (which,
as it may be amended or modified and in effect from time to time, is herein
called the “Credit Agreement”), among the Borrower, [Aon plc], [Aon
Corporation], the lenders party thereto, including the Lender, and Citibank,
N.A., as Administrative Agent, to which Credit Agreement reference is hereby
made for a statement of the terms and conditions governing this Note, including
the terms and conditions under which this Note may be prepaid or its maturity
date accelerated.  Capitalized terms used herein and not otherwise defined
herein are used with the meanings attributed to them in the Credit Agreement.
The Credit Agreement, among other things, (i) provides for the making of Loans
by the Lender to the Borrower from time to time in an aggregate amount not to
exceed at any time outstanding the Dollar amount first above mentioned, the
indebtedness of the Borrower resulting from each such Loan being evidenced by
this Note and (ii) contains provisions for determining the Dollar Equivalent of
Loans denominated in Committed Currencies.

 

[Signature page follows]

 

1

--------------------------------------------------------------------------------


 

 

[AON PLC]

 

 

 

[AON CORPORATION]

 

 

 

By:

 

 

Print Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL

TO

NOTE OF [AON PLC] [AON CORPORATION],

DATED             ,

 

Date

 

Amount and
Currency of
Advance

 

Amount of
Principal Paid
or Prepaid

 

Unpaid Principal
Balance

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT B

 

COMPLIANCE CERTIFICATE

 

To:                             The Lenders parties to the Credit Agreement
Described Below

 

This Compliance Certificate is furnished pursuant to that certain Five-Year
Credit Agreement dated as of October 19, 2017 (as amended, modified, renewed or
extended from time to time, the “Credit Agreement”) among Aon plc, a public
limited company organized under the laws of England and Wales (the “Parent”),
Aon Corporation, a Delaware corporation, the lenders party thereto and Citibank,
N.A., as Administrative Agent for the Lenders.  Unless otherwise defined herein,
capitalized terms used in this Compliance Certificate have the meanings ascribed
thereto in the Credit Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

1.                                      I am the duly elected [title of officer]
of the Parent;

 

2.                                      I have reviewed the terms of the Credit
Agreement and I have made, or have caused to be made under my supervision, a
detailed review of the transactions and conditions of the Consolidated Group
during the accounting period covered by the attached financial statements;

 

3.                                      The examinations described in paragraph
2 did not disclose, and I have no knowledge of, the existence of a Default or
Unmatured Default exists as of the date of this Certificate, except as set forth
below; and

 

4.                                      Schedule I attached hereto sets forth
financial data and computations evidencing compliance with certain covenants of
the Credit Agreement, all of which data and computations are true, complete and
correct.

 

Described below are the exceptions, if any, to paragraph 3 [Please list, in
detail, the nature of the condition or event and the action which the Parent has
taken, is taking, or proposes to take with respect to each such condition or
event]:

 

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this [  ] day of [          ], 20  .

 

4

--------------------------------------------------------------------------------


 

SCHEDULE I TO COMPLIANCE CERTIFICATE Schedule of Compliance as of
              , 20   with Provisions of Section 6.14 of the Credit Agreement

 

1.                                      Section 6.14.1 - Consolidated Adjusted
EBITDA to Consolidated Interest Expense

 

A.                                    Consolidated Adjusted EBITDA (for four
fiscal quarters ended           , 20  )

 

(i) Consolidated Net Income

$

 

 

(ii) Consolidated Interest Expense

$

 

 

(iii) expense for taxes paid or accrued

$

 

 

(iv) depreciation

$

 

 

(v) amortization

$

 

 

(vi) losses that are of an unusual nature or infrequently occurring

$

 

 

(vii) non-cash charges and expenses

$

 

(viii) restructuring related cash and non-cash fees, charges and expenses paid
or incurred by the Parent or any Subsidiary (including employee termination
costs, technology realization costs, real estate consolidation costs, asset
impairments) (A) in connection with the “Restructuring Plan” described in the
Quarterly Report on Form 10-Q filed by the Parent with the SEC for the quarterly
period ended on March 31, 2017 plus (B) an additional amount not to exceed
$250,000,000 for the period from the Effective Date through the latest Facility
Termination Date                                                     $

 

(ix) acquisition investment, sale, divestiture, disposition or similar
transaction related cash and non-cash fees, charges and expenses paid or
incurred by the Parent or any Subsidiary (including costs of issuance or
repayment of debt, issuance of equity interests, refinancing transactions,
modification or amendment of any debt instrument or restructuring expenses,
charges or reserves) (including any transaction undertaken but not completed),
in an aggregate amount not to exceed 5% of the aggregate consideration for (or
principal amounts of) such
transactions                              $         (1)

 

(x) gains that are of an unusual nature or infrequently
occurring                                         $

 

--------------------------------------------------------------------------------

(1)                                 Notwithstanding the foregoing, no amounts
shall be added pursuant to clauses (ii) through (ix) for any losses, costs,
expenses or other charges resulting from the settlement of any Disclosed Claims
or any payments in respect of any judgments or other orders thereon or any
restructuring or other charges in connection therewith or relating thereto.

 

5

--------------------------------------------------------------------------------


 

(xi) Sum of (i) through (ix) minus
(x)                                                                                                                                                                                                                                                                                           
$         (2)

 

B.                                    Consolidated Interest Expense (for four
fiscal quarters ended           , 20  ) $

 

C.                                    Ratio of A to B to 1.0

 

D.                                    Consolidated Adjusted EBITDA to
Consolidated Interest Expense not to exceed 4.0 to 1.0

 

E.                                     Ratio [Complies] [Does Not Comply]

 

2.                                      Section 6.14.2 - Consolidated Leverage
Ratio

 

A.                                    Consolidated Funded Debt (as of
          , 20  ) $

 

B.                                    Consolidated Adjusted EBITDA (for four
fiscal quarters ended           , 20  )

 

(i) Consolidated Net Income

$

 

 

(ii) Consolidated Interest Expense

$

 

 

(iii) expense for taxes paid or accrued

$

 

 

(iv) depreciation

$

 

 

(v) amortization

$

 

 

(vi) losses that are of an unusual nature or infrequently occurring

$

 

 

(vii) non-cash charges and expenses

$

 

(viii) restructuring related cash and non-cash fees, charges and expenses paid
or incurred by the Parent or any Subsidiary (including employee termination
costs, technology realization costs, real estate consolidation costs, asset
impairments) (A) in connection with the “Restructuring Plan” described in the
Quarterly Report on Form 10-Q filed by the Parent with the SEC for the quarterly
period ended on March 31, 2017 plus

 

--------------------------------------------------------------------------------

(2)                                 For the purposes of calculating Consolidated
Adjusted EBITDA, if during any Measurement Period the Parent or any Subsidiary
shall have completed an acquisition, disposition, merger, consolidation,
business combination, discontinued operations or other similar transaction, then
Consolidated Adjusted EBITDA for such Measurement Period shall be adjusted on a
pro forma basis to include or exclude, as appropriate, the Consolidated Adjusted
EBITDA relating to such acquisition, disposition, consolidated or merged
business or entity, combined business or other similar transaction or such
discontinued operations, in each case assuming that all such acquisitions,
dispositions, mergers, consolidations, business combinations, or other similar
transactions and discontinuations had occurred on the first day of such
Measurement Period; provided, the calculation of pro forma Consolidated Adjusted
EBITDA shall be adjusted only for such adjustments (i) permitted under
Regulation S-X promulgated by the SEC or (ii) as are reasonably acceptable to
the Required Lenders.

 

6

--------------------------------------------------------------------------------


 

(B) an additional amount not to exceed $250,000,000 for the period from the
Effective Date through the latest Facility Termination
Date                                                $

 

(ix) acquisition investment, sale, divestiture, disposition or similar
transaction related cash and non-cash fees, charges and expenses paid or
incurred by the Parent or any Subsidiary (including costs of issuance or
repayment of debt, issuance of equity interests, refinancing transactions,
modification or amendment of any debt instrument or restructuring expenses,
charges or reserves) (including any transaction undertaken but not completed),
in an aggregate amount not to exceed 5% of the aggregate consideration for (or
principal amounts of) such
transactions                              $         (3)

 

(x) gains that are of an unusual nature or infrequently
occurring                                         $

 

(xi) Sum of (i) through (ix) minus
(x)                                             $         (4)

 

C.                                    Ratio of A to B to 1.0

 

D.                                    Consolidated Leverage Ratio not to exceed
[3.25 to 1.00] [3.50 to 1.00](5)

 

E.                                     Ratio [Complies] [Does Not Comply]

 

--------------------------------------------------------------------------------

(3)                                 Notwithstanding the foregoing, no amounts
shall be added pursuant to clauses (ii) through (ix) for any losses, costs,
expenses or other charges resulting from the settlement of any Disclosed Claims
or any payments in respect of any judgments or other orders thereon or any
restructuring or other charges in connection therewith or relating thereto.

 

(4)                                 For the purposes of calculating Consolidated
Adjusted EBITDA, if during any Measurement Period the Parent or any Subsidiary
shall have completed an acquisition, disposition, merger, consolidation,
business combination, discontinued operations or other similar transaction, then
Consolidated Adjusted EBITDA for such Measurement Period shall be adjusted on a
pro forma basis to include or exclude, as appropriate, the Consolidated Adjusted
EBITDA relating to such acquisition, disposition, consolidated or merged
business or entity, combined business or other similar transaction or such
discontinued operations, in each case assuming that all such acquisitions,
dispositions, mergers, consolidations, business combinations, or other similar
transactions and discontinuations had occurred on the first day of such
Measurement Period; provided, the calculation of pro forma Consolidated Adjusted
EBITDA shall be adjusted only for such adjustments (i) permitted under
Regulation S-X promulgated by the SEC or (ii) as are reasonably acceptable to
the Required Lenders.

 

(5)  Insert applicable ratio as determined by Section 6.14.2 of the Credit
Agreement.

 

7

--------------------------------------------------------------------------------


 

CUSIP Number:                               

 

EXHIBIT C

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”).  Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(as amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee.  The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including without limitation any letters of credit,
guarantees, and swingline loans included in such facilities), and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by the Assignor
to the Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”).  Each such sale and assignment is
without recourse to the Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by the Assignor.

 

1.

Assignor:

 

 

 

 

 

 

 

 

 

 

 

[Assignor [is] [is not] a Defaulting Lender]

 

 

 

 

2.

Assignee:

 

 

 

 

 

 

 

 

 

 

 

[for the Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

 

 

 

3.

Borrowers:

Aon plc and Aon Corporation

 

 

--------------------------------------------------------------------------------


 

4.                                      Administrative
Agent:                         Citibank, N.A., as the administrative agent under
the Credit Agreement

 

5.                                      Credit
Agreement:                                             The Five-Year Credit
Agreement dated as of October 19, 2017 among Aon plc, Aon Corporation, the
Lenders parties thereto, Citibank, N.A., as Administrative Agent, and the other
agents parties thereto

 

6.                                      Assigned Interest[s]:

 

Aggregate Amount of
Commitment/Loans for all
Lenders(6)

 

Amount of
Commitment/Loans
Assigned

 

Percentage Assigned of
Commitment/Loans(14)

 

CUSIP Number

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

 

 

[7.                               Trade
Date:                                                                              
              ]

 

8. [The Assignee confirms with respect to an Advance to a UK Borrower, for the
benefit of the Administrative Agent and without liability to any Loan Party,
that it is:

 

(a) [not a UK Qualifying Lender];

 

(b) [a UK Qualifying Lender (other than a UK Treaty Lender)];

 

(c) [a UK Treaty Lender];](7),

 

9. [The Assignee confirms with respect to an Advance to a UK Borrower that the
person beneficially entitled to interest payable to that Assignee in respect of
such Advance under a Loan Document is either:

 

(a) a company resident in the United Kingdom for United Kingdom tax purposes;

 

(b) a partnership each member of which is:

 

(i)                                     a company so resident in the United
Kingdom; or

 

(ii)                                  a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account in computing its chargeable profits
(within the meaning of section 19 of the CTA) the whole of any share of interest
payable in respect  of that advance that falls to it by reason of Part 17 of the
CTA; or

 

(c) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company.] (8)

 

--------------------------------------------------------------------------------

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

(7)  Delete as applicable.  Each Assignee with respect to an Advance to a UK
Borrower is required to confirm which of these three categories it falls within
with respect to the United Kingdom.

 

(8)  Include if Assignee with respect to an Advance to a UK Borrower comes
within paragraph (a)(ii) of the definition of UK Qualifying Lender.

 

--------------------------------------------------------------------------------


 

10. [The Assignee confirms with respect to an Advance to a UK Borrower that it
holds a passport under the HMRC DT Treaty Passport scheme (reference number [ 
]) and is tax resident in [   ] (9) , so that interest payable to it by
borrowers is generally subject to full exemption from UK withholding tax and
requests that the Administrative Agent notify:

 

(a) each UK Borrower which is a party as a UK Borrower as at the Effective Date;
and

 

(b) each UK Borrower which becomes a UK Borrower after the Effective Date, that
it wishes that scheme to apply to this Credit Agreement.](10)

 

[Page break]

 

--------------------------------------------------------------------------------

(9)  Insert jurisdiction of tax residence.

 

(10)  This confirmation must be included if the Assignee holds a passport under
the United Kingdom HMRC DT Treaty Passport scheme and wishes that scheme to
apply to the Credit Agreement.

 

--------------------------------------------------------------------------------


 

Effective Date:                    , 20    [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

Title:

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

Title:

 

[Consented to and](11) Accepted:

 

 

 

CITIBANK, N.A., as

 

Administrative Agent

 

 

 

By:

 

 

Title:

 

 

 

[Consented to:](12)

 

 

 

AON PLC

 

 

 

By:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(11)  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 

(12)  To be added only if the consent of the Parent is required by the terms of
the Credit Agreement.

 

--------------------------------------------------------------------------------


 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1                               Assignor.  The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim, (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrowers, any of their Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document, or (iv) the performance or observance by the
Borrowers, any of their Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.                            Assignee.  The Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets all the requirements to be an assignee under
Section 12.2(iii), (v) and (vi) of the Credit Agreement (subject to such
consents, if any, as may be required under Section 12.2(iii) of the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 6.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest and
(vii) attached to the Assignment and Assumption is any documentation required to
be delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

--------------------------------------------------------------------------------


 

2.                                      Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignee whether such amounts have accrued prior to, on or after
the Effective Date.  The Assignor and the Assignee shall make all appropriate
adjustments in payments by the Administrative Agent for periods prior to the
Effective Date or with respect to the making of this assignment directly between
themselves.  Notwithstanding the foregoing, the Administrative Agent shall make
all payments of interest, fees or other amounts paid or payable in kind from and
after the Effective Date to the Assignee.

 

3.                                      General Provisions.  This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption. 
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

GUARANTY SUPPLEMENT

 

     ,          

 

Citibank, N.A., as Administrative Agent

1615 Brett Road, Building #3
New Castle, Delaware 19720

 

Attention:  Bank Loans Syndication Department

 

Five-Year Credit Agreement dated as of October 19, 2017 among

Aon plc, Aon Corporation,

the other Loan Parties party to the Credit Agreement, the Lenders

party to the Credit Agreement,

and Citibank, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to the above-captioned Credit Agreement and to the Guaranty
set forth in Article XV thereof.  The capitalized terms defined in the Credit
Agreement and not otherwise defined herein are used herein as therein defined.

 

Section 1.  Guaranty; Limitation of Liability.  (a)  The undersigned hereby
absolutely, unconditionally and irrevocably guarantees, as a guaranty of payment
and performance and not merely as a guaranty of collection, prompt payment when
due, whether at stated maturity, by required prepayment, upon acceleration,
demand or otherwise, and at all times thereafter, of any and all of the
Obligations, whether for principal, interest, premiums, fees, indemnities,
damages, costs, expenses or otherwise, of the Borrowers to the Lenders, the
Administrative Agent or any indemnified party arising under the Loan Documents
(including all renewals, extensions, amendments, refinancings and other
modifications thereof and all costs, attorneys’ fees and expenses incurred by
the Lenders, the Administrative Agent or any indemnified party in connection
with the collection or enforcement thereof).  This Guaranty Supplement shall not
be affected by the genuineness, validity, regularity or enforceability of the
Obligations or any instrument or agreement evidencing any Obligations, or by any
fact or circumstance relating to the Obligations which might otherwise
constitute a defense to the obligations of the undersigned under this Guaranty
Supplement (other than payment thereof), and the undersigned hereby irrevocably
waives any defenses it may now have or hereafter acquire in any way relating to
any or all of the foregoing.  For the avoidance of doubt, the respective
obligations of each Borrower are several and not joint, except to the extent
such Borrower is providing a guarantee as a Guarantor.

 

(a)   Notwithstanding anything to the contrary in clause (a) above, the
undersigned, and by its acceptance of this Guaranty Supplement, the
Administrative Agent and each Lender, hereby confirms that it is the intention
of all such Persons that this Guaranty

 

--------------------------------------------------------------------------------


 

Supplement, the Guaranty, the Guaranteed Obligations and any other obligations
of the undersigned hereunder and thereunder not constitute a fraudulent transfer
or conveyance for purposes of Debtor Relief Law, the Uniform Fraudulent
Conveyance Act, the Uniform Fraudulent Transfer Act or any similar avoidable or
invalid transaction under foreign, federal or state law to the extent applicable
to this Guaranty Supplement, the Guaranty and the obligations of the undersigned
hereunder and thereunder.  To effectuate the foregoing intention, the
Administrative Agent, the Lenders and the undersigned hereby irrevocably agree
that the obligations of the undersigned under this Guaranty Supplement and the
Guaranty at any time shall be limited to the maximum amount as will result in
the obligations of the undersigned under this Guaranty Supplement and the
Guaranty not constituting such fraudulent transfer or conveyance or similarly
avoidable or invalid transaction.

 

(c)   The undersigned hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to the Administrative Agent or
any Lender under this Guaranty Supplement or the Guaranty, the undersigned will
contribute, to the maximum extent permitted by law, such amounts to each other
Guarantor so as to maximize the aggregate amount paid to the Administrative
Agent and the Lenders under or in respect of the Credit Agreement.  In no event,
however, shall the Administrative Agent and the Lenders be entitled to more than
a single recovery.

 

Section 2.  Obligations Under the Guaranty.  The undersigned hereby agrees, as
of the date first above written, to be bound as a Guarantor by all of the terms
and conditions of the Guaranty to the same extent as each of the other
Guarantors thereunder.  The undersigned further agrees, as of the date first
above written, that each reference in the Guaranty to an “Additional Guarantor”
or a “Guarantor” shall also mean and be a reference to the undersigned, and each
reference in any other Loan Document to a “Guarantor” or a “Loan Party” shall
also mean and be a reference to the undersigned.

 

Section 3.  Execution in Counterparts.  This Guaranty Supplement may be executed
in any number of counterparts, all of which taken together shall constitute one
agreement, and any of the parties hereto may execute this Guaranty Supplement by
signing any such counterpart.

 

Section 4.  Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.  (a)  THIS
GUARANTY SUPPLEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS GUARANTY SUPPLEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO
ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)   The undersigned hereby irrevocably and unconditionally agrees that it will
not commence any action, litigation or proceeding of any kind or description,
whether at law or in equity, whether in contract or in tort or otherwise,
against the Administrative Agent, any Lender or any Related Party of the
foregoing in any way relating to this Guaranty Supplement or any other Loan
Document or the transactions relating hereto or thereto, in any forum other than

 

--------------------------------------------------------------------------------


 

the courts of the State of New York sitting in New York County, and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such  courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
applicable law, in such federal court.  The undersigned agrees that a final
judgment in any such action, litigation or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.  Nothing in this Guaranty Supplement or in any other
Loan Document shall affect any right that the Administrative Agent, any Lender
may otherwise have to bring any action or proceeding relating to this Guaranty
Supplement or any other Loan Document against the undersigned or its properties
in the courts of any jurisdiction.

 

(c)   The undersigned irrevocably and unconditionally waives, to the fullest
extent permitted by applicable law, any objection that it may now or hereafter
have to the laying of venue of any action or proceeding arising out of or
relating to this Guaranty Supplement or any other Loan Document in any court
referred to in paragraph (b) of this Section.  The undersigned hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

(d)   THE UNDERSIGNED HEREBY WAIVES TRIAL BY JURY IN ANY JUDICIAL PROCEEDING
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.

 

 

Very truly yours,

 

 

 

[NAME OF ADDITIONAL GUARANTOR]

 

 

 

By

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

DESIGNATION AGREEMENT

 

     ,       

 

Citibank, N.A., as Administrative Agent

1615 Brett Road, Building #3
New Castle, Delaware 19720

 

Attention:  Bank Loans Syndication Department

 

Five-Year Credit Agreement dated as of October 19, 2017 among

Aon plc, Aon Corporation,

the other Loan Parties party to the Credit Agreement, the Lenders

party to the Credit Agreement,

and Citibank, N.A., as Administrative Agent

 

Reference is made to the above-captioned Credit Agreement.  The capitalized
terms defined in the Credit Agreement and not otherwise defined herein are used
herein as therein defined.

 

Please be advised that the Parent hereby designates its undersigned Subsidiary,
             (“Designated Subsidiary”), as a “Designated Subsidiary” under and
for all purposes of the Credit Agreement.

 

The Designated Subsidiary, in consideration of each Lender’s agreement to extend
credit to it under and on the terms and conditions set forth in the Credit
Agreement, does hereby assume each of the obligations imposed upon a “Designated
Subsidiary” and a “Borrower” under the Credit Agreement and agrees to be bound
by the terms and conditions of the Credit Agreement.  In furtherance of the
foregoing, the Designated Subsidiary hereby represents and warrants to each
Lender as follows:

 

(a)           The Designated Subsidiary is duly organized, validly existing and
in good standing (or its equivalent, if any) under the laws of
                       and is duly qualified and in good standing (or its
equivalent, if any) and is duly authorized to conduct its business in each
jurisdiction in which its business is conducted or proposed to be conducted that
requires such authorization or qualification, except where failure to be in such
good standing (or its equivalent, if any) or so qualified or authorized would
not reasonably be expected to have a Material Adverse Effect.

 

(b)           The Designated Subsidiary has all requisite corporate or limited
liability company power and authority and legal right to execute and deliver
this Designation Agreement, the Credit Agreement and the Notes that are
delivered by it and to perform its obligations thereunder.  The execution and
delivery by the Designated Subsidiary of this Designation Agreement, the Credit
Agreement and the Notes that are delivered by it and the performance of

 

--------------------------------------------------------------------------------


 

its obligations thereunder have been duly authorized by proper corporate
proceeding or other organizational action.  The Designation Agreement and the
Notes delivered by it have been duly executed and delivered on behalf of the
Designated Subsidiary.

 

(c)           No order, consent, approval, qualification, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, or other action in respect of, any court, governmental or public
body or authority, or any subdivision thereof, any securities exchange or other
Person is required to authorize in connection with the execution, delivery,
consummation or performance of any of this Designation Agreement, the Credit
Agreement or the Notes to be delivered by the Designated Subsidiary, except for
such orders, consents, approvals, qualifications, licenses, authorizations, or
validations of, or filings, recordings or registrations, exemptions, or other
actions that have already been taken, given or received, or the failure of which
to take, give or receive could not reasonably be expected to have a Material
Adverse Effect.

 

(d)           This Designation Agreement constitutes, and the Notes to be
delivered by the Designated Subsidiary when delivered will constitute, legal,
valid and binding obligations of the Designated Subsidiary enforceable against
the Designated Subsidiary in accordance with their respective terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally.

 

(e)           There is no litigation, arbitration, proceeding, inquiry or
governmental investigation (including, without limitation, by the Federal Trade
Commission) pending or, to the knowledge of any of its officers, threatened
against the Designated Subsidiary that would reasonably be expected to prevent
or enjoin the making of any Credit Extensions to the Designated Subsidiary under
the Credit Agreement.

 

The Designated Subsidiary hereby agrees that service of process in any action or
proceeding brought  in any New York State court or in federal court may be made
upon the Aon Corporation at its offices at            , Attention:           
(the “Process Agent”) and the Designated Subsidiary hereby irrevocably appoints
the Process Agent to give any notice of any such service of process, and agrees
that the failure of the Process Agent to give any notice of any such service
shall not impair or affect the validity of such service or of any judgment
rendered in any action or proceeding based thereon.

 

Aon Corporation hereby accepts such appointment as the Process Agent and agrees
with you that (i) it will maintain an office in [New York, New York] through the
latest Facility Termination Date and will give the Administrative Agent prompt
notice of any change of its address, (ii) it will perform its duties as Process
Agent to receive on behalf of the Designated Subsidiary and its property service
of copies of the summons and complaint and any other process which may be served
in any action or proceeding in any New York State or federal court sitting in
New York City arising out of or relating to the Credit Agreement and (iii) it
will forward forthwith to the Designated Subsidiary at its address at
                    or, if different, its then current address, copies of any
summons, complaint and other process which Aon Corporation received in
connection with its appointment as Process Agent.

 

--------------------------------------------------------------------------------


 

This Designation Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

 

Very truly yours,

 

 

 

AON PLC

 

 

 

 

 

By

 

 

Title:

 

 

 

AON CORPORATION

 

 

 

 

 

By

 

 

Title:

 

 

 

[NAME OF DESIGNATED SUBSIDIARY]

 

 

 

 

 

By

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT F-1

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Five-Year Credit Agreement dated as of
October 19, 2017 (as amended, modified, renewed or extended from time to time,
the “Credit Agreement”) among Aon plc, a public limited company organized under
the laws of England and Wales (the “Parent”), Aon Corporation, a Delaware
corporation, the lenders party thereto and Citibank, N.A., as Administrative
Agent for the Lenders.

 

Pursuant to the provisions of Section 3.5 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten-percent shareholder
of any U.S Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to any U.S. Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and each U.S. Borrower
with a certificate of its non-U.S. Person status on IRS Form W-8BEN or
W-8BEN-E.  By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform each U.S. Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished each U.S. Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

Date:            , 20[ ]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F-2

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Five-Year Credit Agreement dated as of
October 19, 2017 (as amended, modified, renewed or extended from time to time,
the “Credit Agreement”) among Aon plc, a public limited company organized under
the laws of England and Wales (the “Parent”), Aon Corporation, a Delaware
corporation, the lenders party thereto and Citibank, N.A., as Administrative
Agent for the Lenders.

 

Pursuant to the provisions of Section 3.5 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten-percent shareholder of any U.S. Borrower within the
meaning of Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled
foreign corporation related to any U.S. Borrower as described in
Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

By

 

 

Name:

 

Title:

 

 

 

Date:            , 20[ ]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F-3

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Five-Year Credit Agreement dated as of
October 19, 2017 (as amended, modified, renewed or extended from time to time,
the “Credit Agreement”) among Aon plc, a public limited company organized under
the laws of England and Wales (the “Parent”), Aon Corporation, a Delaware
corporation, the lenders party thereto and Citibank, N.A., as Administrative
Agent for the Lenders.

 

Pursuant to the provisions of Section 3.5 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten-percent shareholder of any U.S.
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any U.S. Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

By

 

 

Name:

 

Title:

 

 

 

Date:            , 20[ ]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F-4

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Five-Year Credit Agreement dated as of
October 19, 2017 (as amended, modified, renewed or extended from time to time,
the “Credit Agreement”) among Aon plc, a public limited company organized under
the laws of England and Wales (the “Parent”), Aon Corporation, a Delaware
corporation, the lenders party thereto and Citibank, N.A., as Administrative
Agent for the Lenders.

 

Pursuant to the provisions of Section 3.5 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten-percent shareholder of any U.S. Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to any U.S. Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and each U.S. Borrower
with IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform each U.S. Borrower
and the Administrative Agent, and (2) the undersigned shall have at all times
furnished each U.S. Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

By

 

 

Name:

 

Title:

 

 

 

Date:            , 20[  ]

 

 

--------------------------------------------------------------------------------


 

PRICING SCHEDULE

 

 

 

LEVEL I

 

LEVEL II

 

LEVEL III

 

LEVEL IV

 

LEVEL V

Debt Rating*

 

Long-Term
Senior
Unsecured
Debt rated at
least A by
S&P or A2 by
Moody’s

 

Long-Term
Senior
Unsecured
Debt rated at
least A- by
S&P or A3 by
Moody’s

 

Long-Term
Senior
Unsecured Debt
rated at least
BBB+ by S&P or
Baa1 by
Moody’s

 

Long-Term
Senior
Unsecured Debt
rated at least
BBB by S&P or
Baa2 by
Moody’s

 

None of
Levels I, II,
III or IV is
applicable

Applicable Facility Fee Rate (bps)

 

7.0

 

9.0

 

12.5

 

15.0

 

20.0

Applicable Margin for Eurocurrency Advances (bps)

 

80.5

 

91.0

 

100.0

 

110.0

 

130.0

Applicable Margin for Alternate Base Rate Advances (bps)

 

0.0

 

0.0

 

0.0

 

10.0

 

30.0

 

--------------------------------------------------------------------------------

*                             In the event of a split rating, the applicable
rating shall be deemed to be higher of the two ratings; provided, if the
difference between the two ratings is greater than one sub-grade, the applicable
rating shall be deemed to be one sub-grade below the higher of the two ratings,
with Level I being the highest rating and Level V being the lowest rating.

 

The Applicable Margin and Applicable Facility Fee Rate shall be determined in
accordance with the foregoing table based on the Debt Ratings from time to
time.  The Debt Rating in effect on any date for the purposes of this Schedule
is that in effect at the close of business on such date.  If at any time there
is no Debt Rating from Moody’s or S&P, Level V shall apply.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

COMMITMENTS

 

TO BE UPDATED

 

Lender

 

Commitment

 

Citibank, N.A.

 

$

65,000,000

 

HSBC Bank USA, National Association

 

$

65,000,000

 

Morgan Stanley Bank, N.A.

 

$

55,000,000

 

The Bank of New York Mellon

 

$

43,000,000

 

Goldman Sachs Bank USA

 

$

43,000,000

 

The Northern Trust Company

 

$

43,000,000

 

U.S. Bank National Association

 

$

43,000,000

 

Wells Fargo Bank, National Association

 

$

43,000,000

 

 

 

 

 

TOTAL

 

$

400,000,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.11

EXISTING LIENS

 

None.

 

--------------------------------------------------------------------------------